

EXHIBIT 10.1


EXECUTION COPY
 


Pre-Export Credit Agreement
by and between
CHS Agronegocio Industria e Comercio Ltda.,
as Borrower,
CHS Inc.,
as Guarantor,
Crédit Agricole Corporate and Investment Bank,
as Administrative Agent,
Crédit Agricole Corporate and Investment Bank and
Merrill Lynch, Pierce, Fenner & Smith Incorporated,
as Joint Lead Arrangers and Joint Bookrunners,
and
the Syndication Parties party hereto from time to time,

dated as of September 24, 2013



--------------------------------------------------------------------------------



TABLE OF CONTENTS
ARTICLE 1. DEFINED TERMS
1

ARTICLE 2. FACILITY
19

2.1
Facility Advance    19

2.2
Commitment    19

2.3
Borrowing Notice    19

2.4
Promise to Pay; Promissory Note    20

2.5
Syndication Party Records    20

2.6
Use of Proceeds    20

2.7
Syndication Party Funding Failure    20

2.8
Reduction of Commitment    20

ARTICLE 3. [INTENTIONALLY OMITTED]
21

ARTICLE 4. [INTENTIONALLY OMITTED]
21

ARTICLE 5. INTEREST; FEES; AND MARGINS
21

5.1
Interest    21

5.2
Alternate Rate of Interest    21

5.3
Default Interest Rate    22

5.4
Interest Calculation    22

5.5
Fees    22

5.6
Margin; Commitment Fee Factor    23

ARTICLE 6. PAYMENTS; FUNDING LOSSES
23




--------------------------------------------------------------------------------



6.1
Principal Payments    23

6.2
Interest Payments    23

6.3
Application of Principal Payments    23

6.4
Manner of Payment    24

6.5
Prepayments    25

6.6
Distribution of Principal and Interest Payments    27

6.7
Funding Losses    27

6.8
Illegality    27

ARTICLE 7. [Intentionally Omitted]
28

ARTICLE 8. [INTENTIONALLY OMITTED]
28

ARTICLE 9. REPRESENTATIONS AND WARRANTIES
28

9.1
Organization, Good Standing, Etc.    28

9.2
Corporate Authority, Due Authorization; Consents    28

9.3
Litigation    28

9.4
No Violations    28

9.5
Binding Agreement    29

9.6
Compliance with Laws    29

9.7
Principal Place of Business; Place of Organization    29

9.8
Tax Status    29

9.9
Licenses and Approvals    29

9.10
Employee Benefit Plans    30




--------------------------------------------------------------------------------



9.11
Equity Investments    30

9.12
Title to Real and Personal Property    30

9.13
Financial Statements    30

9.14
Environmental Compliance    31

9.15
Fiscal Year    31

9.16
Material Agreements    312

9.17
Regulations U and X    32

9.18
Trademarks, Tradenames, etc.    32

9.19
No Default on Outstanding Judgments or Orders    32

9.20
No Default in Other Agreements    32

9.21
Acts of God    32

9.22
Governmental Regulation    32

9.23
Labor Matters and Labor Agreements    323

9.24
OFAC; Anti-Terrorism Laws    33

9.25
Disclosure    34

9.26
No Change    34

9.27
Insurance    34

9.28
Rank of Debt    34

9.29
Solvency    34

9.30
FCPA    345

9.31
Commercial Activity; Absence of Immunity    35

9.32
No Default    35




--------------------------------------------------------------------------------



ARTICLE 10. CONDITIONS TO CLOSING AND ADVANCES
35

10.1
Conditions to Closing    35

10.2
Conditions to Advances    38

ARTICLE 11. AFFIRMATIVE COVENANTS
39

11.1
Books and Records    39

11.2
Reports and Notices    39

11.3
Maintenance of Existence and Qualification    41

11.4
Compliance with Legal Requirements and Agreements    42

11.5
Compliance with Environmental Laws    42

11.6
Taxes    42

11.7
Insurance    42

11.8
Maintenance of Properties    423

11.9
Payment of Liabilities    43

11.10
Inspection    43

11.11
Required Licenses; Permits; Intellectual Property; Etc.    43

11.12
ERISA    43

11.13
Maintenance of Commodity Position    434

11.14
Financial Covenants    44

11.15
Embargoed Person    44

11.16
Anti-Money Laundering    44

11.17
Ranking, Priority    445

11.18
Export Contracts    45




--------------------------------------------------------------------------------



11.19
Modification to Export Contracts………………………………………...    46

ARTICLE 12. NEGATIVE COVENANTS
47

12.1
Borrowing    47

12.2
No Other Businesses    47

12.3
Liens    47

12.4
Sale of Assets    49

12.5
Liabilities of Others    50

12.6
Loans    50

12.7
Collection Account    50

12.8
Merger; Acquisitions; Business Form; Etc    51

12.9
Investments    512

12.10
Transactions With Related Parties    53

12.11
Patronage Refunds, etc    53

12.12
Change in Fiscal Year    53

12.13
ERISA    53

12.14
Anti-Terrorism Law    54

12.15
FCPA    54

ARTICLE 13. INDEMNIFICATION
54

13.1
General; Stamp Taxes; Intangibles Tax    54

13.2
Indemnification Relating to Hazardous Substances    55

ARTICLE 14. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
56




--------------------------------------------------------------------------------



14.1
Events of Default    56

14.2
No Advance    58

14.3
Rights and Remedies    58

14.4
Allocation of Proceeds    58

ARTICLE 15. AGENCY AGREEMENT
59

15.1
Funding of Syndication Interest    59

15.2
Syndication Parties’ Obligations to Remit Funds    59

15.3
[Intentionally Omitted]    60

15.4
Syndication Party’s Failure to Remit Funds    60

15.5
Agency Appointment    60

15.6
Power and Authority of the Administrative Agent    61

15.7
Duties of the Administrative Agent    612

15.8
Action Upon Default    62

15.9
[INTENTIONALLY OMITTED]    63

15.10
Consent Required for Certain Actions    63

15.11
Distribution of Principal and Interest    64

15.12
Distribution of Certain Amounts    655

15.13
Sharing    65

15.14
Amounts Required to be Returned    65

15.15
Information to Syndication Parties; Confidentiality    66

15.16
Reliance; No Other Duties    66

15.17
No Trust or Fiduciary Relationship    667




--------------------------------------------------------------------------------



15.18
Sharing of Costs and Expenses    67

15.19
Syndication Parties’ Indemnification of the Administrative Agent    67

15.20
Books and Records    688

15.21
Administrative Agent Fee    68

15.22
The Administrative Agent’s Resignation or Removal    68

15.23
FATCA Exempt Party    69

15.24
Representations and Warranties of Administrative Agent    69

15.25
Syndication Parties’ Independent Credit Analysis    69

15.26
No Joint Venture or Partnership    70

15.27
Restrictions on Transfer; Participations    70

15.28
Method of Making Payments    712

15.29
Defaulting Syndication Parties    72

15.30
Status of Syndication Parties    74

15.31
Replacement of Holdout Lender or Defaulting Syndication Party    745

15.32
Amendments Concerning Agency Function    75

15.33
Agent Duties and Liabilities    75

15.34
The Administrative Agent May File Proofs of Claim    756

15.35
Setoff    76

15.36
Further Assurances    77

ARTICLE 16. MISCELLANEOUS
77

16.1
Costs and Expenses    77

16.2
Service of Process and Consent to Jurisdiction    77




--------------------------------------------------------------------------------



16.3
Jury Waiver    78

16.4
Notices    78

16.5
Liability of Administrative Agent    79

16.6
Successors and Assigns    79

16.7
Severability    79

16.8
Entire Agreement    80

16.9
Applicable Law    80

16.10
Captions    80

16.11
Complete Agreement; Amendments    80

16.12
Additional Costs of Maintaining Advance    81

16.13
Capital Requirements    81

16.14
Replacement Note    82

16.15
Direct Website Communications; Electronic Mail Communications    82

16.16
Accounting Terms    83

16.17
More Restrictive Covenants    84

16.18
Mutual Release    84

16.19
Liberal Construction    84

16.20
Counterparts    85

16.21
Confidentiality    85

16.22
USA Patriot Act Notice    86

16.23
Waiver of Obligor’s Rights Under Farm Credit Act    86

16.24
Terms Generally    86




--------------------------------------------------------------------------------



16.25
Use of English Language    86

16.26
No Waiver; Cumulative Remedies; Enforcement    87

ARTICLE 17. GUARANTY
87

17.1
Guaranty    87

17.2
Guaranty Unconditional    87

17.3
Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances    88

17.4
Waiver by the Guarantor    89

17.5
Subrogation    89

17.6
Guaranty of Payment    90

17.7
Indemnity    90

17.8
Administrative Agent’s Discretion    90

17.9
Action upon Event of Default    90

17.10
Bankruptcy, etc    91

17.11
Stay of Acceleration    91

17.12
Limitation of Liability    91

17.13
Guarantor Acknowledgment    92

EXHIBITS


Schedule 1    Syndication Parties and Individual Commitments
Schedule 2        Eligible Off-takers
Schedule 3        Collection Account
Exhibit 1A    Compliance Certificate
Exhibit 1B    List of Subsidiaries
Exhibit 2.3    Borrowing Notice
Exhibit 4    Form of Opinion of Machado, Meyer, Sendacz e Opice Advogados
Exhibit 5    Form of Opinion of Dorsey & Whitney LLP



--------------------------------------------------------------------------------



Exhibit 6    Form of Officer’s Certificate
Exhibit 9.3    Litigation
Exhibit 9.8    Payment of Taxes
Exhibit 9.10    Employee Benefit Plans
Exhibit 9.11    Equity Investments
Exhibit 9.14    Environmental Compliance
Exhibit 9.23    Labor Matters and Agreements
Exhibit 10.2.3    Promissory Note Form
Exhibit 11.18    Export Contract Form
Exhibit 12.9(f)    Existing Investments
Exhibit 15.27    Syndication Acquisition Agreement
Exhibit 15.28        Borrower's Account









--------------------------------------------------------------------------------

 

PRE-EXPORT CREDIT AGREEMENT

THIS PRE-EXPORT CREDIT AGREEMENT (“Credit Agreement”) is entered into as of the
24th day of September, 2013 (“Effective Date”), by and among Crédit Agricole
Corporate and Investment Bank as the Administrative Agent for the benefit of the
present and future Syndication Parties (in that capacity, “Administrative
Agent”), the Syndication Parties identified on Schedule 1 hereto, CHS
Agronegocio Industria e Comercio Ltda. (the “Borrower”), a Brazilian company,
and CHS Inc. (the “Guarantor” and together with the Borrower, the “Obligors”), a
cooperative corporation formed under the laws of the State of Minnesota, whose
address is 5500 Cenex Drive, Inver Grove Heights, Minnesota 55077.
ARTICLE 1. DEFINED TERMS
As used in this Credit Agreement, the following terms shall have the meanings
set forth below (and such meanings shall be equally applicable to both the
singular and plural form of the terms defined, as the context may require):
Acceleration Event: means an Event of Default, Potential Default, Prepayment
Trigger Event or Potential Prepayment Trigger Event.
Additional Costs: shall have the meaning set forth in Section 16.12.
Adjusted Consolidated Equity: means, with respect to Guarantor and its
Consolidated Subsidiaries, the amount of equity accounts, plus (or minus in the
case of a deficit) the amount of surplus and retained earnings accounts of
Guarantor and its Consolidated Subsidiaries and non-controlling interests;
provided that the total amount of intangible assets of Guarantor and its
Consolidated Subsidiaries (including, without limitation, unamortized debt
discount and expense, deferred charges and goodwill) included therein shall not
exceed U.S.$30,000,000 (and to the extent such intangible assets exceed
U.S.$30,000,000, they will not be included in the calculation of Adjusted
Consolidated Equity); all as determined on a consolidated basis in accordance
with GAAP consistently applied.
Adjusted Consolidated Funded Debt: means Consolidated Funded Debt, plus the net
present value of all rentals payable under Operating Leases of Guarantor and its
Consolidated Subsidiaries as discounted by a rate of 8.0% per annum.
Administrative Agent: shall have the meaning set forth in the preamble.
Administrative Agent’s Account: means the account described in Subsection
15.28.1.
Advance: shall have the meaning set forth in Section 2.1.
Advance Date: a day (which shall be a Banking Day) on which an Advance is made.
Advance Payment: shall have the meaning set forth in Section 15.1.

1



--------------------------------------------------------------------------------

 

Affiliate: with respect to any Person means (a) a Subsidiary of such Person, (b)
any Person in which such Person, directly or indirectly, owns more than five
percent (5.0%) of the outstanding equity thereof, and (c) any Person which,
directly or indirectly, (i) owns more than five percent (5.0%) of the
outstanding equity of such Person, or (ii) has the power under ordinary
circumstances to control the management of such Person.
Alternate Rate: shall have the meaning set forth in Section 5.2.
Amortization: the total amortization of Guarantor and its Consolidated
Subsidiaries as measured in accordance with GAAP.
Annual Operating Budgets: means the annual operating budgets for (a) Guarantor
and its Subsidiaries in substantially the form of, and containing substantially
the same or similar information as set forth in, the Annual Operating Budget
(Business Plan) for Guarantor and its Subsidiaries included in the lender
presentation delivered to prospective Syndication Parties at the May 30, 2013
bank group meeting and (b) Borrower and its Subsidiaries in substantially the
form of, and containing substantially the same or similar information as set
forth in, the Annual Operating Budget (Business Plan) for Borrower and its
Subsidiaries included in the lender presentation delivered to prospective
Syndication Parties at the July 15, 2013 bank group meeting.
Anti-Terrorism Laws: shall have the meaning set forth in Subsection 9.24.2.
Applicable Law: means, as to any Person, all applicable constitutions, treaties,
laws, statutes, codes, ordinances, orders, decrees, rules and regulations of any
Governmental Authority binding upon such Person or to which such Person is
subject.
Applicable Lending Office: means, for each Syndication Party and for each
Advance, the lending office of such Syndication Party designated as such for
such Advance on its signature page hereof or in the applicable Syndication
Acquisition Agreement or such other office of such Syndication Party as such
Syndication Party may from time to time specify to the Administrative Agent and
Borrower as the office by which its Advances are to be made and maintained.
Applicable Percentage: means with respect to any Syndication Party, the
percentage of the total Commitment represented by such Syndication Party’s
Individual Commitment. If the Individual Commitments shall have terminated or
expired, the Applicable Percentage shall be determined based upon the Individual
Commitments most recently in effect, giving effect to any assignments.
Approved Fund: means any Fund that is administered or managed by (a) a
Syndication Party, (b) an Affiliate of a Syndication Party or (c) an entity or
an Affiliate of an entity that administers or manages a Syndication Party.
Authorized Officer: shall have the meaning set forth in Subsection 10.1.5.

2



--------------------------------------------------------------------------------

 

Availability Period: shall mean the period from and including the Closing Date
to and including the date which falls one month prior to the Maturity Date.
Bank Debt: all amounts owing hereunder, including fees, Funding Losses and all
principal, interest, expenses, charges and other amounts payable by the Obligors
pursuant to the Loan Documents (including interest, expenses, charges and other
amounts accruing during the pendency of any bankruptcy, insolvency,
reorganization, receivership, moratorium, recuperação judicial, recuperação
extrajudicial, falência or other similar proceeding, regardless of whether
allowed or allowable in such proceeding).
Banking Day: any day (a) other than a Saturday or Sunday and other than a day on
which banks in New York, New York; São Paulo, Brazil or London, England are
authorized or required by law to close, and (b) if such day relates to a
borrowing of, a payment or prepayment of principal of or interest on, a
continuation of, or a LIBO Rate Period for, an Advance, or a notice by any
Obligor with respect to any such borrowing, payment, prepayment, continuation,
or LIBO Rate Period, on which dealings in U.S. Dollar deposits are carried out
in the London interbank market.
Board of Governors: means the Board of Governors of the Federal Reserve System
of the United States (or any successor thereto).
Borrower’s Account: shall mean Borrower’s account as set forth on Exhibit 15.28
hereto, or as otherwise specified to the Administrative Agent in writing.
Borrowing Notice: shall have the meaning set forth in Section 2.3.
Capital Leases: means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of any asset and the
incurrence of a liability in accordance with GAAP; provided that,
notwithstanding any change in GAAP after the date hereof relating to leases, any
lease that was accounted for by the lessee as an operating lease as of the date
hereof and any similar lease entered into after the date hereof by Guarantor and
its Consolidated Subsidiaries shall be treated as an Operating Lease for the
purposes of this definition.
Capitalized Lease Obligation: means with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease (net of interest expenses) which would, in accordance with GAAP,
appear as a liability on a balance sheet of such Person.
Change in Law: means the occurrence, after the date of this Credit Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules,

3



--------------------------------------------------------------------------------

 

guidelines or directives thereunder or issued in connection therewith, (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III and (z) any current or future
regulations or official interpretations of FATCA and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, shall in each case be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued.
Change of Control: means that (A) the Guarantor shall (i) cease, for any reason,
to own, directly or indirectly, beneficially and, where applicable, of record,
all of the outstanding Equity Interests of the Borrower and each of Borrower's
Subsidiaries or (ii) cease, for any reason, to Control the Borrower and each of
its Subsidiaries, (B) the Borrower shall for any reason cease to be a Wholly
Owned Subsidiary of Guarantor, (C) a Person or group (as defined in Section
13(d)(3) of the Securities Exchange Act of 1934) of Persons (other than the
Borrower or any Subsidiary of the Borrower) shall become the owner of record or
beneficial owner (as such term is defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934) of any Equity Interests in the Guarantor, or
(D) the individuals who at the Closing Date constituted the board of directors
of the Guarantor (together with any new directors who were elected by the
members of the Guarantor) cease for any reason to constitute a majority of the
board of directors of the Guarantor then in office.
CHS Capital: means CHS Capital, LLC (formerly known as Cofina Financial, LLC) or
any other Subsidiary of Guarantor that makes seasonal and term loans to member
cooperatives, businesses and individual producers of agricultural products
included in Guarantor's cash flows from investing activities, and each of any
such entity’s Subsidiaries.
CHS Capital Debt: means, on any date of determination, Debt owing by CHS Capital
in connection with the sale or financing of CHS Capital Loan Assets, and in
respect of which neither Guarantor nor any of its Subsidiaries has any
obligation (including, without limitation, any indemnification obligation) or
liability.
CHS Capital Loan Assets: means loan assets owned and loan commitments made by
CHS Capital in the ordinary course of business.
Closing Date: means the date on which the conditions set forth in Section 10.1
of this Credit Agreement have been met, which shall be a date not later than
five (5) days following the date on which the Administrative Agent, the
Syndication Parties party hereto on such date and the Borrower shall have
executed this Credit Agreement.
CoBank: means COBANK, ACB.
Code: means the Internal Revenue Code of 1986.
Collection Account: means the account described in Schedule 3.

4



--------------------------------------------------------------------------------

 

Committed Advances: the principal amount of all Advances which any Syndication
Party is obligated to make as a result of such Syndication Party having received
a Funding Notice pursuant to Section 2.3 hereof, but which has not been funded.
Commitment: shall be U.S.$250,000,000, subject to reduction as provided in
Section 2.8 hereof.
Commitment Fee: shall have the meaning set forth in Section 5.5.
Commitment Fee Factor: the rate determined in accordance with the table below
and Section 5.6 hereof, based on the most recent Officer's Certificate provided
pursuant to Subsection 10.1.10 or Compliance Certificate provided pursuant to
Subsection 11.2.1 or 11.2.2, which is based on the most recent financial
statements of the Guarantor:


Ratio of Consolidated Funded Debt to Consolidated Cash Flow
Commitment Fee Factor
≤ 1.00
0.125%
> 1.00 ≤ 2.00
0.175%
> 2.00
0.225%
 
 

Communications: shall have the meaning set forth in Subsection 16.15.1.
Compliance Certificate: a certificate of the chief financial officer of each
Obligor acceptable to the Administrative Agent and in the form attached hereto
as Exhibit 1A.
Consolidated Cash Flow: for any period, the sum of (a) earnings before income
taxes of Guarantor and its Consolidated Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP (excluding, in the case of any
Consolidated Subsidiary that is not a Wholly Owned Subsidiary, the portion of
earnings attributable to holders of equity interests of such Consolidated
Subsidiary, other than Guarantor or a Consolidated Subsidiary of Guarantor),
plus (b) amounts that have been deducted in the determination of such earnings
before income taxes for such period for (i) Consolidated Interest Expense for
such period, (ii) Depreciation for such period, (iii) Amortization for such
period, and (iv) extraordinary non-cash losses for such period, minus (c) the
amounts that have been included in the determination of such earnings before
income taxes for such period for (i) one-time gains, (ii) extraordinary income,
(iii) non-cash patronage income, and (iv) non-cash equity earnings in joint
ventures.
Consolidated Funded Debt: means as of any date of determination, the total of
all Funded Debt of Guarantor and its Consolidated Subsidiaries outstanding on
such date, after eliminating all offsetting debits and credits between Guarantor
and its Consolidated Subsidiaries and all other

5



--------------------------------------------------------------------------------

 

items required to be eliminated in the course of preparation of consolidated
financial statements of Guarantor and its Consolidated Subsidiaries in
accordance with GAAP.
Consolidated Interest Expense: for any period, all interest expense of Guarantor
and its Consolidated Subsidiaries, as determined in accordance with GAAP.
Consolidated Net Worth: shall mean, for any period, the amount of equity
accounts plus (or minus in the case of a deficit) the amount of surplus and
retained earnings accounts of Guarantor and its Consolidated Subsidiaries,
excluding (i) accumulated other comprehensive income (or loss) and (ii)
non-controlling interests, all as determined in accordance with GAAP.
Consolidated Subsidiary: of any Person, shall mean any Subsidiary whose accounts
are consolidated with those of such Person in accordance with GAAP.
Contributing Syndication Parties: shall have the meaning set forth in Section
15.4.
Control: means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.
Coverage Ratio: means, with respect to each Advance, as of any date of
determination, the ratio of (i) the aggregate amount payable to the Borrower by
Eligible Off-takers under the Export Contract(s) associated with such Advance
(in accordance with Section 2.3) during the period commencing on such date of
determination and ending on the Principal Payment Date for such Advance, to (ii)
all amounts outstanding hereunder in respect of principal of and interest and
fees on such Advance.
Debt: means as to any Person, without duplication: (a) indebtedness or liability
of such Person for borrowed money, or for the deferred purchase price of
property or services (including trade obligations); (b) all Capitalized Lease
Obligations of such Person; (c) obligations of such Person arising under
bankers’, or trade acceptance facilities, or reimbursement obligations for
drawings made under letters of credit; (d) the aggregate amount of CHS Capital
Loan Assets subject to a sale or refinancing, (e) all Guarantees, endorsements
(other than for collection or deposit in the ordinary course of business), and
other contingent obligations of such Person (i) to purchase any of the items
included in this definition, (ii) to provide funds for payment, (iii) to supply
funds to invest in any other Person, (iv) otherwise to assure a creditor of
another Person against loss or (v) with respect to letters of credit (in each
case, without duplication); (f) all obligations secured by a lien on property
owned by such Person, whether or not the obligations have been assumed; and (g)
all net obligations of such Person under any Swap Contract.
Debtor Relief Laws: means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

6



--------------------------------------------------------------------------------

 

Defaulting Syndication Party: means, subject to Section 15.29, any Syndication
Party that (a) has failed to (i) fund all or any portion of its Advances within
two (2) Banking Days of the date such Advances were required to be funded
hereunder unless such Syndication Party notifies the Administrative Agent and
Borrower in writing that such failure is the result of such Syndication Party’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Syndication Party any other amount
required to be paid by it hereunder within two (2) Banking Days of the date when
due, (b) has notified Borrower or the Administrative Agent in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Syndication Party’s obligation to fund an Advance hereunder and states
that such position is based on such Syndication Party’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Banking Days
after reasonable written request by the Administrative Agent or Borrower, to
confirm in writing to the Administrative Agent and Borrower that it will comply
with its prospective funding obligations hereunder (provided that such
Syndication Party shall cease to be a Defaulting Syndication Party pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and Borrower), (d) has made any representation or warranty in this Credit
Agreement that is found to have been untrue in any material respect, or (e) has
had appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Syndication Party shall not be a
Defaulting Syndication Party solely by virtue of the ownership or acquisition of
any equity interest in that Syndication Party or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Syndication Party with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Syndication Party
(or such Governmental Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made with such Syndication Party. Any determination by
the Administrative Agent that a Syndication Party is a Defaulting Syndication
Party under clauses (a) through (e) above shall be conclusive and binding absent
manifest error, and such Syndication Party shall be deemed to be a Defaulting
Syndication Party (subject to Subsection 15.31.3) upon delivery of written
notice of such determination to Borrower and each other Syndication Party.
Default Interest Rate: a rate of interest equal to (i) in the case of the
principal amount of any Advance, 200 basis points in excess of the rate or rates
of interest otherwise being charged on such Advance and (ii) in the case of all
other obligations, 200 basis points in excess of the rate of interest which
would otherwise be applicable at the time.
Delinquency Interest: shall have the meaning set forth in Section 15.4.
Delinquent Amount: shall have the meaning set forth in Section 15.4.

7



--------------------------------------------------------------------------------

 

Delinquent Syndication Party: shall have the meaning set forth in Section 15.4.
Depreciation: the total depreciation of Guarantor and its Consolidated
Subsidiaries as measured in accordance with GAAP.
Designated Jurisdiction: means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
Dollar and U.S.$: mean lawful currency of the United States.
Eligible Off-taker: means any Person that is (a) the Guarantor, any Consolidated
Subsidiary of Guarantor and each other Person listed in Schedule 2, (b)
designated by the Borrower in writing and approved by the Administrative Agent,
acting on instructions of the Required Lenders, or (c) designated by the
Borrower in writing to the Administrative Agent whose long-term unsecured
foreign currency debt is rated at least “A” by Standard & Poors and/or “A2” by
Moodys; provided, that in each of the cases specified in clauses (a), (b) and
(c) such Person shall only be deemed to be an “Eligible Off-taker” to the extent
such Person (i) is not in violation of any Anti-Terrorism Laws applicable to
such Person, (ii) is not subject to any Sanction, (iii) is not named as a
“specially designated national and blocked person” on the most current list
published by OFAC, and (iv) as of the time of such designation, shall not have
defaulted on a payment obligation owed to the Borrower. The Administrative Agent
shall retain the right, upon the instruction of the Required Lenders, to notify
the Borrower in writing at any time that, due to the occurrence of an adverse
event relating to, or associated with, any Eligible Off-taker, that such
off-taker (a "Non-Eligible Off-taker") shall no longer be deemed to be an
Eligible Off-taker acceptable to the Required Lenders. After receipt of such
written notice from the Administrative Agent (acting on the instructions of the
Required Lenders) relating to any Non-Eligible Off-taker, no more Export
Contracts shall be entered into by the Borrower with such Non-Eligible Off-taker
and no amounts payable under contracts with such Non-Eligible Off-taker may be
included in the calculation of the Coverage Ratio.
Embargoed Person: shall have the meaning set forth in Section 11.15.
Environmental Laws: any federal, state, or local law, statute, ordinance, rule,
regulation, administration order, or permit now in effect or hereinafter
enacted, including any such law, statute, ordinance, rule, regulation, order or
permit enacted in any foreign country where Borrower or any of its Subsidiaries
has operations or owns property, pertaining to the public health, safety,
industrial hygiene, or the environmental conditions on, under or about any of
the real property interests of a Person, including, without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Resource Conservation and Recovery Act of 1976, the Clean Air Act, the
Federal Water Pollution Control Act, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Toxic Substances Control Act and the
Occupational Safety and Health Act, as any of the same may be amended, modified
or supplemented from time to time.
Environmental Regulations: as defined in the definition of Hazardous Substances.

8



--------------------------------------------------------------------------------

 

Equity Interests: means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
ERISA: shall have the meaning set forth in Section 9.10.
ERISA Affiliate: means any corporation or trade or business which is a member of
the same controlled group of corporations (within the meaning of Section 414(b)
of the Code) as any Obligor or is under common control (within the meaning of
Section 414(c) of the Code) with any Obligor, provided, however, that for
purposes of provisions herein concerning minimum funding obligations (imposed
under Section 412 of the Code or Section 302 of ERISA), the term “ERISA
Affiliate” shall also include any entity required to be aggregated with an
Obligor under Section 414(m) or 414(o) of the Code.
Event of Default: shall have the meaning set forth in Section 14.1.
Executive Order: shall have the meaning set forth in Subsection 9.24.2.
Export: means a transaction whereby Borrower has agreed to sell Products to an
Eligible Off-taker located in a country other than Brazil.
Export Contract: means any purchase agreement, purchase order, invoice or
similar arrangement or document for the purchase of any Product from the
Borrower (or any other Person on its behalf) by an Eligible Off-taker,
substantially in the form of the CHS “Brazilian Marketing Confirmation of
Business,” a copy of which is attached hereto as Exhibit 11.18, with such
changes to the form as may be approved by the Administrative Agent.
Facility: shall mean the loan facility made available to Borrower under Article
2 of this Credit Agreement.
Fair Market Value: shall have the meaning set forth in Section 12.3.
FATCA: means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
FATCA Exempt Party: shall have the meaning set forth in Section 15.23.
FCPA: shall have the meaning set forth in Section 9.30.

9



--------------------------------------------------------------------------------

 

Fee Letters: shall mean, collectively, the (a) Fee Letter dated June 7, 2013,
among Bank of America, N.A., the Administrative Agent, Merrill Lynch, Pierce,
Fenner & Smith Incorporated, the Borrower and the Guarantor and (b) the Fee
Letter dated June 7, 2013, among the Administrative Agent, the Borrower and the
Guarantor, in each case relating to the Facility.
FFI means a foreign financial institution as defined in section 1471(d)(4) of
the Code that could be required to withhold tax under FATCA from a payment under
a Loan Document.
Fiscal Quarter: each three (3) month period beginning on the first day of each
of the following months: (a) September, December, March and June, in the case of
a Fiscal Year ending on August 31, and (b) January, April, July and October, in
the case of a Fiscal Year ending on December 31.
Fiscal Year: (a) in the case of the Guarantor, a year commencing on September 1
and ending on August 31 and (b) in the case of the Borrower, a year commencing
on January 1 and ending on December 31, which the Borrower may change to a year
commencing on September 1 and ending on August 31 with five (5) Business Days'
prior written notice to the Administrative Agent.
Fund: means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
Funded Debt: means with respect to any Person, all Debt which would, in
accordance with GAAP, be required to be classified as a long term liability on
the books of such Person, and shall include, without limitation (a) any Debt
which by its terms or by the terms of any instrument or agreement relating
thereto matures, or which is otherwise payable or unpaid, more than one year
from the date of creation thereof, (b) any Debt outstanding under a revolving
credit or similar agreement providing for borrowings (and renewals and
extensions thereof) which would, in accordance with GAAP, be required to be
classified as a long term liability of such Person, (c) any Capitalized Lease
Obligation of such Person and all obligations to reimburse any Syndication Party
or any letter of credit issuer or other credit provider with respect to all
letters of credit which support long-term debt, with expiration dates in excess
of one-year from the date of issuance thereof, and (d) any Guaranty of such
Person with respect to Funded Debt of another Person.
Funding Losses: shall have the meaning set forth in Section 6.7.
Funding Loss Notice: shall have the meaning set forth in Section 6.7.
Funding Notice: shall have the meaning set forth in Section 2.3.
Funding Share: shall mean the amount of any Advance which each Syndication Party
is required to fund, which shall be the amount of such Advance multiplied by
such Syndication Party’s Individual Pro Rata Share as of the date of the Funding
Notice for, but without giving effect to, such Advance.

10



--------------------------------------------------------------------------------

 

GAAP: means, (a) with respect to Guarantor, the generally accepted accounting
principles in the United States of America (as in effect from time to time)
consistently applied throughout the periods involved; and (b) with respect to
the Borrower, the generally accepted accounting principles in Brazil (as in
effect from time to time) consistently applied throughout the periods involved.
Good Faith Contest: means the contest of an item if (a) the item is diligently
contested in good faith by appropriate proceedings timely instituted, (b) either
the item is (i) bonded or (ii) adequate reserves are established with respect to
the contested item if and to the extent required in accordance with GAAP, (c)
during the period of such contest, the enforcement of any contested item is
effectively stayed, and (d) the failure to pay or comply with the contested item
could not reasonably be expected to result in a Material Adverse Effect.
Governmental Authority: means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(whether such authority is recognized as a de jure government or is a de facto
government).
Guaranteed Obligations: shall have the meaning set forth in Subsection 17.1.1.
Guaranty: means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Debt, dividend or other obligation of any other Person in any manner, whether
directly or indirectly, including (without limitation) obligations incurred
through an agreement, contingent or otherwise, by such Person: (a) to purchase
such Debt or obligation or any property constituting security therefor; (b) to
advance or supply funds (i) for the purchase or payment of such Debt or
obligation, or (ii) to maintain any working capital or other balance sheet
condition or any income statement condition of any other Person or otherwise to
advance or make available funds for the purchase or payment of such Debt or
obligation; (c) to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such Debt or obligation of
the ability of any other Person to make payment of the Debt or obligation; or
(d) otherwise to assure the owner of such Debt or obligation against loss in
respect thereof. In any computation of the Debt or other liabilities of the
obligor under any Guaranty, the Debt or other obligations that are the subject
of such Guaranty shall be assumed to be direct obligations of such obligor.
Hazardous Substances: means any dangerous, toxic or hazardous pollutants,
contaminants, chemicals, wastes, materials or substances, as defined in or
governed by the provisions of any Environmental Laws or any other federal, state
or local law, statute, code, ordinance, regulation, requirement or rule,
including any such law, statute, code, ordinance, rule, regulation enacted in
any foreign country where any Obligor or any of its Subsidiaries has operations
or owns property, relating thereto (“Environmental Regulations”), and also
including urea formaldehyde, polychlorinated biphenyls, asbestos,
asbestos-containing materials, nuclear fuel or waste, and petroleum products, or
any other waste, material, substances, pollutant or contaminant which would
subject an owner of property to any damages, penalties or liabilities under any
applicable Environmental Regulations.

11



--------------------------------------------------------------------------------

 

Holdout Lender: shall have the meaning set forth in Section 15.31.
Indemnified Agency Parties: shall have the meaning set forth in Section 15.19.
Indemnified Parties: shall have the meaning set forth in Section 13.1.
Individual Commitment: shall mean with respect to any Syndication Party the
amount shown as its Individual Commitment on Schedule 1 hereto, subject to
adjustment in the event of the sale of all or a portion of a Syndication
Interest in accordance with Section 15.27 hereof, or a reduction in the
Commitment in accordance with Section 2.8 hereof.
Individual Lending Capacity: shall mean with respect to any Syndication Party
the amount at any time of its Individual Commitment, less its Individual
Outstanding Obligations.
Individual Pro Rata Share: at any time, shall mean with respect to any
Syndication Party a fraction, expressed as a percentage (rounded to 9 decimal
points), where the numerator is such Syndication Party’s Individual Lending
Capacity at such time; and the denominator is the Commitment less the sum of the
Individual Outstanding Obligations of all of the Syndication Parties at such
time.
Individual Outstanding Obligations: shall mean with respect to any Syndication
Party the total at any time, without duplication, of (a) the aggregate
outstanding principal amount of all Advances made by such Syndication Party, and
(b) all of such Syndication Party’s Committed Advances.
Intellectual Property: shall have the meaning set forth in Section 9.18.
Interest Payment Date: means, with respect to any Advance, the last day of each
LIBO Rate Period of such Advance.
Investment: means, with respect to any Person, (a) any loan or advance by such
Person to any other Person, (b) the purchase or other acquisition by such Person
of any Equity Interests, obligations or securities of, or any capital
contribution to, or investment in, or the acquisition by such Person of all or
substantially all of the assets of, or any interest in, any other Person, (c)
any performance or standby letter of credit where (i) that Person has the
reimbursement obligation to the issuer, and (ii) the proceeds of such letter of
credit are to be used for the benefit of any other Person, (d) the agreement by
such Person to make funds available for the benefit of another Person to either
cover cost overruns incurred in connection with the construction of a project or
facility, or to fund a debt service reserve account, (e) the agreement by such
Person to assume, guarantee, endorse or otherwise be or become directly or
contingently responsible or liable for the obligations or debts of any other
Person (other than by endorsement for collection in the ordinary course of
business), (f) an agreement to purchase any obligations, stocks, assets, goods
or services but excluding an agreement to purchase any assets, goods or services
entered into in the ordinary course of business, (g) an agreement to supply or
advance any assets, goods or services not in the ordinary course of business, or
(h) an agreement to maintain or cause such

12



--------------------------------------------------------------------------------

 

Person to maintain a minimum working capital or net worth or otherwise to assure
the creditors of any Person against loss.
Joint Lead Arrangers: means Crédit Agricole Corporate and Investment Bank and
Merrill Lynch, Pierce, Fenner & Smith Incorporated.
LIBO Rate: means with respect to each day during each LIBO Rate Period
applicable to an Advance, the per annum rate for the LIBO Rate Period selected
by Borrower, as quoted by the British Bankers’ Association (or any Person who
takes over the administration of such rate, or if such quotation source is
unavailable, such other quotation source as may be reasonably selected by the
Administrative Agent) for the purpose of displaying London Interbank Offered
Rates for U.S. Dollar deposits, determined effective as of 11:00 A.M. (London
time) on the day which is two (2) Banking Days prior to the first day of each
LIBO Rate Period, rounded up to the next 1/100th of 1% per annum (or zero, if
such rate is less than zero), or if no such rate is quoted for such LIBO Rate
Period, the average (rounded upward, if necessary, to the next higher 0.01%) of
the rates per annum at which deposits in Dollars are offered by three major
banks in the London interbank market (selected by the Administrative Agent after
consultation with the Borrower) to the Administrative Agent in the London
interbank market at approximately 11:00 A.M. (London time) on the day which is
two (2) Banking Days before the first day of such LIBO Rate Period and for a
period of time most nearly comparable to such LIBO Rate Period.
LIBO Rate Period: means as to each Advance, (a) initially, the period commencing
on the date on which such Advance is made and ending on the numerically
corresponding day one, two, three or six calendar months thereafter, as selected
by the Borrower in the Borrowing Notice relating to such Advance, and (b)
thereafter, each period commencing on the last day of the immediately preceding
LIBO Rate Period applicable to such Advance and ending on the numerically
corresponding day one, two, three or six calendar months thereafter, as selected
by the Borrower by written notice delivered to the Administrative Agent not
later than 11:00 a.m., three (3) Banking Days prior to the commencement of the
relevant LIBO Rate Period (in the understanding that, if no such notice is
delivered by the Borrower to the Administrative Agent, such LIBO Rate Period
shall have the same duration as the immediately preceding LIBO Rate Period);
provided that:
(i)    any LIBO Rate Period that would otherwise end on a day that is not a
Banking Day shall be extended to the next succeeding Banking Day unless, in the
case of an Advance, such Banking Day falls in another calendar month, in which
case such LIBO Rate Period shall end on the next preceding Banking Day;
(ii)    any LIBO Rate Period pertaining to an Advance that begins on the last
Banking Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such LIBO Rate Period)
shall end on the last Banking Day of the calendar month at the end of such LIBO
Rate Period; and
(iii)    no LIBO Rate Period pertaining to an Advance shall extend beyond the
relevant Principal Payment Date for such Advance.

13



--------------------------------------------------------------------------------

 

Licensing Laws: means all orders, laws, rules, or regulations under or pursuant
to which any Required Licenses were issued or are maintained.
Lien: means with respect to any asset any mortgage, deed of trust, pledge,
security interest, hypothecation, assignment for security purposes, encumbrance,
lien (statutory or other), or other security agreement or charge, or encumbrance
of any kind or nature whatsoever (including, without limitation, any conditional
sale, Capital Lease or other title retention agreement related to such asset,
and including, in the case of Equity Interests, any stockholder agreements,
voting trust agreements and all similar arrangements).
Loan Documents: this Credit Agreement, the Promissory Note, the Fee Letters and
all other agreements, certificates, documents or instruments executed
concurrently with or in connection with any of the foregoing.
Margin: the rate per annum determined in accordance with the table below and
Section 5.6 hereof, based on the most recent Officer's Certificate provided
pursuant to Subsection 10.1.10 or Compliance Certificate provided pursuant to
Subsection 11.2.1 or 11.2.2, which is based on the most recent financial
statements of the Guarantor:


Ratio of Consolidated Funded Debt to Consolidated Cash Flow
Margin
≤ 1.00
1.25%
> 1.00 ≤ 2.00
1.50%
> 2.00
1.75%

Material Adverse Effect: means (A) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of any
Obligor and its Subsidiaries, taken as a whole; (B) a material impairment of the
rights and remedies of the Administrative Agent or any Syndication Party under
the Loan Documents, or of the ability of any Obligor to perform its obligations
under any Loan Document to which it is a party; (C) a material adverse effect
upon the legality, validity, binding effect or enforceability against any
Obligor of any Loan Document to which it is a party; or (D) a material adverse
effect on the political or financial condition or stability of Brazil.
Material Agreements: means all agreements of any Obligor and its Subsidiaries,
the termination or breach of which, based upon such Obligor’s knowledge as of
the date of making any representation with respect thereto, would have a
Material Adverse Effect.
Maturity Date: means the third anniversary of the Closing Date (or, if such date
is not a Banking Day, the Banking Day immediately preceding such day).

14



--------------------------------------------------------------------------------

 

Multiemployer Plan: means a Plan meeting the definition of a “multiemployer
plan” in Section 3(37) of ERISA.
Negotiation Period: shall have the meaning set forth in Section 5.2.
Non-Defaulting Syndication Party: means any Syndication Party that is not a
Defaulting Syndication Party.
Obligor Benefit Plan: means (a) any “employee benefit plan,” as such term is
defined in Section 3(3) of ERISA (including any “multiemployer plan” as defined
in Section 3(37) of ERISA); (b) any “multiple employer plan” within the meaning
of Section 413 of the Code; (c) any “multiple employer welfare arrangement”
within the meaning of Section 3(40) of ERISA; (d) a “voluntary employees'
beneficiary association” within the meaning of Section 501(a)(9) of the Code;
(e) a “welfare benefit fund” within the meaning of Section 419 of the Code; or
(f) any employee welfare benefit plan within the meaning of Section 3(1) of
ERISA for the benefit of retired or former employees, which is maintained by an
Obligor or Subsidiary of an Obligor or in which an Obligor or Subsidiary of an
Obligor participates or to which an Obligor or Subsidiary of an Obligor is
obligated to contribute.
Obligor Pension Plan: means each Obligor Benefit Plan that is an “employee
pension benefit plan” as defined in Section 3(2) of ERISA that is intended to
satisfy the requirements of Section 401(a) of the Code.
OFAC: shall have the meaning set forth in Section 11.15.
Operating Lease: means any lease of property (whether real, personal or mixed)
by a Person under which such Person is lessee, other than a Capital Lease.
Organizational Documents: means, with regard to any Person: (a) its articles of
incorporation, deed of incorporation, charter or other similar document, (b) its
estatutos sociais, by-laws, articles of association or other similar document,
(c) any certificate of designation or other document relating to the rights of
preferred shareholders or other holders of Equity Interests of such Person, (d)
any shareholder rights agreement, registration rights agreement, joint venture
agreement or other similar agreement relating to such Person and (e) all
resolutions and consents of the shareholders (or similar owners) or the board of
directors (or any committee thereof) or similar governing body of such Person.
Other List: shall have the meaning set forth in Section 11.15.
Payment Account: shall have the meaning set forth in Section 15.11.
Payment Date: means any Interest Payment Date or Principal Payment Date.
Payment Distribution: shall have the meaning set forth in Section 15.11.
PBGC: shall have the meaning set forth in Section 9.10.

15



--------------------------------------------------------------------------------

 

Permitted Encumbrance: shall have the meaning set forth in Section 12.3.
Person(s): any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, cooperative association, institution, government or governmental agency
(whether national, federal, state, provincial, country, city, municipal or
otherwise, including without limitation, any instrumentality, division, agency,
body or department thereof), or other entity.
Plan: means any plan, agreement, arrangement or commitment which is an employee
benefit plan, as defined in Section 3(3) of ERISA, maintained by any Obligor,
any Subsidiary of an Obligor or any ERISA Affiliate or with respect to which any
Obligor, any Subsidiary of an Obligor or any ERISA Affiliate at any relevant
time has any liability or obligation to contribute.
Platform: shall have the meaning set forth in Subsection 16.15.2.
Potential Default: any event, other than an event described in Section 14.1(a)
hereof, which with the giving of notice or lapse of time, or both, would become
an Event of Default.
Potential Prepayment Trigger Event: any event which with the giving of notice or
lapse of time, or both, would become a Prepayment Trigger Event.
Prepayment and Cancellation Notice: shall have the meaning set forth in Section
6.5(b).
Prepayment Trigger Event: shall have the meaning set forth in Section 6.5(b).
Principal Payment Date: shall have the meaning set forth in Section 2.3.
Priority Debt: means, at any time, without duplication, the sum of (a) all then
outstanding Debt of Guarantor or any Consolidated Subsidiary of Guarantor
secured by any Lien on any property of Guarantor or any Consolidated Subsidiary
of Guarantor (other than Debt secured only by Liens permitted under Section
12.3(a) through (k)), plus (b) all Funded Debt of the Consolidated Subsidiaries
of Guarantor; provided that any CHS Capital Debt in an aggregate amount not to
exceed U.S.$500,000,000 secured by any Lien on any CHS Capital Loan Asset will
not be deemed to constitute Priority Debt.
Products: means, collectively, agricultural products, including but not limited
to soybeans, corn, wheat, soybean meal, oil seeds, ethanol and fertilizers and
their byproducts or any other products agreed in writing by the Administrative
Agent, acting on instructions of the Required Lenders.
Prohibited Transaction: means any transaction prohibited under Section 406 of
ERISA or Section 4975 of the Code.
Promissory Note: means the promissory note issued by the Borrower to the
Administrative Agent for the benefit of the Syndication Parties, substantially
in the form of Exhibit 10.2.3.

16



--------------------------------------------------------------------------------

 

Purchase Price: means the invoice price for any shipment of Products pursuant to
an Export Contract.
Rate Determination Notice: shall have the meaning set forth in Section 5.2.
Related Parties: means, with respect to any Person, such Person’s Affiliates and
the partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.
Replacement Lender: shall have the meaning set forth in Section 15.31.
Reportable Event: means any of the events set forth in Section 4043(b) of ERISA
or in the regulations thereunder.
Requested Advance: shall mean the amount of the Advance requested by Borrower in
any Borrowing Notice.
Required Lenders: shall mean Syndication Parties whose aggregate Individual
Commitments constitute more than fifty percent (50.0%) of the Commitment. The
determination of Required Lenders shall be adjusted pursuant to Section 15.4 in
the case of a Delinquent Syndication Party and pursuant to Section 15.31 in the
case of a Defaulting Syndication Party.
Required License: shall have the meaning set forth in Section 9.9.
Sanctions: means any international economic sanction administered or enforced by
OFAC, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority.
SDN List: shall have the meaning set forth in Section 11.15.
Senior Unsecured Debt: shall mean debt that (i) does not rank junior or
subordinate in right of payment to any other obligation; and (ii) that is not
secured by any Lien over or in respect of any asset or property of any Person.
Solvent: shall mean, when used with respect to any Person, as of any date of
determination, that (i) the sum of the debt (including contingent liabilities)
of such Person and its Subsidiaries, on a consolidated basis, does not exceed
the fair value of the present assets of such Person and its Subsidiaries, on a
consolidated basis, (ii) the capital of such Person and its Subsidiaries, on a
consolidated basis, is not unreasonably small in relation to their business,
taken as a whole, as contemplated on such date of determination, and (iii) such
Person and its Subsidiaries, on a consolidated basis, have not incurred and do
not intend to incur, or believe that they will incur, debts, including current
obligations, beyond their ability to pay such debts as they become due and
mature in the ordinary course of business (provided, that as used in this
definition, the amount of any contingent liability shall be the amount that, in
light of all of the facts and circumstances existing as of such date of
determination, represents the amount that can reasonably be expected to become
an actual or matured liability, as determined reasonably and in good faith by
such Person).

17



--------------------------------------------------------------------------------

 

Shipping Documents: means, with respect to each Export, the bill of lading, the
export registration, declaration or similar document, the invoice, payment draft
or payment order and any other document furnished or required to be furnished in
connection with the delivery of such Export or the collection of proceeds
thereof.
Subsidiary: means with respect to any Person: (a) any corporation in which such
Person, directly or indirectly, (i) owns more than fifty percent (50%) of the
outstanding stock thereof, or (ii) has the power under ordinary circumstances to
elect at least a majority of the directors thereof, or (b) any partnership,
association, joint venture, limited liability company, or other unincorporated
organization or entity, with respect to which such Person, (i) directly or
indirectly owns more than fifty percent (50%) of the equity interest thereof, or
(ii) directly or indirectly owns an equity interest in an amount sufficient to
control the management thereof. All of Guarantor’s Subsidiaries owned as of the
Closing Date are set forth on Exhibit 1B hereto.
Substitute Basis: shall have the meaning set forth in Section 5.2.
Successor Agent: such Person as may be appointed as successor to the rights and
duties of the Administrative Agent as provided in Section 15.22 of this Credit
Agreement.
Swap Contract: means (a) any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
Syndication Acquisition Agreement: shall have the meaning set forth in Section
15.27.
Syndication Interest: shall have the meaning set forth in Section 15.1.
Syndication Parties: shall mean those entities listed on Schedule 1 hereto as
having an Individual Commitment and such Persons as shall from time to time
execute (a) a Syndication Acquisition Agreement substantially in the form of
Exhibit 15.27 hereto signifying their election to purchase all or a portion of
the Syndication Interest of any Syndication Party, in accordance with Section
15.27 hereof, and to become a Syndication Party hereunder.
Syndication Party Advance Date: shall have the meaning set forth in Section
15.2.

18



--------------------------------------------------------------------------------

 

Term Loan Credit Agreement: shall mean that certain Credit Agreement (10 Year
Term Loan) dated as of December 12, 2007 by and between Guarantor and CoBank, as
administrative agent for all syndication parties thereunder, and as a
syndication party thereunder, and the other syndication parties set forth on the
signature pages thereto, as amended from time to time.
Transfer: shall have the meaning set forth in Section 15.27.
2013 Credit Agreement (5-Year Revolving Loan): means that certain 2013 Credit
Agreement (5-Year Revolving Loan), dated as of June 26, 2013, by and between
Guarantor and CoBank, as administrative agent for all syndication parties
thereunder, and as a syndication party thereunder, and the other syndication
parties party thereto, as amended, supplemented or otherwise modified from time
to time.
USA Patriot Act: shall have the meaning set forth in Subsection 9.24.2.
US Tax Obligor: means an Obligor some or all of whose payments under a Loan
Document are from sources within the United States for U.S. federal income tax
purposes.
Wholly Owned Subsidiary: means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of Guarantor and
Guarantor’s other Wholly Owned Subsidiaries at such time.
ARTICLE 2. FACILITY
2.1    Facility Advance. On the terms and conditions set forth in this Credit
Agreement, and so long as no Acceleration Event has occurred (or if an
Acceleration Event has occurred or would occur after giving effect to the
proposed Advance, it has been waived in writing by the Administrative Agent
pursuant to the provisions of Section 15.10 hereof), each of the Syndication
Parties severally agrees to advance funds to the Borrower under the Facility
(each an “Advance”) upon receipt of a Funding Notice from time to time during
the Availability Period, subject to the following limits:
2.1.1    Individual Syndication Party Commitment. No Syndication Party shall be
required or permitted to make an Advance which would exceed its Individual
Lending Capacity as in effect at the time of the Administrative Agent’s receipt
of the Borrowing Notice requesting such Advance.
2.1.2    Individual Syndication Party Pro Rata Share. No Syndication Party shall
be required or permitted to fund an Advance in excess of an amount equal to its
Individual Pro Rata Share multiplied by the amount of the Requested Advance.
Each Syndication Party agrees to fund its Individual Pro Rata Share of each
Advance.

19



--------------------------------------------------------------------------------

 

2.2    Commitment. Borrower shall not be entitled to request an Advance in an
amount which, when added to the aggregate Individual Outstanding Obligations of
all Syndication Parties, would exceed the Commitment.
2.3    Borrowing Notice. Borrower shall give the Administrative Agent prior
written notice by facsimile or electronic mail (effective upon receipt) of each
request for an Advance on or before 11:00 A.M. (London time) at least three (3)
Banking Days prior to the date of making such Advance. Each notice must be in
substantially the form of Exhibit 2.3 hereto (“Borrowing Notice”) and must
specify (v) the amount of such Advance (which must be a minimum of
U.S.$10,000,000 and in incremental multiples of U.S.$1,000,000), (w) the
proposed date of making such Advance, (x) the duration of the initial LIBO Rate
Period applicable thereto (which shall be a period of one, two, three or six
months), (y) the date on which the Advance will be repaid, which shall not be
after the earlier of: (i) the date which is 360 calendar days after the Advance
Date relating to such Advance, and (ii) the Maturity Date (such selected date,
the “Principal Payment Date”) and (z) the Export Contract(s) associated with the
Advance, together with a true, correct and complete copy thereto. The
Administrative Agent shall, on or before 5:00 P.M. (London time) of the same
Banking Day, notify each Syndication Party (“Funding Notice”) of its receipt of
each such Borrowing Notice and the amount of such Syndication Party’s Funding
Share thereunder. Not later than 3:00 P.M. (London time) on the date of an
Advance, each Syndication Party will make available to the Administrative Agent
to the Administrative Agent’s Account, in immediately available funds in
Dollars, such Syndication Party’s Funding Share of such Advance. After the
Administrative Agent’s receipt of such funds, but (if so received) not later
than 3:00 P.M. (London time) on such Banking Day (or if not so received by such
time, promptly following receipt thereof), and upon fulfillment of the
applicable conditions set forth in Article 10 hereof, the Administrative Agent
will make such Advance available to Borrower, in immediately available funds,
and will transmit such funds by wire transfer to Borrower’s Account.
2.4    Promise to Pay; Promissory Note. (a) The Facility shall be evidenced by a
single Promissory Note, executed by the Borrower, as issuer, and delivered to
the Administrative Agent for the benefit of the Syndication Parties on or before
the Closing Date, appropriately completed and satisfying the requirements of
Section 10.1.2.
(b)    Following the Maturity Date and upon discharge of all obligations of the
Borrower under an Advance evidenced by a Promissory Note, at the request of the
Borrower, the Administrative Agent shall cancel such Promissory Note and
promptly return it to the Borrower.
2.5    Syndication Party Records. Each Syndication Party shall record on its
books and records the amount of each Advance made by it hereunder, the rate and
LIBO Rate Period applicable thereto, all payments of principal and interest, and
the principal balance from time to time outstanding. The Syndication Party’s

20



--------------------------------------------------------------------------------

 

record thereof shall be prima facie evidence as to all such amounts and shall be
binding on Borrower absent manifest error. Notwithstanding the foregoing,
Borrower will never be required to pay as principal more than the principal
amount of the Advances funded by such Syndication Party.
2.6    Use of Proceeds. The proceeds of the Advances will be used by Borrower to
fund costs of producing and selling Products and for other working capital and
other general corporate purposes. Borrower will not, directly or indirectly, use
any part of such proceeds for the purpose of purchasing or carrying any margin
stock within the meaning of Regulation U of the Board of Governors as now and
from time to time hereafter in effect or to extend credit to any Person for the
purpose of purchasing or carrying any such margin stock or for any purpose which
violates or is inconsistent with the provisions of Regulation U or X of the
Board of Governors.
2.7    Syndication Party Funding Failure. The failure of any Syndication Party
to fund its Funding Share of any Requested Advance or risk participation to be
made by it on the date specified for such Advance shall not relieve any other
Syndication Party of its obligation (if any) to fund its Funding Share of any
Advance or risk participation on such date, but no Syndication Party shall be
responsible for the failure of any other Syndication Party to make any Advance
or risk participation to be made by such other Syndication Party.
2.8    Reduction of Commitment. Borrower may, by written facsimile or electronic
mail notice to the Administrative Agent on or before 5:00 P.M. (London time) on
any Banking Day, irrevocably reduce the Commitment; provided that (a) such
reduction must be a minimum of U.S.$10,000,000 and in increments of
U.S.$1,000,000, and (b) Borrower must simultaneously make any principal payment
necessary (along with any applicable Funding Losses on account of such principal
payment) so that (i) the aggregate amount of the Individual Outstanding
Obligations of all Syndication Parties does not exceed the reduced Commitment on
the date of such reduction, and (ii) the Individual Outstanding Obligations
owing to any Syndication Party do not exceed the Individual Commitment of that
Syndication Party (after reduction thereof in accordance with the following
sentence). In the event the Commitment is reduced as provided in the preceding
sentence, then the Individual Commitment of each Syndication Party shall be
reduced in the same proportion as the Individual Commitment of such Syndication
Party bears to the Commitment before such reduction.
ARTICLE 3. [INTENTIONALLY OMITTED]
ARTICLE 4. [INTENTIONALLY OMITTED]
ARTICLE 5. INTEREST; FEES; AND MARGINS

21



--------------------------------------------------------------------------------

 

5.1    Interest. All outstanding principal balances owing hereunder for Advances
shall bear interest for the period from (and including) the date such Advance is
made to (but excluding) the date such Advance is repaid in full (a) at a rate
per annum equal to the LIBO Rate plus the Margin for the LIBO Rate Period in
effect for such Advance or (b) at an Alternate Rate pursuant to Section 5.2.
5.2    Alternate Rate of Interest. If prior to the commencement of any LIBO Rate
Period for any amounts outstanding hereunder, or for any new Advances, the
Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such LIBO Rate Period, or if the
Administrative Agent is notified by Syndication Parties representing at least
35% of the Commitment that the LIBO Rate does not reflect the actual cost to
such Syndication Parties of funding and maintaining their respective Advances
for such LIBO Rate Period, then the Administrative Agent shall give notice (the
"Rate Determination Notice") thereof to the Borrower and the Syndication Parties
by telephone or telecopy as promptly as practicable thereafter, and any
outstanding or new Advances will accrue interest at an alternate rate of
interest (the "Alternate Rate"), determined as follows:
5.2.1    during the 30-day period next succeeding the date of delivery of such
Rate Determination Notice (the "Negotiation Period"), the Administrative Agent
(in consultation with the Syndication Parties) and the Borrower will negotiate
in good faith for the purpose of agreeing upon an alternative, mutually
acceptable basis (the "Substitute Basis") for determining the rate of interest
to be applicable to the Advances or amounts for such LIBO Rate Period, as the
case may be;
5.2.2    if, at the expiry of the Negotiation Period, the Syndication Parties
and the Borrower have agreed upon a Substitute Basis and the Administrative
Agent has received confirmation from its New York and Brazilian counsel that
such Substitute Basis has received all necessary governmental approvals and
consents, if any, then the Advances will accrue interest at a rate per annum
equal to the Substitute Basis in effect from time to time plus the Margin until
the circumstances giving rise to such Rate Determination Notice have ceased to
apply and such substitute rate shall be retroactive to, and take effect from,
the beginning of such LIBO Rate Period;
5.2.3    if, at the expiry of the Negotiation Period, a Substitute Basis shall
not have been agreed upon as aforesaid or the Administrative Agent shall not
have received the above-mentioned confirmation as to requisite governmental
approvals or consents (a) the Administrative Agent shall forthwith notify the
Borrower and each Syndication Party of such failure to agree or to receive such
confirmation and, within five (5) Banking Days after receipt of such notice (or
as soon thereafter as practicable), each such

22



--------------------------------------------------------------------------------

 

Syndication Party shall notify the Borrower through the Administrative Agent of
the actual cost to such Syndication Party (as reasonably determined by it in
good faith) of funding and maintaining its respective Advances for such LIBO
Rate Period and (b) the interest payable to such Syndication Party on such
Advances or amount for such LIBO Rate Period shall be a rate per annum equal to
the Margin above the cost to such Syndication Party of funding and maintaining
such Advances or amount for such LIBO Rate Period as so notified by such
Syndication Party; provided, however, that following the determination of the
interest rate payable to this Subsection 5.2.3 and for so long as such interest
rate is in effect, the Borrower shall have the right (but not the obligation)
(i) to prepay in whole (but not in part), without premium or penalty (but
subject always to Section 6.7) the Advances then outstanding, together with
accrued and unpaid interest thereon and all other amounts payable hereunder in
connection with or as a result of such prepayment and (ii) to not borrow
undisbursed amounts with respect to which a Borrowing Notice has been issued;
and
5.2.4    the procedures specified in Subsections 5.2.1, 5.2.2. and 5.2.3 above
shall apply to each LIBO Rate Period following the first such period to which
such procedures were applied unless and until the Administrative Agent shall
determine in consultation with the Required Lenders that the circumstances
giving rise to such Rate Determination Notice no longer exist and so notifies
the Borrower and the Syndication Parties (which notice shall be given as
promptly as reasonably practicable upon such determination), whereupon interest
on the Advances or amounts shall again be determined in accordance with the
provisions of Section 5.1 commencing on the first day next succeeding the date
of such notice during such LIBO Rate Period.
5.3    Default Interest Rate. All past due payments on Advances or on any other
Bank Debt (whether as a result of nonpayment by Borrower when due, at maturity,
or upon acceleration) shall bear interest at the Default Interest Rate from and
after the due date for the payment, or on the date of maturity or acceleration,
as the case may be.
5.4    Interest Calculation. Interest on all Advances shall be calculated on the
actual number of days the principal owing thereunder is outstanding with the
daily rate calculated on the basis of a year consisting of 360 days. In
calculating interest, the Advance Date shall be included and the date each
payment is received shall be excluded.
5.5    Fees. Subject to Section 15.29, Borrower shall pay or cause to be paid a
non-refundable fee (“Commitment Fee”) calculated in arrears as of the end of
each of Borrower’s Fiscal Quarters following the Closing Date, until the
Advances are paid in full and the Syndication Parties have no further obligation
to make an

23



--------------------------------------------------------------------------------

 

Advance. The Commitment Fee for each such period shall be equal to (a) the
average daily unused portion of the Commitment during such period, (b)
multiplied by the average daily Commitment Fee Factor in effect during such
period, as converted to a daily rate using a year of 360 days, (c) with the
product thereof being further multiplied by the number of days in such period.
The Commitment Fee shall be payable to the Administrative Agent in arrears on
the Banking Day coinciding with, or immediately preceding the close of each such
Fiscal Quarter and on the Maturity Date, for distribution to each Syndication
Party in the ratio that its Individual Commitment bears to the Commitment as
calculated by the Administrative Agent on the last day of each such period.
5.6    Margin; Commitment Fee Factor. The determination of the Margin and the
Commitment Fee Factor will be (i) made effective five (5) Banking Days after the
Administrative Agent receives each Compliance Certificate based on the most
recent financial statements of the Guarantor and (ii) determined, subject to
this Section 5.6. as set forth in the most recent Compliance Certificate
received pursuant to Sections 11.2.1 or 11.2.2; however, no adjustments will be
made to the LIBO Rate applicable to Advances then outstanding until the end of
their then current LIBO Period. The Administrative Agent shall send notice of
any change in the Margin or Commitment Fee Factor to the Obligors and the
Syndication Parties; provided that failure to give such notice shall not affect
the validity of such change. If at any time within one year of any date of
determination of the ratio of Consolidated Funded Debt to Consolidated Cash Flow
for purposes of calculating the Margin and Commitment Fee Factor, as a result of
any restatement of or other adjustment to the financial statements of Guarantor
or for any other reason, (i) the ratio of Consolidated Funded Debt to
Consolidated Cash Flow as calculated by the Guarantor as of any applicable date
was inaccurate and (ii) a proper calculation of the ratio of Consolidated Funded
Debt to Consolidated Cash Flow would have resulted in higher pricing for such
period, the Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of each Syndication Party promptly, and
in any event within five (5) Banking Days, on demand by the Administrative
Agent, an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. Upon the occurrence of such event, the
Administrative Agent shall send notice of such adjustment to the Borrower and
the Syndication Parties; provided that failure to give such notice shall not
affect the validity of such adjustment.
ARTICLE 6. PAYMENTS; FUNDING LOSSES
6.1    Principal Payments. Principal on each Advance shall be payable on or
prior to its Principal Payment Date; provided further that prepayments may be
made only as provided in Section 6.5 hereof. Without limiting in any respect the
Borrower’s payment or repayment obligations hereunder, the primary mechanism for
repayment of principal hereunder shall be the use of the proceeds of Exports

24



--------------------------------------------------------------------------------

 

paid directly by the Eligible Off-Takers to the Collection Account (as
instructed by the Borrower) prior to the Principal Payment Date for the relevant
Advance.
6.2    Interest Payments. Interest on each Advance shall be payable on (a) each
Interest Payment Date applicable to such Advance, (b) the date of any prepayment
of such Advance, on the amount prepaid, and (c) the Principal Payment Date for
such Advance. Without limiting in any respect the Borrower’s payment or
repayment obligations hereunder, the payment of interest hereunder shall
preferably (but not necessarily) be made by means of the use of the proceeds of
Exports paid directly by the Eligible Off-Takers to the Collection Account (as
instructed by the Borrower) prior to the relevant Interest Payment Date for the
relevant Advance.
6.3    Application of Principal Payments. On each Principal Payment Date or any
other date on which any payment is due hereunder, the Borrower hereby instructs
the Administrative Agent to apply amounts on deposit in the Collection Account
towards the payment of the Borrower's obligations hereunder. If at any time
insufficient funds are received by and available to the Administrative Agent
(whether deriving from amounts on deposit in the Collection Account, resulting
from the enforcement of the Loan Documents or otherwise) to pay fully the
obligations due hereunder, such funds shall be applied in the following order of
priority:
6.3.1    First, to the payment of any fees and expenses then due and payable
under the Loan Documents;
6.3.2    Second, to the payment of any interest then due and payable hereunder;
6.3.3    Third, to the repayment of the outstanding principal amount of the
Advance then due and payable; and
6.3.4    Fourth, to the payment of any other amount then due and payable
hereunder.
6.4    Manner of Payment. All payments, including prepayments, that Borrower is
required or permitted to make under the terms of this Credit Agreement and the
other Loan Documents shall be made to the Administrative Agent in Dollars in
immediately available federal funds, to be received no later than 1:00 P.M.
(London time) of the date on which such payment is due (or the following Banking
Day if such date is not a Banking Day) by wire transfer to the Administrative
Agent’s Account (or to such other account as the Administrative Agent may
designate by notice).
6.4.1    Payments to Be Free and Clear. All sums payable by any Obligor under
this Credit Agreement and the other Loan Documents shall be

25



--------------------------------------------------------------------------------

 

paid without setoff or counterclaim and free and clear of, and without any
deduction or withholding on account of, any tax imposed, levied, collected,
withheld or assessed by or within Brazil, the United States of America or any
political subdivision in or of Brazil or the United States of America or any
other jurisdiction from or to which a payment is made by or on behalf of any
Obligor or by any federation or organization of which the United States of
America or any such jurisdiction is a member at the time of payment (excluding
(i) taxes imposed on or measured by the net income or net profits of the
recipient of such payment, and franchise taxes imposed in lieu thereof or (ii)
any taxes imposed pursuant to FATCA).
6.4.2    Grossing-up of Payments. If any Obligor or any other Person is required
by law to make any deduction or withholding on account of any tax resulting from
any sum paid or payable by such Obligor to the Administrative Agent or any
Syndication Party under any of the Loan Documents:
(a)    such Obligor shall notify the Administrative Agent of any such
requirement or any change in any such requirement as soon as such Obligor
becomes aware of it;
(b)    such Obligor shall pay any such tax when such tax is due, such payment to
be made (if the liability to pay is imposed on an Obligor) for its own account
or (if that liability is imposed on the Administrative Agent or such Syndication
Party, as the case may be) on behalf of and in the name of the Administrative
Agent or such Syndication Party;
(c)    the sum payable by such Obligor in respect of which the relevant
deduction, withholding or payment is required shall be increased to the extent
necessary to ensure that, after the making of that deduction, withholding or
payment, the Administrative Agent or such Syndication Party, as the case may be,
receives on the due date a net sum equal to what it would have received had no
such deduction, withholding or payment been required or made; and
(d)    within thirty (30) days after paying any sum from which it is required by
law to make any deduction or withholding, and within thirty (30) days after the
due date of payment of any tax which it is required by clause (b) above to pay,
Obligor shall deliver to the Administrative Agent evidence satisfactory to the
other affected parties of such deduction, withholding or payment and of the
remittance thereof to the relevant taxing or other authority; provided that no
such additional amount shall be required to be paid to any Syndication Party
under clause (c) above except to the extent that any change after the date on
which such Syndication Party became a Syndication Party in any such requirement
for a deduction, withholding or payment as is mentioned therein shall result in
an increase in the rate of such

26



--------------------------------------------------------------------------------

 

deduction, withholding or payment from that in effect at the date on which such
Syndication Party became a Syndication Party, in respect of payments to such
Syndication Party.
6.5    Prepayments.
(a)    Voluntary Prepayments. Borrower shall have the right to prepay all or any
part of the outstanding principal balance under the Advances at any time in
integral multiples of U.S.$1,000,000 (or the entire outstanding balance, if
less) and subject to a U.S.$5,000,000 minimum prepayment on Advances (or the
entire outstanding balance, if less), on any Banking Day; provided that in the
event of prepayment of any Advance (including payments pursuant to this Section
6.5(a), Section 2.8 or Section 6.7 hereof) or on account of acceleration (i)
Borrower must provide three (3) Banking Days’ notice to the Administrative Agent
prior to making such prepayment, and (ii) Borrower must, at the time of making
such prepayment, pay all accrued but unpaid interest and all Funding Losses
applicable to such prepayment. Principal amounts prepaid pursuant to this
Section 6.5(a) may be reborrowed under the terms and conditions of this Credit
Agreement.
(b)    Mandatory Prepayment. If any of the following events or circumstances
occurs (each, a “Prepayment Trigger Event”):
(i)    any representation or warranty of the Borrower set forth in any Loan
Document, any Borrowing Notice, any financial statements or reports or
projections or forecasts, or in connection with any transaction contemplated by
any such document, shall prove in any material respect to have been false or
misleading when made or furnished by the Borrower;
(ii)    failure of the Borrower to pay when due, or failure to perform or
observe any other obligation or condition with respect to any of the following
obligations to any Person, beyond any period of grace under the instrument
creating such obligation: (i) any indebtedness for borrowed money or for the
deferred purchase price of property or services, (ii) any obligations under
leases which have or should have been characterized as Capital Leases, or (iii)
any contingent liabilities, such as guaranties, for the obligations of others
relating to indebtedness for borrowed money or for the deferred purchase price
of property or services or relating to obligations under leases which have or
should have been characterized as Capital Leases; provided that no such failure
by Borrower will be deemed to be a Prepayment Trigger Event hereunder unless and
until the aggregate amount owing under obligations with respect to which such
failures have occurred and are continuing is at least U.S.$5,000,000;
(iii)    entry of (i) one or more judgments in an aggregate amount in excess of
U.S.$5,000,000 against the Borrower, in each case not stayed, discharged or paid
within thirty (30) days after entry or (ii) any non-monetary judgment, order,

27



--------------------------------------------------------------------------------

 

decree, award, settlement or agreement to settle (including any relating to any
arbitration) is rendered against or agreed by the Borrower that (in the
aggregate) has had or could reasonably be expected to have a Material Adverse
Effect;
(iv)    performance by the Borrower of any of its obligations under any Loan
Document shall become unlawful;
(v)    any Governmental Authority shall: (i) take any action to condemn, seize,
nationalize, expropriate or appropriate all or any substantial part of the
Property of the Borrower (either with or without payment of compensation); or
(ii) take any other action that: (A) in the aggregate, has had or could
reasonably be expected to prevent or materially delay the performance or
observance by the Borrower of its obligations under the Loan Documents,
including moratorium or foreign exchange control or similar regulations or (B)
could reasonably be expected to prevent the Borrower from exercising normal
control over all or any substantial part of its Property;
(vi)    failure of the Borrower to comply with the covenants, promises,
conditions or provisions of Sections 11.2, 11.9, 11.10, 11.15, 11.16, 11.18,
11.19 or Article 12 (excluding Section 12.8) of this Credit Agreement; or
(vii)    failure of the Borrower to comply with any provision of this Credit
Agreement or the other Loan Documents, and the failure to perform such
obligation is not referred to elsewhere in this Section 6.5(b) or in Section
14.1, and such failure continues for thirty (30) days after Borrower learns of
such failure to comply, whether by Borrower's own discovery or through notice
from the Administrative Agent;
then without prejudice of the other provisions set forth herein, including under
Article 14, the Administrative Agent, at the direction of the Required Lenders,
shall have the right to send a prepayment and cancellation notice ("Prepayment
and Cancellation Notice") to the Obligors and the Obligors shall be required,
within five (5) Banking Days of the delivery of such Prepayment and Cancellation
Notice, to prepay all outstanding Advances together with such other amounts that
are due and payable (without presentment, demand, protest or further notice of
any kind, all of which are hereby expressly waived by the Obligors) and which
are outstanding as at such date, including all accrued but unpaid interest and
all Funding Losses applicable to such prepayment and (2) upon delivery of such
Prepayment and Cancellation Notice pursuant to this Section 6.5(b), the rights
of the Borrower to any Advances shall be immediately cancelled.
6.6    Distribution of Principal and Interest Payments. Principal and interest
payments on Advances shall be remitted to the Syndication Parties in the ratio
in which they funded the Advance to which such payments are applied.
6.7    Funding Losses. Borrower will indemnify each Syndication Party against
any Funding Losses that such Syndication Party may sustain or incur as a
consequence of any event (other than a default by such Syndication Party in the

28



--------------------------------------------------------------------------------

 

performance of its obligations hereunder) which results in (a) such Syndication
Party receiving any amount on account of the principal of any Advance prior to
the last day of the LIBO Rate Period in effect therefor, or (b) any Advance to
be made or continued by such Syndication Party not being made or continued after
notice thereof shall have been given by Borrower. “Funding Losses” shall be
determined on an individual Syndication Party basis as the amount which would
result in such Syndication Party being made whole (on a present value basis) for
the actual or imputed funding losses (including, without limitation, any loss,
cost or expense incurred by reason of obtaining, liquidating or employing
deposits or other funds acquired by such Syndication Party to fund or maintain
an Advance) incurred by such Syndication Party as a result of such payment
(regardless of whether the Syndication Party actually funded with such
deposits). In the event of any such payment, each Syndication Party which had
funded the Advance being paid shall, promptly after being notified of such
payment, send written notice (“Funding Loss Notice”) to the Administrative Agent
by facsimile or electronic mail setting forth the amount of attributable Funding
Losses. The Administrative Agent shall notify Borrower orally or in writing of
the amount of such Funding Losses. A determination by a Syndication Party as to
the amounts payable pursuant to this Section shall be conclusive absent manifest
error.
6.8    Illegality. Notwithstanding any other provision of this Credit Agreement,
in the event that, on or after the date of this Credit Agreement, it becomes
unlawful for any Syndication Party to honor its obligation to make, maintain or
fund its advances hereunder, then such Syndication Party shall promptly notify
the Borrower thereof (with a copy to the Administrative Agent) and such
Syndication Party's obligation to maintain or fund its Advances shall be
suspended until such Syndication Party shall so notify the Borrower (with a copy
to the Administrative Agent) that the circumstances giving rise to such
suspension no longer exist. If such Syndication Party shall determine in good
faith that it may not lawfully continue to maintain or fund its Advances, the
Borrower shall, upon the request of such Syndication Party, prepay the
outstanding amount of such Syndication Party's Advances, together with accrued
interest thereon and all other amounts payable hereunder, on such last day of
such LIBO Rate Period; provided, however, that if such Syndication Party
certifies to the Borrower that earlier prepayment is required in order to enable
such Syndication Party to comply with the relevant law, rule or regulation or
change therein and specifies an earlier date for the prepayment, the Borrower
shall make the prepayment on the date so specified by such Syndication Party.
ARTICLE 7. [INTENTIONALLY OMITTED]
ARTICLE 8. [INTENTIONALLY OMITTED]
ARTICLE 9. REPRESENTATIONS AND WARRANTIES

29



--------------------------------------------------------------------------------

 

To induce the Syndication Parties to make the Advances, and recognizing that the
Syndication Parties and the Administrative Agent are relying thereon, the
Obligors, jointly and severally, on the Closing Date, on each Advance Date and
on each Interest Payment Date, represent and warrant as follows:
9.1    Organization, Good Standing, Etc. Each Obligor and each Subsidiary of
each Obligor: (a) is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of incorporation or organization; (b) in the
case of the Borrower, it is a limited liability company under the laws of
Brazil, and in the case of the Guarantor, qualifies as a cooperative corporation
under the laws of its state of incorporation; (c) is duly qualified to do
business and is in good standing in each jurisdiction in which the transaction
of its business makes such qualification necessary, except to the extent that
the failure to so qualify has not resulted in, and could not reasonably be
expected to cause, a Material Adverse Effect; and (d) has all authority and all
requisite corporate and legal power to own and operate its assets and to carry
on its business, and to enter into and perform the Loan Documents to which it is
a party.
9.2    Corporate Authority, Due Authorization; Consents. Each Obligor has taken
all corporate action necessary to execute, deliver and perform its obligations
under the Loan Documents to which it is a party. All consents or approvals of
any Person which are necessary for, or are required as a condition of each
Obligor’s execution, delivery and performance of or admissibility into evidence
of this Credit Agreement and under the Loan Documents, have been obtained.
9.3    Litigation. Except as described in Exhibit 9.3 hereto, there are no
pending legal or governmental actions, proceedings or investigations to which
any Obligor or any Subsidiary of an Obligor is a party or to which any property
of any Obligor or any Subsidiary of an Obligor is subject which might reasonably
be expected to result in any Material Adverse Effect and, to each Obligor’s
knowledge, no such actions or proceedings are threatened or contemplated by any
federal, state, county, or city (or similar unit) governmental agency or any
other Person.
9.4    No Violations. The execution, delivery and performance of its obligations
under the Loan Documents will not: (a) violate any provision of any Obligor’s
Organizational Documents, or any law, rule, regulation (including, without
limitation, Regulations T, U, and X of the Board of Governors of the Federal
Reserve System), or any judgment, order or ruling of any court or governmental
agency; (b) violate, require consent under (except such consent as has been
obtained), conflict with, result in a breach of, constitute a default under, or
with the giving of notice or the expiration of time or both, constitute a
default under, any existing real estate mortgage, indenture, lease, security
agreement, contract, note, instrument or any other agreements or documents
binding on any Obligor or affecting its property; or (c) violate, conflict with,
result in a breach of, constitute a default under, or result in the loss of, or
restriction of rights under, any Required

30



--------------------------------------------------------------------------------

 

License or any federal, state, and local laws, rules, regulations, ordinances,
codes and orders, including without limitation all Environmental Laws and all
Licensing Laws.
9.5    Binding Agreement. Each of the Loan Documents to which any Obligor is a
party is, or when executed and delivered, will be, the legal, valid and binding
obligation of such Obligor, enforceable in accordance with its terms, subject
only to limitations on enforceability imposed by applicable bankruptcy,
insolvency, reorganization, receivership, moratorium, recuperação judicial,
recuperação extrajudicial, falência or similar laws affecting creditors’ rights
generally and by general principles of equity.
9.6    Compliance with Laws. Each Obligor and each Subsidiary of an Obligor are
in compliance with all Applicable Laws, with respect to which noncompliance
could reasonably be expected to result in a Material Adverse Effect.
9.7    Principal Place of Business; Place of Organization. The Borrower’s place
of business, or chief executive office if it has more than one place of
business, and the place where the records required by Section 11.1 hereof are
kept, is located at Avenida Doutor Cardoso de Melo, no. 1,308, 5th and 6th
floors, 04548-004, São Paulo, State of São Paulo, Brazil. The Guarantor’s place
of business, or chief executive office if it has more than one place of
business, and the place where the records required by Section 11.1 hereof are
kept, is located at 5500 Cenex Drive, Inver Grove Heights, Minnesota 55077.
Guarantor is a cooperative corporation formed under the laws of the State of
Minnesota.
9.8    Tax Status. Except as shown on Exhibit 9.8 hereto, each Obligor and each
Subsidiary thereof has filed all required federal, state and local tax returns
and has paid all taxes as shown on such returns as they have become due, and has
paid when due all other taxes, assessments or impositions levied or assessed
against any Obligor or any Subsidiary thereof, or their business or properties,
except where the failure to make such filing or payment could not reasonably be
expected to result in a Material Adverse Effect. Exhibit 9.8 specifically
indicates all such taxes, if any, which are subject to a Good Faith Contest. No
Obligor is an FFI and the Borrower is not a U.S. Tax Obligor.
9.9    Licenses and Approvals. Each Obligor and each Subsidiary thereof has
ownership of, or license to use, or have been issued, all trademarks, patents,
copyrights, franchises, certificates, approvals, permits, authorities,
agreements, and licenses which are used or necessary to permit it to own its
properties and to conduct the business as presently being conducted as to which
the termination or revocation thereof could reasonably be expected to have a
Material Adverse Effect (“Required Licenses”). Each Required License is in full
force and effect, and there is no outstanding notice of cancellation or
termination or, to the Obligors’ knowledge, any threatened cancellation or
termination in connection therewith, nor has an event occurred with respect to
any Required License which, with the giving

31



--------------------------------------------------------------------------------

 

of notice or passage of time or both, could result in the revocation or
termination thereof or otherwise in any impairment of an Obligor’s rights with
respect thereto, which impairment could reasonably be expected to have a
Material Adverse Effect. No consent, permission, authorization, order, or
license of any governmental authority, is necessary in connection with the
execution, delivery, performance, or enforcement of and under the Loan Documents
to which any Obligor is a party except such as have been obtained and are in
full force and effect, except for the obtaining of the appropriate export
licenses by the Borrower for the shipment of Products.
9.10    Employee Benefit Plans. Exhibit 9.10 sets forth as of the Closing Date a
true and complete list of each Obligor Benefit Plan that is maintained by any
Obligor or any of its Subsidiaries or in which any Obligor or any of their
Subsidiaries participates or to which any Obligor or any of their Subsidiaries
is obligated to contribute, in each case as of the Closing Date. Each Obligor
Benefit Plan is in compliance in all material respects with all requirements of
law applicable thereto (including, without limitation, any applicable
requirement under the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder (“ERISA”)), and have not received any
notice to the contrary from the Pension Benefit Guaranty Corporation (“PBGC”) or
any other Governmental Authority.
9.11    Equity Investments. No Obligor owns any stock or other voting or equity
interest, directly or indirectly, in any Person valued at the greater of book
value or market value at U.S.$5,000,000 or more, other than as set forth on
Exhibit 9.11.
9.12    Title to Real and Personal Property. Each Obligor and each Subsidiary
thereof has good and marketable title to, or valid leasehold interests in, all
of its material properties and assets, real and personal, including the
properties and assets and leasehold interests reflected in the financial
statements of each Obligor and its Subsidiaries referred to in Section 9.13
hereof, except (a) any properties or assets disposed of in the ordinary course
of business, and (b) for defects in title and encumbrances which could not
reasonably be expected to result in a Material Adverse Effect; and none of the
properties of any Obligor or any Consolidated Subsidiary thereof are subject to
any Lien, except as permitted by Section 12.3 hereof. All such property is in
good operating condition and repair, reasonable wear and tear excepted, and
suitable in all material respects for the purposes for which it is being
utilized except where their failure to be in good operating condition could not
reasonably be expected to result in a Material Adverse Effect. All of the leases
of each Obligor and each Subsidiary thereof which constitute Material Agreements
are in full force and effect and afford such Obligor or such Subsidiary peaceful
and undisturbed possession of the subject matter thereof.
9.13    Financial Statements. (a) The consolidated balance sheets of Borrower
and its Subsidiaries as of December 31, 2010, 2011 and 2012, and the related

32



--------------------------------------------------------------------------------

 

consolidated statements of operations, cash flows and consolidated statements of
capital shares and equities for the Fiscal Years then ended, and the
accompanying footnotes, together with the unqualified opinion thereon of
PricewaterhouseCoopers LLP, independent certified public accountants, copies of
which have been furnished to the Administrative Agent and the Syndication
Parties, fairly present in all material respects the consolidated financial
condition of Borrower and its Subsidiaries as at such dates and the results of
the consolidated operations of Borrower and its Subsidiaries for the periods
covered by such statements, all in accordance with GAAP consistently applied;
(b) the consolidated balance sheets of Guarantor and its Subsidiaries as of
August 31, 2010, 2011 and 2012, and the related consolidated statements of
operations, cash flows and consolidated statements of capital shares and
equities for the Fiscal Years then ended, and the accompanying footnotes,
together with the unqualified opinion thereon, dated November 7, 2012 of
PricewaterhouseCoopers LLP, independent certified public accountants, copies of
which have been furnished to the Administrative Agent and the Syndication
Parties, fairly present in all material respects the consolidated financial
condition of Guarantor and its Subsidiaries as at such dates and the results of
the consolidated operations of Guarantor and its Subsidiaries for the periods
covered by such statements, all in accordance with GAAP consistently applied;
and (c) since the date of its respective financial statements described in
clauses (a) or (b) above, there has been no material adverse change in the
financial condition, results of operations, business or prospects of any Obligor
or any of its Subsidiaries. As of the Closing Date, there are no liabilities of
any Obligor or any of its Subsidiaries, fixed or contingent, which are material
but are not reflected in the financial statements of such Obligor and its
Subsidiaries referred to above or referred to in the notes thereto, other than
liabilities arising in the ordinary course of business since the date of its
respective financial statements described in clauses (a) or (b) above. No
information, exhibit, or report furnished by any Obligor or any of its
Subsidiaries to the Administrative Agent or the Syndication Parties in
connection with the negotiation of this Credit Agreement contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not materially misleading in light of
the circumstances in which they were made and taken together with the other
information, exhibits and reports furnished to the Administrative Agent and/or
the Syndication Parties.
9.14    Environmental Compliance. Except as set forth on Exhibit 9.14 hereto,
each Obligor and each Subsidiary thereof has obtained all permits, licenses and
other authorizations which are required under all applicable Environmental Laws,
except to the extent failure to have any such permit, license or authorization
could not reasonably be expected to result in a Material Adverse Effect. Except
as set forth on Exhibit 9.14 hereto, each Obligor and each Subsidiary thereof is
in compliance with all Environmental Laws and the terms and conditions of the
required permits, licenses and authorizations, and are also in compliance with
all other limitations, restrictions, obligations, schedules and timetables
contained in

33



--------------------------------------------------------------------------------

 

those Laws or contained in any plan, order, decree, judgment, injunction, notice
or demand letter issued, entered, promulgated or approved thereunder, except to
the extent, in each case, failure to comply has not resulted in, and could not
reasonably be expected to result in, a Material Adverse Effect.
9.15    Fiscal Year. Each fiscal year of (a) the Guarantor begins on September 1
of each calendar year and ends on August 31 of the following calendar year and
(b) the Borrower begins on January 1 of each calendar year and ends on December
31 of the same calendar year, unless the Borrower has changed its fiscal year to
one beginning on September 1 of each calendar year and ending on August 31 of
the following calendar year with five (5) Business Days' prior notice to the
Administrative Agent.
9.16    Material Agreements. Neither Obligor nor, to the Obligors’ knowledge,
any other party to any Material Agreement, is in default thereunder, and no
facts exist which with the giving of notice or the passage of time, or both,
would constitute such a default.
9.17    Regulations U and X. No portion of any Advance will be used for the
purpose of purchasing, carrying, or making loans to finance the purchase of, any
“margin security” or “margin stock” as such terms are used in Regulations U or X
of the Board of Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and
224.
9.18    Trademarks, Tradenames, etc. Each Obligor owns or licenses all patents,
trademarks, trade names, service marks and copyrights (collectively,
“Intellectual Property”) that it utilizes in its business as presently being
conducted and as anticipated to be conducted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. The
Intellectual Property is in full force and effect, and each Obligor has taken or
caused to be taken all actions necessary to maintain the Intellectual Property
in full force and effect and has not taken or failed to take or cause to be
taken any action which, with the giving of notice, or the expiration of time, or
both, could result in any such Intellectual Property being revoked, invalidated,
modified, or limited.
9.19    No Default on Outstanding Judgments or Orders. Each Obligor and each of
its Subsidiaries has satisfied all judgments and each Obligor and each of its
Subsidiaries is not in default with respect to any judgment, writ, injunction,
decree, rule or regulation of any court, arbitrator or federal, state, municipal
or other Governmental Authority, commission, board, bureau, agency or
instrumentality, domestic or foreign, except to the extent such failure to
satisfy any or all such judgments or to be in such a default has not resulted
in, and could not reasonably be expected to result in, a Material Adverse
Effect.
9.20    No Default in Other Agreements. Neither Obligor nor any Subsidiary of an
Obligor is a party to any indenture, loan or credit agreement or any lease or

34



--------------------------------------------------------------------------------

 

other agreement or instrument or subject to any certificate of incorporation or
corporate restriction which has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect. Neither Obligor nor any Subsidiary thereof
is in default in any respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument where such failure to perform, observe or fulfill has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect.
9.21    Acts of God. Neither the business nor the properties of any Obligor or
any Subsidiary thereof is currently affected by any fire, explosion, accident,
drought, storm, hail, earthquake, embargo, act of God or of the public enemy or
other casualty (whether or not covered by insurance) which has resulted in, or
could reasonably be expected to result in, a Material Adverse Effect.
9.22    Governmental Regulation. Neither Obligor nor any Subsidiary thereof is
subject to regulation under the Investment Company Act of 1940, the Interstate
Commerce Act, the Federal Power Act or any statute or regulation, in each case,
limiting its ability to incur indebtedness for money borrowed as contemplated
hereby.
9.23    Labor Matters and Labor Agreements. Except as set forth in Exhibit 9.23
hereto: (a) As of the Closing Date, there are no collective bargaining
agreements or other labor agreements covering any employees of any Obligor or
any Subsidiary thereof the termination, cessation, or breach of which could
reasonably be expected to result in a Material Adverse Effect, and a true and
correct copy of each such agreement will be furnished to the Administrative
Agent upon its written request from time to time. (b) There is no organizing
activity involving any Obligor pending or, to any Obligor’s knowledge,
threatened by any labor union or group of employees. (c) There are, to each
Obligor’s knowledge, no representation proceedings pending or threatened with
the National Labor Relations Board, and no labor organization or group of
employees of any Obligor has made a pending demand for recognition. (d) There
are no complaints or charges against any Obligor pending or, to any Obligor’s
knowledge, threatened to be filed with any federal, state, local or foreign
court, governmental agency or arbitrator based on, arising out of, in connection
with, or otherwise relating to the employment or termination of employment by
any Obligor of any individual. (e) There are no strikes or other labor disputes
against any Obligor that are pending or, to each Obligor’s knowledge,
threatened. (f) Hours worked by and payment made to employees of any Obligor or
any Subsidiary of an Obligor have not been in violation of the Fair Labor
Standards Act (29 U.S.C. § 201 et seq.) or any other Applicable Law dealing with
such matters. The representations made in clauses (b) through (f) of this
Section are made with respect to those occurrences described which could,
considered in the aggregate, reasonably be expected to have a Material Adverse
Effect.

35



--------------------------------------------------------------------------------

 

9.24    OFAC; Anti-Terrorism Laws.
9.24.1    Neither any Obligor, nor any of its Subsidiaries nor, to the knowledge
of the Obligors, any other Related Party of any Obligor, (i) is currently the
subject of any Sanction, (ii) is located, organized or resident in any
Designated Jurisdiction, or (iii) is or has been (within the previous five
years) engaged in any transaction with any Person who is now or was then the
subject of Sanctions or who is located, organized or resident in any Designated
Jurisdiction. Neither any Advance, nor the proceeds from any Advance, has been
used or will be used, directly or indirectly, to lend, contribute, provide or
has otherwise made available to fund any activity or business in any Designated
Jurisdiction or to fund any activity or business of any Person located,
organized or resident in any Designated Jurisdiction or who is the subject of
any Sanctions, or in any other manner that will result in any Person (including
any Syndication Party, any Joint Lead Arranger or the Administrative Agent)
becoming subject to any Sanctions.
9.24.2    Neither any Obligor, any of its Subsidiaries nor, to the knowledge of
the Obligors, any of its Affiliates is in violation of, or the subject of any
claim, action, suit, proceeding or investigation against it with respect to, any
Law relating to terrorism or money laundering (“Anti-Terrorism Laws”) or any
Sanctions, including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56 (the “USA Patriot Act”), the Trading
with the Enemy Act (12 U.S.C. §95), the International Emergency Economic Powers
Act (50 U.S.C. §1701-1707) and any Law relating to restrictive measures against
the Islamic Republic of Iran and its Persons.
9.24.3    Neither any Obligor, any of its Subsidiaries nor, to the knowledge of
the Obligors, any of its Affiliates or broker or other agent of any Obligor or
any of its Subsidiaries acting or benefiting in any capacity in connection with
the Advances is any of the following:
(a)    a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
(b)    a Person owned or controlled by, or acting for or on behalf of, any
person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;
(c)    a Person or entity with which any Syndication Party is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

36



--------------------------------------------------------------------------------

 

(d)    a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
9.24.4    Neither any Obligor, any of its Subsidiaries nor, to the knowledge of
the Obligors, any broker or other agent of any Obligor acting in any capacity in
connection with the Advances (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in clause (b) above, (ii) deals in, or otherwise engages in
any transaction relating to, any property or interests in property blocked
pursuant to the Executive Order, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
9.25    Disclosure. The representations and warranties contained in this Article
9 and in the other Loan Documents or in any financial statements or other
information provided to the Administrative Agent do not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
such representations or warranties not misleading; and all projections provided
to the Administrative Agent were prepared in good faith based on reasonable
assumptions.
9.26    No Change. Since August 31, 2012, no Material Adverse Effect has
occurred.
9.27    Insurance. Each Obligor and its Subsidiaries maintain insurance with one
or more financially sound and reputable insurance carrier or carriers reasonably
acceptable to the Administrative Agent, in such amounts (including deductibles
and self insurance retention levels) and covering such risks (including fidelity
coverage) as are usually carried by companies engaged in the same or a similar
business and similarly situated.
9.28    Rank of Debt. The obligations evidenced by each Loan Document are and
will at all times be direct and unconditional general obligations of the
Obligors and rank and will at all times rank in right of payment and otherwise
at least pari passu with all other Senior Unsecured Debt of each Obligor,
whether now existing or hereafter outstanding.
9.29    Solvency. Each Obligor is and, after giving effect to the consummation
of the transactions contemplated in the Loan Documents, will be Solvent as of
the Closing Date.
9.30    FCPA. None of the Obligors, any Subsidiary thereof or, to the knowledge
of any Obligor, any director, officer, agent, employee or Affiliate of any
Obligor or any Subsidiary thereof is aware of or has taken any action, directly
or indirectly, that would result in a violation by such person of the U.S.
Foreign Corrupt

37



--------------------------------------------------------------------------------

 

Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), Brazilian anti-corruption laws or the equivalent laws of other
applicable jurisdictions, including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce in furtherance of an
offer, payment, promise to pay or authorization of the payment of any money, or
other property, gift, promise to give, or authorize of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA, Brazilian anti-corruption laws
or the equivalent laws of other applicable jurisdictions; and each Obligor, its
Subsidiaries and, to the knowledge of each Obligor, its Affiliates have
conducted their business in compliance with FCPA, Brazilian anti-corruption laws
or the equivalent laws of other applicable jurisdictions and have instituted and
maintained policies and procedures designed to ensure, and which are reasonably
expected to continue to ensure, continued compliance therewith.
9.31    Commercial Activity; Absence of Immunity. Each Obligor is subject to
civil and commercial law with respect to its obligations under this Credit
Agreement, and each other Loan Document to which it is a party. The execution,
delivery and performance by each Obligor of this Credit Agreement and each other
Loan Document to which it is a party constitute private and commercial acts
rather than public or governmental acts. No Obligor nor any property of any
Obligor is entitled to any right of immunity in any jurisdiction from suit,
court jurisdiction, judgment, attachment (whether before or after judgment),
setoff or execution of a judgment or from any other legal process or remedy
relating to its obligations under this Credit Agreement or any of the other Loan
Documents to which it is a party.
9.32    No Default. As of the date hereof, and after giving effect to the
Advances, no Acceleration Event will have occurred and be continuing.
ARTICLE 10. CONDITIONS TO CLOSING AND ADVANCES
10.1    Conditions to Closing. The obligation of the Syndication Parties to make
any Advances hereunder is subject to satisfaction, in the sole discretion of the
Administrative Agent, of each of the following conditions precedent:
10.1.1    Loan Documents. The Administrative Agent shall have received duly
executed originals of the Loan Documents.
10.1.2    Promissory Note. Borrower shall have executed the Promissory Note duly
completed, issued to the Administrative Agent in the stated maximum principal
amount equal to 105% of the Commitment.
10.1.3    Approvals. The Administrative Agent shall have received evidence
satisfactory to it of all consents, reports, registrations, filings and

38



--------------------------------------------------------------------------------

 

approvals of Governmental Authorities and third parties which are with respect
to each Obligor, necessary for, or required as a condition of the validity and
enforceability of the Loan Documents to which it is a party.
10.1.4    Organizational Documents. The Administrative Agent shall have
received: (a) a copy of the Organizational Documents (excluding joint venture
agreements and resolutions or consents of the owners or board of directors or
any committee) of the Borrower, certified as true and complete by the Secretary
or Assistant Secretary or other equivalent officer of Borrower; (b) a good
standing certificate, dated no more than thirty (30) days prior to the Closing
Date, for Guarantor for its state of incorporation; and (c) a copy of the
Organizational Documents (excluding joint venture agreements and resolutions or
consents of the owners or board of directors or any committee) of Guarantor (and
any amendments thereto) certified by the Secretary of State of its state of
organization in the case of the articles of incorporation and by the Secretary
or Assistant Secretary or other equivalent officer of the Guarantor in the case
of the other Organizational Documents.
10.1.5    Evidence of Corporate Action. The Administrative Agent shall have
received in form and substance satisfactory to the Administrative Agent: (a)
documents evidencing all corporate action taken by each Obligor to authorize
(including the specific names and titles of the persons authorized to so act
(each an “Authorized Officer”)) the execution, delivery and performance of the
Loan Documents to which it is a party, certified to be true and correct by the
Secretary or Assistant Secretary of each Obligor; and (b) a certificate of the
Secretary or Assistant Secretary of each Obligor, dated the Closing Date,
certifying the names and true signatures of the Authorized Officers.
10.1.6    Evidence of Insurance. Each Obligor shall have provided the
Administrative Agent with insurance certificates and such other evidence, in
form and substance satisfactory to the Administrative Agent, of all insurance
required to be maintained by it under the Loan Documents.
10.1.7    Appointment of Agent for Service. The Administrative Agent shall have
received evidence satisfactory to the Administrative Agent that each Obligor has
appointed CT Corporation to serve as its agent for service of process at their
New York, New York office (presently at 111 Eighth Avenue, New York, NY 10011),
and that CT Corporation has accepted such appointment by each Obligor.
10.1.8    No Material Adverse Effect. Since August 31, 2012, no Material Adverse
Effect shall have occurred.
10.1.9    Legal Opinions. The Administrative Agent shall have received the
following legal opinions, each dated as of the Closing Date, in

39



--------------------------------------------------------------------------------

 

the English language, addressed to the Administrative Agent and each Syndication
Party:
(a)    an opinion of Machado, Meyer, Sendacz e Opice Advogados, special
Brazilian counsel to the Obligors, in the form of Exhibit 4, with customary
qualifications and exceptions reasonably acceptable to the Administrative Agent,
the Syndication Parties and their counsel (and the Obligors have instructed such
counsel to deliver such opinion to the Administrative Agent and the Syndication
Parties);
(b)    an opinion of Dorsey & Whitney LLP, special New York counsel to the
Obligors in the form of Exhibit 5, with customary qualifications and exceptions
reasonably acceptable to the Administrative Agent, the Syndication Parties and
their counsel (and the Obligors have instructed such counsel to deliver such
opinion to the Administrative Agent and the Syndication Parties);
(c)    an opinion of Santos Neto Advogados, special Brazilian counsel to the
Administrative Agent and the Syndication Parties, covering such matters relating
to the transactions contemplated hereby as the Administrative Agent and the
Syndication Parties may reasonably request; and
(d)    an opinion of Skadden, Arps, Slate, Meagher & Flom LLP, special New York
counsel to the Administrative Agent and the Syndication Parties, covering such
matters relating to the transactions contemplated hereby as the Administrative
Agent and the Syndication Parties may reasonably request.
10.1.10    Officer’s Certificate. A certificate signed by the chief executive
officer of each Obligor, dated as of the Closing Date, substantially in the form
of Exhibit 6.
10.1.11    Further Assurances. Each Obligor shall have provided and/or executed
and delivered to the Administrative Agent such further assignments, documents or
financing statements, in form and substance satisfactory to the Administrative
Agent, that each Obligor is to execute and/or deliver pursuant to the terms of
the Loan Documents or as the Administrative Agent and the Syndication Parties
may reasonably request.
10.1.12    No Default. As of the Closing Date, no Acceleration Event shall have
occurred and be continuing.
10.1.13    Accuracy of Representations and Warranties. Each of the
representations and warranties of each Obligor set out in this Credit Agreement
and in each of the other Loan Documents shall be (i) if such representation and
warranty is qualified as to materiality or by reference to the

40



--------------------------------------------------------------------------------

 

existence of a Material Adverse Effect, true and correct to the extent of such
qualification as of the date hereof and as of the Closing Date as if made on and
as of each such date, or (ii) if such representation and warranty is not so
qualified, true and correct in all material respects as of the date hereof and
as of the Closing Date as if made on and as of each such date.
10.1.14    Documentation Required by Regulatory Authorities. The Syndication
Parties shall have received, to the extent requested on or prior to five (5)
Banking Days before the Closing Date, all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.
10.1.15    No Order. There shall not (i) be in effect any statute, regulation,
order, decree, judgment or other restraint of any Governmental Authority that
makes illegal or enjoins or prevents the consummation of the transactions
contemplated hereunder or otherwise could reasonably be expected to have a
Material Adverse Effect, or (ii) have been commenced or, to the knowledge of any
Obligor, threatened, any action, suit, investigation or proceeding in any court
or before any Governmental Authority that could reasonably be expected to have a
Material Adverse Effect.
10.1.16    Financial Statements. The Administrative Agent shall have received
the financial statements described in Section 9.13 and such financial statements
shall be in form and substance reasonably satisfactory to the Administrative
Agent. Such financial statements shall not be materially inconsistent with the
financial statements or other information previously provided to the
Administrative Agent. The Administrative Agent shall have received financial
projections in respect of each Obligor through August 31, 2016 in form and
substance satisfactory to the Syndication Parties.
10.1.17    Fees and Expenses. Borrower shall have paid the Administrative Agent,
by wire transfer of immediately available federal funds all fees set forth in
Section 5.5 hereof and any other fees owing to the Administrative Agent or the
Syndication Parties which are due on the Closing Date, and all expenses owing
pursuant to Section 16.1 hereof.
10.1.18    Taxes. All applicable taxes and stamp duties due and payable, if any,
arising in connection with the execution, delivery and performance of this
Credit Agreement and the other Loan Documents shall have been paid in full.
10.2    Conditions to Advances. The Syndication Parties’ obligation to fund each
Advance is subject to the satisfaction, in the sole discretion of the
Administrative Agent and the Syndication Parties, of each of the following
conditions precedent, as well as those set forth in Section 10.1 hereof, and
each request by Borrower for

41



--------------------------------------------------------------------------------

 

an Advance shall constitute a representation by Borrower, upon which the
Administrative Agent may rely, that the conditions set forth in Subsections
10.2.1 and 10.2.2 hereof have been satisfied:
10.2.1    Default. As of the Advance Date, no Acceleration Event shall have
occurred and be continuing, and the disbursing of the amount of the Advance
requested shall not result in an Acceleration Event.
10.2.2    Representations and Warranties. Each of the representations and
warranties of each Obligor set out in this Credit Agreement and in each of the
other Loan Documents shall be (i) if such representation and warranty is
qualified as to materiality or by reference to the existence of a Material
Adverse Effect, true and correct to the extent of such qualification as of the
date hereof and as of the date of each Advance as if made on and as of each such
date, or (ii) if such representation and warranty is not so qualified, true and
correct in all material respects as of the date hereof and as of the date of
each Advance as if made on and as of each such date.
10.2.3    Payment of Fees. Each Obligor shall have paid the Administrative
Agent, by wire transfer of immediately available U.S. funds all fees set forth
in Section 5.5 hereof which are then due and payable, including all expenses
owing pursuant to Section 16.1 hereof.
10.2.4    Borrowing Notice. The Administrative Agent shall have received a
Borrowing Notice as required by Section 2.3, requesting the relevant Advance.
10.2.5    Export Contracts. The Administrative Agent shall have received copies
certified by a senior officer which is an authorized signatory of the Borrower
of Export Contracts executed with Eligible Off-takers in an aggregate amount
sufficient to maintain compliance with Subsection 11.18.7, after giving effect
to the proposed Advance.
ARTICLE 11. AFFIRMATIVE COVENANTS
From and after the date of this Credit Agreement and until the Bank Debt is
indefeasibly paid in full and the Syndication Parties have no obligation to make
any Advance, the Obligors, jointly and severally, agree that they will observe
and comply with the following covenants for the benefit of the Administrative
Agent and the Syndication Parties:
11.1    Books and Records. Each Obligor shall at all times keep, and cause each
of its Subsidiaries to keep, proper books of record and account, in which
correct and complete entries shall be made of all its dealings, in accordance
with GAAP.
11.2    Reports and Notices. Each Obligor shall provide to the Administrative
Agent the following reports, information and notices:

42



--------------------------------------------------------------------------------

 

11.2.1    Annual Financial Statements. As soon as available, but in no event
later than one hundred and thirty (130) days after the end of any Fiscal Year of
each Obligor occurring during the term hereof one copy of the audit report for
such year and accompanying consolidated financial statements (including all
footnotes thereto), including a consolidated balance sheet, a consolidated
statement of earnings, a consolidated statement of capital, and a consolidated
statement of cash flow for such Obligor and its Subsidiaries, showing in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail, prepared in conformance with GAAP consistently applied and certified
without qualification by PricewaterhouseCoopers, or other independent public
accountants of nationally recognized standing selected by the Obligor and
satisfactory to the Administrative Agent. Delivery to the Administrative Agent
within the time period specified above of copies of Guarantor’s Annual Report on
Form 10-K as prepared and filed in accordance with the requirements of the
Securities and Exchange Commission shall be deemed to satisfy the requirements
of this Subsection with respect to the Guarantor if accompanied by the required
unqualified accountant’s certification. Such annual financial statements or Form
10-Ks required pursuant to this Subsection shall be accompanied by a Compliance
Certificate signed by the relevant Obligor’s Chief Financial Officer or other
officer of such Obligor acceptable to the Administrative Agent. The Obligors
shall be deemed to have complied with this Subsection if such financial
statements are delivered to the Administrative Agent by electronic mail, or in
the case of the Form 10-K the Administrative Agent is advised by electronic mail
that the Form 10-K is available on the EDGAR system, in each case accompanied by
an electronic copy of the signed Compliance Certificate.
11.2.2    Quarterly Financial Statements. As soon as available but in no event
more than fifty-five (55) days after the end of each Fiscal Quarter (except the
last Fiscal Quarter of such Obligor’s Fiscal Year) the following unaudited
financial statements or other information concerning the operations of each
Obligor and its respective Subsidiaries for such Fiscal Quarter, the Fiscal Year
to date, and for the corresponding periods of the preceding Fiscal Year, all
prepared in accordance with GAAP consistently applied: (a) a consolidated
balance sheet, (b) a consolidated summary of earnings, (c) a consolidated
statement of cash flows, and (d) such other statements as the Administrative
Agent may reasonably request. Delivery to the Administrative Agent within the
time period specified above of copies of Guarantor’s Quarterly Report on Form
10-Q as prepared and filed in accordance with the requirements of the Securities
and Exchange Commission shall be deemed to satisfy the requirements of this
Subsection with respect to the Guarantor other than clause (d) hereof. Such
quarterly financial statements or Form 10-Qs required pursuant to this
Subsection shall be accompanied by a Compliance Certificate signed by the
relevant Obligor’s Chief Financial Officer or other officer of such Obligor
acceptable to the Administrative Agent (subject to

43



--------------------------------------------------------------------------------

 

normal year end adjustments). The Obligors shall be deemed to have complied with
this Subsection if such financial statements are delivered to the Administrative
Agent by electronic mail, or in the case of the Form 10-Q the Administrative
Agent is advised by electronic mail that the Form 10-Q is available on the EDGAR
system, in each case accompanied by an electronic copy of the signed Compliance
Certificate.
11.2.3    Notice of Acceleration Event. As soon as the existence of any
Acceleration Event becomes known to any officer of any Obligor, the
Administrative Agent shall receive prompt written notice of such Acceleration
Event, the nature and status thereof, and the action being taken or proposed to
be taken with respect thereto. Upon request of the Administrative Agent, the
Administrative Agent shall receive prompt written confirmation that no
Acceleration Event exists.
11.2.4    ERISA Reports. As soon as possible and in any event within twenty (20)
days after any Obligor knows or has reason to know that any Prohibited
Transaction has occurred with respect to any Obligor Benefit Plan or any
Reportable Event has occurred with respect to any Plan or that the PBGC or any
Obligor or any Subsidiary thereof or any ERISA Affiliate has instituted or will
institute proceedings under Title IV of ERISA to terminate any Plan, or that any
Obligor, any Subsidiary of an Obligor or any ERISA Affiliate has completely or
partially withdrawn from a Multiemployer Plan, or that a Multiemployer Plan is
in reorganization (within the meaning of Section 4241 of ERISA), is insolvent
(within the meaning of Section 4245 of ERISA) or is terminating, a certificate
of such Obligor’s Chief Financial Officer setting forth details as to such
Prohibited Transaction or Reportable Event or Plan termination or withdrawal or
reorganization or insolvency and the action such Obligor or such Subsidiary or
ERISA Affiliate proposes to take with respect thereto, provided, however, that
notwithstanding the foregoing, no reporting is required under this Subsection
unless the matter(s), individually or in the aggregate, result, or could be
reasonably expected to result, in aggregate obligations or liabilities of any
Obligor and/or any Subsidiaries thereof in excess of U.S.$25,000,000.
11.2.5    Notice of Litigation. Promptly after the commencement thereof, notice
of all actions, suits, arbitration and any other proceedings before any
Governmental Authority, affecting any Obligor or any Subsidiary thereof which,
if determined adversely to any Obligor or any Subsidiary thereof, could
reasonably be expected to require (a) the Guarantor or any Subsidiary thereof to
have to pay or deliver assets having a value of U.S.$25,000,000 or more or (b)
the Borrower or any Subsidiary thereof to have to pay or deliver assets having a
value of U.S.$10,000,000 or more, in each case whether or not the claim is
covered by insurance, or could reasonably be expected to result in a Material
Adverse Effect.

44



--------------------------------------------------------------------------------

 

11.2.6    Notice of Material Adverse Effect. Promptly after any Obligor obtains
knowledge thereof, notice of any matter which, alone or when considered together
with other matters, has resulted or could reasonably be expected to result in a
Material Adverse Effect.
11.2.7    Notice of Environmental Proceedings. Without limiting the provisions
of Subsection 11.2.5 hereof, promptly after any Obligor’s receipt thereof,
notice of the receipt of all pleadings, orders, complaints, indictments, or
other communication alleging a condition that may require any Obligor or any
Subsidiary thereof to undertake or to contribute to a cleanup or other response
under Environmental Regulations, or which seeks penalties, damages, injunctive
relief, or criminal sanctions related to alleged violations of such laws, or
which claims personal injury or property damage to any person as a result of
environmental factors or conditions or which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect.
11.2.8    Regulatory and Other Notices. Promptly after any Obligor’s receipt
thereof, copies of any notices or other communications received from any
Governmental Authority with respect to any matter or proceeding the effect of
which could reasonably be expected to have a Material Adverse Effect.
11.2.9    Adverse Action Regarding Required Licenses. As soon as any Obligor
learns that any petition, action, investigation, notice of violation or apparent
liability, notice of forfeiture, order to show cause, complaint or proceeding is
pending, or, to the best of any Obligor’s knowledge, threatened, to seek to
revoke, cancel, suspend, modify, or limit any of the Required Licenses, prompt
written notice thereof and the relevant Obligor shall contest any such action in
a Good Faith Contest.
11.2.10    Budget. Promptly upon becoming available and in any event within
thirty (30) days after the beginning of each Fiscal Year, a copy of the Annual
Operating Budgets for the next succeeding Fiscal Year and for each Fiscal Year
through the Maturity Date approved by Guarantor’s or Borrower's board of
directors, as applicable, together with the assumptions and projections on which
such budget is based and a copy of forecasts of operations and capital
expenditures (including investments) for each Fiscal Year. In addition, if any
material changes are made to such budget or projections or forecasts during the
year, then Guarantor will furnish copies to the Administrative Agent of any such
changes promptly after such changes have been approved.
11.2.11    Additional Information. With reasonable promptness, such other
information respecting the condition or operations, financial or otherwise, of
any Obligor or any Subsidiary of an Obligor as the

45



--------------------------------------------------------------------------------

 

Administrative Agent or any Syndication Party may from time to time reasonably
request.
11.3    Maintenance of Existence and Qualification. Each Obligor shall, and
shall cause each of its Subsidiaries to, maintain its corporate existence in
good standing under the laws of its state of organization. Each Obligor shall,
and shall cause each of its Subsidiaries to, qualify and remain qualified as a
foreign corporation in each jurisdiction in which such qualification is
necessary in view of its business, operations and properties except where the
failure to so qualify has not and could not reasonably be expected to result in
a Material Adverse Effect. Except as expressly required by Applicable Law, no
Obligor shall (a) amend, modify or otherwise change any of its Organizational
Documents in any way that could reasonably be expected to have an adverse effect
to the interests of the Syndication Parties hereunder or under any other Loan
Document without the prior written consent of the Required Lenders or (b) make
or permit any material change in its accounting policies or reporting practices
except as required by a change in GAAP or by Brazilian laws or accounting rules.
11.4    Compliance with Legal Requirements and Agreements. Each Obligor shall,
and shall cause each of its Subsidiaries to: (a) comply with all laws, rules,
regulations and orders applicable to such Obligor (or such Subsidiary, as
applicable) or its business unless such failure to comply is the subject of a
Good Faith Contest; and (b) comply with all agreements, indentures, mortgages,
and other instruments to which it (or Subsidiary thereof, as applicable) is a
party or by which it or any of its (or Subsidiary thereof, or any of such
Subsidiary’s, as applicable) property is bound; provided, however, that the
failure of an Obligor to comply with this sentence in any instance not directly
involving the Administrative Agent or a Syndication Party shall not constitute
an Event of Default or Prepayment Trigger Event unless such failure could
reasonably be expected to have a Material Adverse Effect.
11.5    Compliance with Environmental Laws. Without limiting the provisions of
Section 11.4 of this Credit Agreement, each Obligor shall, and shall cause each
Subsidiary thereto to, comply in all material respects with, and take all
reasonable steps necessary to cause all persons occupying or present on any
properties owned or leased by such Obligor (or its Subsidiaries, as applicable)
to comply with, all Environmental Regulations, the failure to comply with which
would have a Material Adverse Effect or unless such failure to comply is the
subject of a Good Faith Contest.
11.6    Taxes. Each Obligor shall pay or cause to be paid, and shall cause each
of its Subsidiaries to pay, when due all taxes, assessments, and other
governmental charges upon it, its income, its sales, its properties (or upon
such Subsidiary and its income, sales, and properties, as applicable), and
federal and state taxes withheld from its (or such Subsidiary’s, as applicable)
employees’ earnings, unless (a) the

46



--------------------------------------------------------------------------------

 

failure to pay such taxes, assessments, or other governmental charges could not
reasonably be expected to result in a Material Adverse Effect, or (b) such
taxes, assessments, or other governmental charges are the subject of a Good
Faith Contest and Borrower has established adequate reserves therefor in
accordance with GAAP or, as applicable, Brazilian law.
11.7    Insurance. Each Obligor shall maintain, and cause each Subsidiary to
maintain, insurance with one or more financially sound and reputable insurance
carrier or carriers reasonably acceptable to the Administrative Agent, in such
amounts (including deductibles and self insurance retention levels) and covering
such risks (including fidelity coverage) as are usually carried by companies
engaged in the same or a similar business and similarly situated, provided,
however, that the Guarantor may, to the extent permitted by Applicable Law,
provide for appropriate self-insurance with respect to workers’ compensation.
Each Obligor shall renew the insurance coverage required by this Section, within
ten (10) days following the scheduled date of expiration thereof (before giving
effect to such continuation or renewal). At the request of the Administrative
Agent, copies of all policies (or such other proof of compliance with this
Section as may be reasonably satisfactory) shall be delivered to the
Administrative Agent. Each Obligor agrees to pay all premiums on such insurance
as they become due (including grace periods), and will not permit any condition
to exist which would wholly or partially invalidate any insurance thereon.
11.8    Maintenance of Properties. Each Obligor shall maintain, keep and
preserve, and cause each of its Subsidiaries to maintain, keep and preserve, all
of its material properties (tangible and intangible) necessary or used in the
proper conduct of its business in good working order and condition, ordinary
wear and tear excepted, and shall cause to be made all repairs, renewals,
replacements, betterments and improvements thereof, all as may be reasonably
necessary so that the business carried on in connection therewith may be
properly and advantageously conducted at all times.
11.9    Payment of Liabilities. Each Obligor shall pay, and shall cause its
Subsidiaries to pay, all liabilities (including, without limitation: (a) any
indebtedness for borrowed money or for the deferred purchase price of property
or services; (b) any obligations under leases which have or should have been
characterized as Capital Leases; and (c) any contingent liabilities, such as
guaranties, for the obligations of others relating to indebtedness for borrowed
money or for the deferred purchase price of property or services or relating to
obligations under leases which have or should have been characterized as Capital
Leases) as they become due beyond any period of grace under the instrument
creating such liabilities, unless (with the exception of the Bank Debt) (x) the
failure to pay such liabilities within such time period could not reasonably be
expected to result in a Material Adverse Effect or (y) they are contested in
good faith by appropriate actions or legal proceedings, the relevant Obligor
establishes

47



--------------------------------------------------------------------------------

 

adequate reserves therefor in accordance with GAAP (or, as applicable, Brazilian
law), and such contesting will not result in a Material Adverse Effect.
11.10    Inspection. Each Obligor shall permit, and cause its Subsidiaries to
permit, the Administrative Agent or any Syndication Party or their agents,
during normal business hours or at such other times as the parties may agree, to
inspect the assets and operations of such Obligor and its Subsidiaries and to
examine, and make copies of or abstracts from, Borrower’s properties, books, and
records, and to discuss the affairs, finances, operations, and accounts of such
Obligor and its Subsidiaries with their respective officers, directors,
employees, and independent certified public accountants (and by this provision
each Obligor authorizes said accountants to discuss with the Administrative
Agent or any Syndication Party or their agents the finances and affairs of
Borrower); provided, that, in the case of each meeting with the independent
accountants Borrower is given an opportunity to have a representative present at
such meeting.
11.11    Required Licenses; Permits; Intellectual Property; Etc. Each Obligor
shall duly and lawfully obtain and maintain in full force and effect, and shall
cause its Subsidiaries to obtain and maintain in full force and effect, all
Required Licenses and Intellectual Property as appropriate for the business
being conducted and properties owned by such Obligor or such Subsidiaries at any
given time.
11.12    ERISA. Each Obligor shall make or cause to be made, and cause each of
its Subsidiaries or ERISA Affiliates to make or cause to be made, all payments
or contributions to all Plans covered by Section 412 of the Code, Section 302 of
ERISA or Title IV of ERISA, which are necessary to enable those Plans to
continuously meet all minimum funding standards or requirements.
11.13    Maintenance of Commodity Position. Each Obligor shall protect its
commodity inventory holdings or commitments to buy or sell commodities against
adverse price movements, including the taking of equal and opposite positions in
the cash and futures markets, to minimize losses and protect margins in
commodity production, storage, processing and marketing as is recognized as
financially sound and reputable by prudent business persons in the commodity
business.
11.14    Financial Covenants. Guarantor shall maintain the following financial
covenants:
11.14.1    Minimum Consolidated Net Worth. Guarantor shall have at all times and
measured as of the end of each Fiscal Quarter, a Consolidated Net Worth equal to
or greater than U.S.$2,500,000,000.
11.14.2    Consolidated Funded Debt to Consolidated Cash Flow. Guarantor shall
have at all times and measured as of the end of each Fiscal

48



--------------------------------------------------------------------------------

 

Quarter, a ratio of Consolidated Funded Debt divided by Consolidated Cash Flow,
as measured on the previous consecutive four Fiscal Quarters, of no greater than
3.00 to 1.00.
11.14.3    Adjusted Consolidated Funded Debt to Adjusted Consolidated Equity.
Guarantor shall not permit the ratio of Adjusted Consolidated Funded Debt to
Adjusted Consolidated Equity to exceed at any time 0.80 to 1.00.
11.15    Embargoed Person. At all times throughout the term of the Advances, (a)
none of the funds or assets of any Obligor that are used to repay the Advances
shall constitute property of, or shall be beneficially owned directly or, to the
knowledge of any Obligor, indirectly by, any Person subject to sanctions or
trade restrictions under United States law (“Embargoed Person” or “Embargoed
Persons”) that is identified on (1) the “List of Specially Designated Nationals
and Blocked Persons” (the “SDN List”) maintained by the Office of Foreign Assets
Control (“OFAC”), U.S. Department of the Treasury, and/or to the knowledge of
any Obligor, as of the date thereof, based upon reasonable inquiry by such
Obligor, on any other similar list (“Other List”) maintained by OFAC pursuant to
any authorizing statute including, but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order or regulation
promulgated thereunder, with the result that the investment in the Obligors
(whether directly or indirectly), is prohibited by law, or the Advances made by
the Syndication Parties would be in violation of law, or (2) the Executive
Order, any related enabling legislation or any other similar Executive Orders,
and (b) no Embargoed Person shall have any direct interest, and to the knowledge
of each Obligor, based upon reasonable inquiry by such Obligor, indirect
interest, of any nature whatsoever in any Obligor, with the result that the
investment in the Obligors (whether directly or indirectly), is prohibited by
law or the Advances are in violation of law.
11.16    Anti-Money Laundering. At all times throughout the term of the
Advances, to the knowledge of each Obligor, based upon reasonable inquiry by
such Obligor, none of the funds of any Obligor, that are used to repay the
Advances shall be derived from any unlawful activity, with the result that the
investment in the Obligors (whether directly or indirectly), is prohibited by
law or the Advances would be in violation of law.
11.17    Ranking, Priority. Each Obligor shall promptly take all actions as may
be necessary to ensure that its obligations to the Syndication Parties under the
Loan Documents will at all times constitute unconditional and unsubordinated
general obligations thereof ranking at least pari passu with all other present
and future Senior Unsecured Debt thereof, except as may be limited to
bankruptcy, insolvency, reorganization, receivership, moratorium, recuperação
judicial, recuperação extrajudicial, falência or similar laws affecting
enforcement of

49



--------------------------------------------------------------------------------

 

creditors’ rights generally and as may be limited by equitable principles of
general applicability and as may be limited by Brazilian law in respect of labor
credits.
11.18    Export Contracts.
11.18.1    The Borrower shall ensure that each Export Contract that is
associated with any Advance shall be in proper legal form under its governing
law to ensure that it constitutes a legal, valid and binding obligation of each
of the parties thereto under such law, enforceable in accordance with its terms.
Each Export Contract shall be in form and substance satisfactory to the
Administrative Agent acting on the instructions of the Required Lenders. Each
Export Contract shall:
(a)    contain irrevocable instructions to pay all proceeds of the Export
Contracts into the Collection Account;
(b)    restrict each party thereto from exercising any right of set-off;
(c)    contemplate a payment schedule which shall ensure that the proceeds of
the Export Contract relating to each Advance will be paid into the Collection
Account on or prior to the Principal Payment Date of the Advance to which it
applies; and
(d)    be governed by and construed in accordance with the laws of the State of
New York or as agreed in writing by the Required Lenders.
11.18.2    Each Obligor shall duly observe and perform all of the covenants,
obligations and conditions which are required to be observed and performed by it
in relation to any Export Contract and the Borrower shall pursue all claims
against each Eligible Off-taker to which it is entitled under any Export
Contract.
11.18.3    The Borrower shall not enter into any amendment, waiver, variation or
release of any right or obligation under any Export Contract, or otherwise amend
in any manner or terminate any Export Contract without the prior written consent
of the Required Lenders (which consent may be withheld in the sole absolute
discretion of the Required Lenders).
11.18.4    The Borrower shall as soon as the same becomes available, deliver, or
cause to be delivered, to the Administrative Agent (x) the details of any
litigation, arbitration or administrative proceedings which are current,
threatened or pending in relation to any Export Contract and (y) copies of all
documentation delivered to the Borrower which might reasonably be expected to
affect the amount to be paid by any Eligible Off-taker or manner of payment
pursuant to any Export Contract.

50



--------------------------------------------------------------------------------

 

11.18.5    The Borrower shall not assign to any other party any Export Contract
which has been attributed to any Advance.
11.18.6    The Borrower shall promptly deliver to the Administrative Agent such
additional information and documents relating to any Export Contract and/or any
Eligible Off-taker as may be reasonably requested by the Administrative Agent.
11.18.7     The Borrower shall not permit the Coverage Ratio in respect of any
Advance to be at any time less than 1.0:1.0.
11.18.8    In the event of a breach of Subsection 11.18.7, the Borrower
undertakes to immediately:
(a)    agree with the Eligible Off-taker(s) to deliver such additional
quantities of Products under the Export Contracts; or
(b)    enter into additional Export Contracts acceptable to the Administrative
Agent; or
(c)    prepay part of the relevant Advance
sufficient to restore the Borrower's compliance with Subsection 11.18.7. The
undertaking contained in this Subsection 11.18.8 shall be without prejudice to
the Administrative Agent's rights to request that the Borrower instruct it to
apply any balance on deposit in the Collection Account toward repayment of the
Advances in order to restore the Borrower's compliance with Subsection 11.18.7,
such instruction to be given by the Borrower no more than three (3) Banking Days
after such request is made.
11.18.9    No later than ten (10) days prior to the deposit of payment proceeds
into the Collection Account, and in no case less than ten (10) days prior to the
relevant Principal Payment Date, the Borrower shall deliver to the
Administrative Agent all invoices, original bills of lading and other Shipping
Documents pertaining to the Product deliveries under the Export Contract(s). The
Administrative Agent shall deliver copies of such Shipping Documents to any
Syndication Party if requested to do so by such Syndication Party.
11.19    Modifications to Export Contracts. No Obligor will, or will allow any
Consolidated Subsidiary to, without the Administrative Agent's prior written
consent, agree to any modification or amendment to, termination of, or waiver of
any of the terms of an Export Contract, provided that the Borrower and the
Eligible Off-taker may agree to any amendment or waiver to an Export Contract
which (a) consists of the modification of shipment dates resulting from adverse
weather or other events out of the control of the Borrower or Eligible Off-taker
or (b) is technical in nature in respect of the day-to-day operation of that
Export Contract; provided, however that any such amendment or waiver under (a)
or (b) may not

51



--------------------------------------------------------------------------------

 

change payment amounts, payment instructions or the deposit of proceeds into the
Collection Account on or before the relevant Payment Date and may not be
otherwise prejudicial to the interests of the Syndication Parties. The Borrower
shall immediately notify the Administrative Agent in writing of any such
amendment or waiver promptly after it is agreed. No Obligor may, or may allow
any Consolidated Subsidiary to, assign or transfer its rights or obligations
under any Export Contract without the prior written consent of the
Administrative Agent.
ARTICLE 12. NEGATIVE COVENANTS
From and after the date of this Credit Agreement until the Bank Debt is
indefeasibly paid in full and the Syndication Parties have no obligation to make
any Advance, the Obligors, jointly and severally, agree that they will observe
and comply with the following covenants:
12.1    Borrowing. No Obligor shall (nor shall it permit any of its Consolidated
Subsidiaries (including the Borrower) to) create, incur, assume or permit to
exist, directly or indirectly, any Priority Debt if after giving effect thereto
the aggregate outstanding principal amount of all Priority Debt would exceed 20%
of Consolidated Net Worth at the time of such creation, issuance, incurrence or
assumption.
12.2    No Other Businesses. None of the Obligors shall (or shall it permit any
of its Consolidated Subsidiaries (including the Borrower) to) engage in any
material respects in any business activity or operations other than operations
or activities (a) in the agriculture industry, (b) in the food industry, (c) in
the energy industry, (d) in the financial services industry consisting of the
financing of member cooperatives, producers and other commercial businesses,
insurance and bonding services, and hedging brokerage, in each case conducted in
the ordinary course of business or (e) which are not substantially different
from or are related to its present business activities or operations. No Obligor
shall become an FFI and the Borrower shall not become a U.S. Tax Obligor.
12.3    Liens. Guarantor shall not (and shall not permit any of its Consolidated
Subsidiaries (including the Borrower) to) create, incur, assume or suffer to
exist any Lien on any of its real or personal properties (including, without
limitation, leasehold interests, leasehold improvements and any other interest
in real property or fixtures), now owned or hereafter acquired, except the
following Liens (“Permitted Encumbrances”):
(a)    Liens for taxes or assessments or other charges or levies of any
Governmental Authority, that are not delinquent or if delinquent (i) are the
subject of a Good Faith Contest but in no event past the time when a penalty
would be incurred, and (ii) the aggregate amount of liabilities so secured
(including interest and penalties) does not exceed U.S.$25,000,000 at any one
time outstanding;

52



--------------------------------------------------------------------------------

 

(b)    Liens imposed by Law, such as mechanic’s, worker’s, repairman’s, miner’s,
agister’s, attorney’s, materialmen’s, landlord’s, warehousemen’s and carrier’s
Liens and other similar Liens which are securing obligations incurred in the
ordinary course of business for sums not yet due and payable or if due and
payable which are the subject of a Good Faith Contest;
(c)    Liens under workers’ compensation, unemployment insurance, social
security or similar legislation (other than ERISA), or to secure payments of
premiums for insurance purchased in the ordinary course of business, or to
secure the performance of tenders, statutory obligations, surety and appearance
bonds and bids, bonds for release of an attachment, stay of execution or
injunction, leases, government contracts, performance and return-of-money bonds
and other similar obligations, all of which are incurred in the ordinary course
of business of Guarantor or such Consolidated Subsidiary, as applicable, and not
in connection with the borrowing of money;
(d)    Any attachment or judgment Lien, the time for appeal or petition for
rehearing of which shall not have expired or in respect of which Guarantor or
such Consolidated Subsidiary is protected in all material respects by insurance
or for the payment of which adequate reserves have been established, provided
that the execution or other enforcement of such Liens is effectively stayed and
the claims secured thereby are the subject of a Good Faith Contest, and provided
further that the aggregate amount of liabilities of Guarantor and its
Consolidated Subsidiaries so secured (including interest and penalties) shall
not be in excess of U.S.$25,000,000 at any one time outstanding;
(e)    Easements, rights-of-way, restrictions, encroachments, covenants,
servitudes, zoning and other similar encumbrances which, in the aggregate, do
not materially interfere with the occupation, use and enjoyment by Guarantor or
any Consolidated Subsidiary thereof of the property or assets encumbered thereby
in the normal course of its business or materially impair the value of the
property subject thereto;
(f)    Liens arising in the ordinary course of business and created in
connection with amounts on deposit in charge card and like accounts (such as
Visa or MasterCard);
(g)    Any Lien created to secure all or any part of the purchase price or cost
of construction, or to secure Debt incurred or assumed to pay all or a part of
the purchase price or cost of construction, of any property (or any improvement
thereon) acquired or constructed by Guarantor or a Consolidated Subsidiary
thereof after the date of this Credit Agreement, provided that

53



--------------------------------------------------------------------------------

 

(i)    no such Lien shall extend to or cover any property other than the
property (or improvement thereon) being acquired or constructed or rights
relating solely to such item or items of property (or improvement thereon),
(ii)    the principal amount of Debt secured by any such Lien shall at no time
exceed an amount equal to the lesser of (A) the cost to Guarantor or such
Consolidated Subsidiary of the property (or improvement thereon) being acquired
or constructed or (B) the “Fair Market Value” (defined as the sale value of such
property that would be realized in an arm’s-length sale at such time between an
informed and willing buyer and an informed and willing seller (neither being
under a compulsion to buy or sell, respectively) (as determined in good faith by
Guarantor) of such property, determined at the time of such acquisition or at
the time of substantial completion of such construction, and
(iii)    such Lien shall be created contemporaneously with, or within
one-hundred eighty (180) days after, the acquisition or completion of
construction of such property (or improvement thereon);
(h)    Any Lien existing on property acquired by Guarantor or any Consolidated
Subsidiary thereof at the time such property is so acquired (whether or not the
Debt secured thereby is assumed by Guarantor or such Consolidated Subsidiary) or
any Lien existing on property of a Person immediately prior to the time such
Person is merged into or consolidated with Guarantor or any Consolidated
Subsidiary thereof, provided that
(i)    no such Lien shall have been created or assumed in contemplation of such
acquisition of property or such consolidation or merger,
(ii)    such Lien shall extend only to the property acquired or the property of
such Person merged into or consolidated with Guarantor or such Consolidated
Subsidiary which was subject to such Lien as of the time of such consolidation
or merger, and
(iii)    the principal amount of the Debt secured by any such Lien shall at no
time exceed an amount equal to 100% of the Fair Market Value (as determined in
good faith by the board of directors of Guarantor or such Consolidated
Subsidiary) of the property subject thereto at the time of the acquisition
thereof or at the time of such merger or consolidation;
(i)    Liens of CoBank and other cooperatives, respectively, on Investments by
Obligor in the stock, participation certificates, or allocated reserves of
CoBank or other cooperatives, respectively, owned by Guarantor;
(j)    All precautionary filings of financing statements under the Uniform
Commercial Code which cover property that is made available to or

54



--------------------------------------------------------------------------------

 

used by Guarantor or any Consolidated Subsidiary thereof pursuant to the terms
of an Operating Lease or Capital Lease;
(k)    Liens consisting of the cash collateralization of obligations in respect
of letters of credit under the 2013 Credit Agreement (5-Year Revolving Loan);
and
(l)    other Liens not otherwise permitted under clause (a) through (k) of this
Section 12.3 securing Debt, provided that the existence, creation, issuance,
incurrence or assumption of such Debt is permitted under Sections 11.14, 12.1
and 12.11 hereof.
Notwithstanding the foregoing, the Borrower shall not and shall not permit any
of its Subsidiaries to create, incur, assume or suffer to exist any Lien
securing indebtedness or any other Lien which may have a Material Adverse Effect
on any of its real or personal properties, including without limitation any
rights to payments which arise out of Export Contracts, the Collection Account
or any proceeds credited thereto or carried therein.
12.4    Sale of Assets. Guarantor shall not (nor shall it permit any of its
Consolidated Subsidiaries (including the Borrower) to) sell, convey, assign,
lease or otherwise transfer or dispose of, voluntarily, by operation of law or
otherwise, any material part of its now owned or hereafter acquired assets
during any twelve (12) month period commencing September 1, 2013 and each
September 1 thereafter, except: (a) the sale of inventory (including Products),
equipment and fixtures disposed of in the ordinary course of business, (b) the
sale or other disposition of assets no longer necessary or useful for the
conduct of its business, (c) leases of assets to an entity in which Guarantor
has at least a fifty-percent (50%) interest in ownership, profits, and
governance and (d) the sale by CHS Capital of loans and commitments originated
by it in the ordinary course of business. For purposes of this Section,
“material part” shall mean ten percent (10%) or more of the lesser of the book
value or the market value of the assets of Guarantor or such Consolidated
Subsidiary as shown on the balance sheets thereof as of the August 31
immediately preceding each such twelve (12) month measurement period.
12.5    Liabilities of Others. Guarantor shall not (nor shall it permit any of
its Consolidated Subsidiaries (including the Borrower) to) assume, Guaranty,
become liable as a surety, endorse, contingently agree to purchase, or otherwise
be or become liable, directly or indirectly (including, but not limited to, by
means of a maintenance agreement, an asset or stock purchase agreement, or any
other agreement designed to ensure any creditor against loss), for or on account
of the obligation of any Person, except: (a) by the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Guarantor’s business or business of any Consolidated Subsidiary
thereof; (b) guarantees made from time to time, whether in existence on the
Closing Date or made subsequent thereto, among Guarantor and its Consolidated
Subsidiaries;

55



--------------------------------------------------------------------------------

 

provided that guarantees in support of CHS Capital by Guarantor and its
Consolidated Subsidiaries (other than CHS Capital) shall not exceed in the
aggregate (x) U.S.$500,000,000 minus (y) the amount of loans or advances by
Guarantor and such Consolidated Subsidiaries to CHS Capital under Section
12.6(c) and Investments by Guarantor and such Consolidated Subsidiaries in CHS
Capital under Section 12.8(g); and (c) guarantees made from time to time,
whether in existence on the Closing Date or made subsequent thereto, by
Guarantor and its Consolidated Subsidiaries in the ordinary course of their
respective businesses with respect to the liabilities and obligations of other
Persons (other than CHS Capital), provided, however, that the aggregate amount
of all indebtedness guaranteed under this clause (c) shall not exceed
U.S.$1,000,000,000 in the aggregate, or U.S.$100,000,000 in the case of
indebtedness guaranteed by the Borrower.
12.6    Loans. Guarantor shall not (nor shall it permit any of its Consolidated
Subsidiaries (including the Borrower) to) lend or advance money, credit, or
property to any Person, except for: (a) loans by Guarantor or any Consolidated
Subsidiary thereof (other than the Guarantor) to Consolidated Subsidiaries of
Guarantor; (b) trade credit extended in the ordinary course of business and
advances against the purchase price for the purchase by Guarantor of goods or
services in the ordinary course of business including extensions of credit in
the form of clearing accounts for settlement of grain purchases and related cash
management activities to cooperative association members; and (c) in the case of
Guarantor, loans to CHS Capital in an aggregate outstanding principal amount not
to exceed in the aggregate (x) $500,000,000 minus (y) the amount of guarantees
by Guarantor and its Consolidated Subsidiaries (other than CHS Capital) in favor
of CHS Capital under Section 12.5(b) and Investments by Guarantor and such
Consolidated Subsidiaries in CHS Capital under Section 12.9(g); (d) other loans
(other than loans to CHS Capital), provided that at all times the aggregate
outstanding principal amount of all such other loans made by Guarantor and any
such Consolidated Subsidiary shall not exceed U.S.$500,000,000, or
U.S.$50,000,000 in the case of loans made by the Borrower.
12.7    Collection Account. The Borrower and Guarantor shall not (a) create,
incur, assume or suffer to exist any Lien on the Collection Account or any
proceeds carried or credited thereto, (b) assign the Collection Account or any
balances on deposit in the Collection Account to any Person or (c) remove any
proceeds from the Collection Account without the prior written agreement of the
Administrative Agent acting on instructions of the Required Lenders. In no event
shall funds be removed from the Collection Account by an Obligor if an
Acceleration Event exists or would occur as a result of such removal, or if the
Borrower is in violation of Subsection 11.18.7, or would be in violation of such
Subsection as a result of such removal.

56



--------------------------------------------------------------------------------

 

12.8    Merger; Acquisitions; Business Form; Etc. Guarantor shall not (nor shall
it permit any of its Consolidated Subsidiaries (including the Borrower) to)
merge or consolidate with any entity, or acquire all or substantially all of the
assets of any person or entity, or convey, transfer or lease all or
substantially of its assets to any Person, in a single transaction or in a
series of transactions, or form or create any new Subsidiary (other than a
Consolidated Subsidiary formed by Guarantors), acquire the controlling interest
in any Person, change its business form from a cooperative corporation, or
commence operations under any other name, organization, or entity, including any
joint venture; provided, however,
(a)    The foregoing shall not prevent any consolidation, acquisition, or merger
if after giving effect thereto:
(i)    Guarantor is the surviving entity (and in any transaction involving
Borrower and not involving Guarantor, Borrower is the surviving entity); and
(ii)    no Acceleration Event shall have occurred and be continuing.
(b)    The foregoing shall not prevent Guarantor from forming or creating any
new Subsidiary provided:
(i)    the Investment in such Subsidiary does not violate any provision of
Section 12.9 hereof; and
(ii)    such Subsidiary shall not acquire all or substantially all of the assets
of any Person except through an acquisition, consolidation, or merger satisfying
the requirements of clause (a) of this Section.
(c)    The foregoing shall not prevent Guarantor from acquiring the controlling
interest of any entity described in Exhibit 12.9(f) hereto or pursuant to
Section 12.9(j).
(d)    CHS Capital shall be permitted to acquire the assets of, or a controlling
interest in, any Person in connection with a workout, exercise of remedies or
restructuring related to CHS Capital’s financing activities in the ordinary
course of business.
(e)    CHS Capital may transfer CHS Capital Loan Assets to a Wholly Owned
Subsidiary in the ordinary course of business.
No such conveyance, transfer or lease shall have the effect of releasing any
Obligor or any successor corporation or limited liability company that shall
theretofore have become such in the manner prescribed in this Section 12.8 from
its liability under this Credit Agreement or the Promissory Note. Nothing herein
shall permit the consummation of any transaction as a result of which the
Borrower ceases to be a Wholly Owned Subsidiary of Guarantor.

57



--------------------------------------------------------------------------------

 

12.9    Investments. Guarantor shall not (nor shall it permit any of its
Consolidated Subsidiaries (including the Borrower) to) own, purchase or acquire
any stock, obligations or securities of, or any other interest in, or make any
capital contribution to, or otherwise make an Investment in, any Person, except
that Guarantor and its Consolidated Subsidiaries may own, purchase or acquire:
(a)    commercial paper maturing not in excess of one year from the date of
acquisition and rated P1 by Moody’s Investors Service, Inc. or A1 by Standard &
Poor’s Corporation on the date of acquisition;
(b)    certificates of deposit in North American commercial banks rated C or
better by Keefe, Bruyette & Woods, Inc. or 3 or better by Cates Consulting
Analysts (or any successors thereto), maturing not in excess of one year from
the date of acquisition;
(c)    obligations of the United States government or any agency thereof, the
obligations of which are guaranteed by the United States government, maturing,
in each case, not in excess of one year from the date of acquisition;
(d)    repurchase agreements of any bank or trust company incorporated under the
laws of the United States of America or any state thereof and fully secured by a
pledge of obligations issued or fully and unconditionally guaranteed by the
United States government;
(e)    Investments permitted under Sections 12.5, 12.6, and 12.7;
(f)    Investments in Persons identified, including the book value of each such
Investment, on Exhibit 12.9(f) hereto; provided that the amount of such
Investment shall not increase above the amount shown in Exhibit 12.9(f), except
for Investments made pursuant to clauses (h) and (j) of this Section;
(g)    Investments by Guarantor or its Consolidated Subsidiaries (other than
Borrower) in Consolidated Subsidiaries of Guarantor; provided that Investments
in CHS Capital by Guarantor and its Consolidated Subsidiaries (other than CHS
Capital) shall not exceed in the aggregate (x) U.S.$500,000,000 minus (y) the
amount of guarantees by Guarantor and such Consolidated Subsidiaries in favor of
CHS Capital under Section 12.5(b) and loans or advances by Guarantor and such
Consolidated Subsidiaries to CHS Capital under Section 12.6(c);
(h)    Investments in the form of non-cash patronage dividends or retained
earnings in any Person;
(i)    insurance and bonding services provided by Ag States Agency, LLC and its
Subsidiaries in the ordinary course of business;

58



--------------------------------------------------------------------------------

 

(j)    Investments (other than by Borrower) in addition to those permitted by
clauses (a) through (i) above in other Persons (other than CHS Capital) in an
aggregate amount outstanding at any point in time not exceeding the greater of
(a) U.S.$1,500,000,000 and (b) 10% of the total assets of Guarantor as set forth
on Guarantor’s balance sheet for the most recent Fiscal Year, determined in
accordance with GAAP; and
(k)    Investments by the Borrower in short-term cash management investments
with the Administrative Agent or any of the Syndication Parties or with Itaú
Unibanco S.A., Itaú BBA S.A. or Banco do Brasil S.A., including repurchase
agreements (Operações Compromissadas), and agribusiness credit bonds (Letras de
Crédito do Agronegócio), commercial papers, bank deposit certificates
(Certificados de Depósito Bancário) and other similar common Brazilian titles
issued by any of the foregoing financial institutions (or their affiliates).
12.10    Transactions With Related Parties. Guarantor shall not, and will not
permit any of its Subsidiaries (including Borrower) to, enter into directly or
indirectly any transaction or material group of related transactions (including,
without limitation, the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate, except in the ordinary
course and pursuant to the reasonable requirements of Guarantor’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable than
would be obtained by Guarantor or such Subsidiary in a comparable arm’s-length
transaction with an unrelated Person.
12.11    Patronage Refunds, etc. Guarantor shall not, directly or indirectly, in
any Fiscal Year (a) declare or pay any cash patronage refunds to patrons or
members which in the aggregate exceed 20% of Guarantor’s consolidated net
patronage income for the Fiscal Year of Guarantor preceding the Fiscal Year in
which such patronage refunds are to be paid, (b) directly or indirectly redeem
or otherwise retire its equity, or (c) make any cash distributions of any kind
or character in respect of its equity, unless, in the case of the foregoing
clauses (a), (b) or (c), (i) at the time of taking such action no Acceleration
Event exists hereunder and (ii) after giving effect thereto no Acceleration
Event would exist hereunder.
12.12    Change in Fiscal Year. (a) The Guarantor shall not change its Fiscal
Year from a year ending on August 31, unless required to do so by the Internal
Revenue Service, and (b) the Borrower shall not change its Fiscal Year from a
year ending on December 31 or August 31, unless required to do so by any
Brazilian tax authority. In the case of any change of Fiscal Year of an Obligor
permitted under (a) or (b) above, each Obligor will give five (5) Banking Days'
prior notice of such change to the Administrative Agent and the Syndication
Parties, and agrees to such amendment of the terms Fiscal Quarter and Fiscal
Year, as used herein, as the Administrative Agent reasonably deems necessary.

59



--------------------------------------------------------------------------------

 

12.13    ERISA. None of the Obligors shall: (a) engage in or permit any
transaction which could result in a Prohibited Transaction or in the imposition
of an excise tax pursuant to Section 4975 of the Code with respect to any
Obligor Benefit Plan; (b) engage in or permit any transaction or other event
which could result in a “reportable event” (as such term is defined in Section
4043 of ERISA) for any Plan subject to Title IV of ERISA; (c) fail to make full
payment or permit any Subsidiary thereof to fail to make full payment when due
of all amounts which, under the provisions of any Obligor Benefit Plan, the
Obligor or any Subsidiary thereof is required to pay as contributions thereto;
(d) permit to exist any “funding shortfall” (as such term is defined in Section
430 of the Code and Section 303 of ERISA) for any plan year, in excess of five
percent (5.0%) of net worth (determined in accordance with GAAP) of Guarantor
and its Consolidated Subsidiaries with respect to any Plan that is subject to
the minimum funding standards under Section 430 of the Code or Section 302 of
ERISA; (e) fail to make or permit any Subsidiary thereof or any ERISA Affiliate
to fail to make any payments to any Multiemployer Plan that the Obligor or any
Subsidiary thereof or ERISA Affiliate may be required to make under any
agreement relating to such Multiemployer Plan or any law pertaining thereto; or
(f) terminate or permit any Subsidiary thereof or ERISA Affiliate to terminate
any Plan subject to Title IV of ERISA in a manner which could result in the
imposition of a lien on any property of the Obligor pursuant to Section 4068 of
ERISA or otherwise result in any liability to the PBGC.
12.14    Anti-Terrorism Law. No Obligor shall (a) conduct any business or engage
in making or receiving any contribution of funds, goods or services to or for
the benefit of any Person described in Subsection 9.24.2 above, (b) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (c) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and each Obligor shall
deliver to the Administrative Agent any certification or other evidence
requested from time to time by the Administrative Agent in its reasonable
discretion, confirming its compliance with this Section).
12.15    FCPA. None of the Obligors shall take any action, directly or
indirectly, that would result in a violation by such Obligor of the FCPA,
Brazilian anti-corruption laws or the equivalent laws of other applicable
jurisdictions, including, without limitation, making use of the mails or any
means or instrumentality of interstate commerce in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorize of the giving of anything of value
to any “foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA, Brazilian anti-corruption laws or the
equivalent laws

60



--------------------------------------------------------------------------------

 

of other applicable jurisdictions; and each Obligor will conduct its business in
compliance with FCPA, Brazilian anti-corruption laws and the equivalent laws of
other applicable jurisdictions and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.
ARTICLE 13. INDEMNIFICATION
13.1    General; Stamp Taxes; Intangibles Tax. Each Obligor agrees to indemnify
and hold the Administrative Agent, each Syndication Party and Joint Lead
Arranger and their affiliates, directors, officers, employees, agents,
professional advisers and representatives (“Indemnified Parties”) harmless from
and against any and all claims, damages, losses, liabilities, costs or expenses
whatsoever which the Administrative Agent or any other Indemnified Party may
incur (or which may be claimed against any such Indemnified Party by any
Person), including attorneys’ fees incurred by any Indemnified Party, arising
out of or resulting from: (a) the execution or delivery of this Credit Agreement
or any other Loan Document or any agreement or instrument contemplated thereby;
(b) the use of the proceeds of the Advances; (c) the material inaccuracy of any
representation or warranty of or with respect to any Obligor in this Credit
Agreement or the other Loan Documents; (d) the material failure of any Obligor
to perform or comply with any covenant or obligation of such Obligor under this
Credit Agreement or the other Loan Documents; (e) the exercise by the
Administrative Agent of any right or remedy set forth in this Credit Agreement
or the other Loan Documents; or (f) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not an Indemnified Party
is a party thereto (and regardless of whether such matter is initiated by a
third party or by any Obligor or any of its Subsidiaries or Affiliates);
provided that the Obligors shall have no obligation to indemnify any Indemnified
Party against claims, damages, losses, liabilities, costs or expenses to the
extent that a court of competent jurisdiction renders a final non-appealable
determination that the foregoing are solely the result of the willful misconduct
or gross negligence of such Indemnified Party. In addition, each Obligor agrees
to indemnify and hold the Indemnified Parties harmless from and against any and
all claims, damages, losses, liabilities, costs or expenses whatsoever which the
Administrative Agent or any other Indemnified Party may incur (or which may be
claimed against any such Indemnified Party by any Person), including attorneys’
fees incurred by any Indemnified Party, arising out of or resulting from the
imposition or nonpayment by any Obligor of any stamp tax, intangibles tax, or
similar tax imposed by any state, including any amounts owing by virtue of the
assertion that the property valuation used to calculate any such tax was
understated. The obligation to indemnify set forth in this Section shall survive
the termination of this Credit Agreement and other covenants. To the fullest
extent permitted by applicable law, the Obligors shall not assert, and each
Obligor hereby waives, any claim against any Indemnified Party, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual

61



--------------------------------------------------------------------------------

 

damages) arising out of, in connection with, or as a result of, this Credit
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Advance, or the use
of the proceeds thereof.
13.2    Indemnification Relating to Hazardous Substances. No Obligor shall
locate, produce, treat, transport, incorporate, discharge, emit, release,
deposit or dispose of any Hazardous Substance in, upon, under, over or from any
property owned or held by such Obligor, except in accordance with all
Environmental Regulations; no Obligor shall permit any Hazardous Substance to be
located, produced, treated, transported, incorporated, discharged, emitted,
released, deposited, disposed of or to escape in, upon, under, over or from any
property owned or held by such Obligor, except in accordance with Environmental
Regulations; and each Obligor shall comply with all Environmental Regulations
which are applicable to such property. Each Obligor shall indemnify the
Indemnified Parties against, and shall reimburse the Indemnified Parties for,
any and all claims, demands, judgments, penalties, liabilities, costs, damages
and expenses, including court costs and attorneys’ fees incurred by the
Indemnified Parties (prior to trial, at trial and on appeal) in any action
against or involving the Indemnified Parties, resulting from any breach of the
foregoing covenants in this Section or the covenants in Section 11.5 hereof, or
from the discovery of any Hazardous Substance in, upon, under or over, or
emanating from, such property, it being the intent of the Obligors and the
Indemnified Parties that the Indemnified Parties shall have no liability or
responsibility for damage or injury to human health, the environmental or
natural resources caused by, for abatement and/or clean-up of, or otherwise with
respect to, Hazardous Substances as the result of the Administrative Agent or
any Syndication Party exercising any of its rights or remedies with respect
thereto, including but not limited to becoming the owner thereof by foreclosure
or conveyance in lieu of foreclosure of a judgment lien; provided that such
indemnification as it applies to the exercise by the Administrative Agent or any
Syndication Party of its rights or remedies with respect to the Loan Documents
shall not apply to claims arising solely with respect to Hazardous Substances
brought onto such property by the Administrative Agent or such Syndication Party
while engaged in activities other than operations substantially the same as the
operations previously conducted on such property by the relevant Obligor. The
foregoing covenants of this Section shall be deemed continuing covenants for the
benefit of the Indemnified Parties, and any successors and assigns of the
Indemnified Parties, including but not limited to, any transferee of the title
of the Administrative Agent or any Syndication Party or any subsequent owner of
the property, and shall survive the satisfaction or release of any lien, any
foreclosure of any lien and/or any acquisition of title to the property or any
part thereof by the Administrative Agent or any Syndication Party, or anyone
claiming by, through or under the Administrative Agent or any Syndication Party
or any Obligor by deed in lieu of foreclosure or otherwise. Any amounts covered
by the foregoing indemnification shall bear interest from the date incurred at
the Default

62



--------------------------------------------------------------------------------

 

Interest Rate, shall be payable on demand. The indemnification and covenants of
this Section shall survive the termination of this Credit Agreement and other
covenants.
ARTICLE 14. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
14.1    Events of Default. The occurrence of any of the following events (each
an “Event of Default”) shall, at the option of the Administrative Agent or at
the direction of the Required Lenders, make the entire Bank Debt immediately due
and payable (provided, that in the case of an Event of Default under Subsection
14.1(e) all amounts owing hereunder and under the other Loan Documents shall
automatically and immediately become due and payable without any action by or on
behalf of the Administrative Agent), and the Administrative Agent may exercise
all rights and remedies for the collection of any amounts outstanding hereunder
and take whatever action it deems necessary to secure itself, all without notice
of default, presentment or demand for payment, protest or notice of nonpayment
or dishonor, or other notices or demands of any kind or character:
(a)    Failure of any Obligor to pay when due, whether by acceleration or
otherwise, any amount due in accordance with this Credit Agreement or the other
Loan Documents and such failure shall continue unremedied for a period of five
(5) Banking Days or more, provided, however, that the five (5) Banking Day-grace
period specified above will only be available to the extent that the failure to
pay any such amount when due results solely from an administrative or technical
error by the Borrower.
(b)    Any representation or warranty of the Guarantor set forth in any Loan
Document, any Borrowing Notice, any financial statements or reports or
projections or forecasts, or in connection with any transaction contemplated by
any such document, shall prove in any material respect to have been false or
misleading when made or furnished by the Guarantor.
(c)    Any default by the Guarantor in the performance or compliance with the
covenants, promises, conditions or provisions of Sections 11.2, 11.3, 11.9,
11.10, 11.14, 11.15, 11.16, 11.18, 11.19, Article 12 (excluding Section 12.13)
or Article 17 of this Credit Agreement; or any default by the Borrower in the
performance or compliance with the covenants, promises, conditions or provisions
of Sections 11.3 or 12.8 of this Credit Agreement.
(d)    The failure of the Guarantor to pay when due, or failure to perform or
observe any other obligation or condition with respect to any of the following
obligations to any Person, beyond any period of grace under the instrument
creating such obligation: (i) any indebtedness for borrowed money or for the
deferred purchase price of property or services, (ii) any obligations under
leases which have or should have been characterized as Capital Leases, or (iii)
any contingent liabilities, such as guaranties, for the obligations of

63



--------------------------------------------------------------------------------

 

others relating to indebtedness for borrowed money or for the deferred purchase
price of property or services or relating to obligations under leases which have
or should have been characterized as Capital Leases; provided that no such
failure by Guarantor will be deemed to be an Event of Default hereunder unless
and until the aggregate amount owing under obligations with respect to which
such failures have occurred and are continuing is at least U.S.$25,000,000.
(e)    Any Obligor applies for or consents to the appointment of a trustee or
receiver for any part of its properties; any bankruptcy, insolvency,
reorganization, receivership, moratorium, recuperação judicial, recuperação
extrajudicial, falência, debt arrangement, dissolution or liquidation proceeding
is commenced or consented to by any Obligor; or any application for appointment
of a receiver or a trustee, or any proceeding for bankruptcy, insolvency,
reorganization, receivership, moratorium, recuperação judicial, recuperação
extrajudicial, falência, debt management or liquidation is filed for or
commenced against any Obligor, and is not withdrawn or dismissed within sixty
(60) days thereafter; any Obligor admits in writing its inability to, or be
generally unable to, pay its obligations as such obligations become due.
(f)    Failure of the Guarantor to comply with any other provision of this
Credit Agreement or the other Loan Documents not constituting an Event of
Default under any of the preceding subparagraphs of this Section 14.1, and such
failure continues for thirty (30) days after Guarantor learns of such failure to
comply, whether by Guarantor’s own discovery or through notice from the
Administrative Agent.
(g)    The entry of (i) one or more judgments in an aggregate amount in excess
of U.S.$25,000,000 against Guarantor, in each case not stayed, discharged or
paid within thirty (30) days after entry or (ii) any non-monetary judgment,
order, decree, award, settlement or agreement to settle (including any relating
to any arbitration) is rendered against or agreed to by the Guarantor that (in
the aggregate) has had or could reasonably be expected to have a Material
Adverse Effect.
(h)    The occurrence of an “Event of Default” under the Term Loan Credit
Agreement or the 2013 Credit Agreement (5-Year Revolving Loan).
(i)    The occurrence of a Change of Control.
(j)    (i) Any Loan Document shall at any time be suspended, revoked or
terminated or for any reason cease to be valid and binding or in full force and
effect (other than upon expiration in accordance with the terms thereof); (ii)
performance by the Guarantor of any of its obligations under any Loan Document
shall become unlawful; (iii) any Obligor shall assert as to

64



--------------------------------------------------------------------------------

 

either clause (i) or (ii) in writing; or (iv) the validity or enforceability of
any Loan Document shall be contested by any Obligor.
(k)    Any Governmental Authority shall: (i) take any action to condemn, seize,
nationalize, expropriate or appropriate all or any substantial part of the
Property of the Guarantor (either with or without payment of compensation); or
(ii) take any other action that: (A) in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect or purports to render
any of the Loan Documents invalid or unenforceable or to prevent or materially
delay the performance or observance by the Guarantor of its obligations
thereunder, including moratorium or foreign exchange control or similar
regulations or (B) could reasonably be expected to prevent the Guarantor from
exercising normal control over all or any substantial part of its Property.
(l)    The Borrower and the Guarantor shall fail, after the Administrative Agent
or the Guarantor has issued a Prepayment and Cancellation Notice pursuant to
Section 6.5(b), to prepay all the Advances together with such other amounts that
are due and payable and which are outstanding under this Credit Agreement as at
such date within five (5) Banking Days of the date of such Prepayment and
Cancellation Notice or such longer period as specified in the notice.
14.2    No Advance. The Syndication Parties shall have no obligation to make any
Advance if an Acceleration Event has occurred and is continuing or would occur
as a result of the proposed Advance.
14.3    Rights and Remedies. In addition to the remedies set forth in Sections
6.5, 14.1 and 14.2 hereof, upon the occurrence of an Event of Default or
Prepayment Trigger Event, the Administrative Agent shall be entitled to
exercise, subject to the provisions of Section 15.8 hereof, all the rights and
remedies provided in the Loan Documents and by any Applicable Law. Each and
every right or remedy granted to the Administrative Agent pursuant to this
Credit Agreement and the other Loan Documents, or allowed the Administrative
Agent by law or equity, shall be cumulative. Failure or delay on the part of the
Administrative Agent to exercise any such right or remedy shall not operate as a
waiver thereof. Any single or partial exercise by the Administrative Agent of
any such right or remedy shall not preclude any future exercise thereof or the
exercise of any other right or remedy.
14.4    Allocation of Proceeds. If an Event of Default or Prepayment Trigger
Event has occurred and is continuing and the maturity of all or any portion of
the Bank Debt has been accelerated pursuant to this Article 14, all payments
received by the Administrative Agent hereunder, in respect of any principal of
or interest on the Bank Debt or any other amounts payable by the Obligors
hereunder shall be applied by the Administrative Agent in the following order,
in each case whether or not allowed or allowable in any applicable bankruptcy,
insolvency,

65



--------------------------------------------------------------------------------

 

reorganization, receivership, moratorium, recuperação judicial, recuperação
extrajudicial, falência or other similar proceeding:
(i)    amounts due to the Administrative Agent hereunder in its capacity as
such;
(ii)    amounts due to the Syndication Parties pursuant to Sections 5.5 and
16.1, on a pro rata basis;
(iii)    payments of accrued interest in respect of Advances, to be applied
ratably between Advances and thereafter applied in accordance with Section 6.6;
(iv)    payments of outstanding principal amounts in respect of Advances,
applied in accordance with Section 6.6;
(v)    all other Bank Debt, on a pro rata basis;
(vi)    all other obligations of the Obligors and their respective Subsidiaries
owing to any Syndication Party, to the extent evidenced in writing to Borrower
and the Administrative Agent, on a pro rata basis; and
(vii)    any surplus remaining after application as provided for herein, to
Borrower or otherwise as may be required by Applicable Law.
ARTICLE 15. AGENCY AGREEMENT
15.1    Funding of Syndication Interest. Each Syndication Party, severally but
not jointly, hereby irrevocably agrees to fund its Funding Share of the Advances
(“Advance Payment”) as determined pursuant to the terms and conditions contained
herein and in particular, Article 2 hereof. Each Syndication Party’s Individual
Commitment and its interest in each Advance hereunder (collectively, its
“Syndication Interest”) shall be without recourse to the Administrative Agent or
any other Syndication Party and shall not be construed as a loan from any
Syndication Party to the Administrative Agent or any other Syndication Party.
The failure of any Syndication Party to make any Advance, or to make any payment
on any date required in this Credit Agreement shall not relieve any other
Syndication Party of its corresponding obligation to do so on such date, and no
Syndication Party shall be responsible for the failure of any other Syndication
Party to so make its Advance, or to make any payment required in this Credit
Agreement.
15.2    Syndication Parties’ Obligations to Remit Funds. Each Syndication Party
agrees to remit its Funding Share of each Advance to the Administrative Agent
as, and within the time deadlines (“Syndication Party Advance Date”), required
in this Credit Agreement. Unless the Administrative Agent shall have received
notice from a Syndication Party prior to the date on which such Syndication
Party is to provide funds to the Administrative Agent for an Advance to be made
by such

66



--------------------------------------------------------------------------------

 

Syndication Party, that such Syndication Party will not make available to the
Administrative Agent such funds, the Administrative Agent may assume that such
Syndication Party has made such funds available to the Administrative Agent on
the date of such Advance in accordance with the terms of this Credit Agreement
and the Administrative Agent in its sole discretion may, but shall not be
obligated to, in reliance upon such assumption, make available to Borrower on
such date a corresponding amount. If and to the extent such Syndication Party
shall not have made such funds available to the Administrative Agent by the
applicable Syndication Party Advance Date and such Syndication Party has not
given the Administrative Agent the notice referenced in the immediately
preceding sentence, such Syndication Party agrees to repay the Administrative
Agent forthwith on demand such corresponding amount (if any) made available by
the Administrative Agent together with interest thereon, for each day from the
date such amount is made available to Borrower until the Banking Day such amount
is repaid to the Administrative Agent (assuming payment is received by the
Administrative Agent at or prior to 2:00 P.M. (London time), and until the next
Banking Day if payment is not received until after 2:00 P.M. (London time)), at
the customary rate set by the Administrative Agent for the correction of errors
among banks. If such Syndication Party shall repay to the Administrative Agent
such corresponding amount (if any) made available by the Administrative Agent,
such amount so repaid shall constitute such Syndication Party’s Advance for
purposes of this Credit Agreement. If such Syndication Party does not pay such
corresponding amount (if any) made available by the Administrative Agent
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify Borrower, and Borrower shall immediately pay such
corresponding amount to the Administrative Agent with the interest thereon, for
each day from the date such amount is made available to Borrower until the date
such amount is repaid to the Administrative Agent, at the rate of interest
applicable to such Advance at the time.
15.3    [Intentionally Omitted].
15.4    Syndication Party’s Failure to Remit Funds. If a Syndication Party
(“Delinquent Syndication Party”) fails to remit its Funding Share of an Advance
in full by the date and time required (the unpaid amount of any such payment
being hereinafter referred to as the “Delinquent Amount”), in addition to any
other remedies available hereunder, any other Syndication Party or Syndication
Parties may, but shall not be obligated to, advance the Delinquent Amount (the
Syndication Party or Syndication Parties which advance such Delinquent Amount
are referred to as the “Contributing Syndication Parties”), in which case (w)
the Delinquent Amount which any Contributing Syndication Party advances shall be
treated as a loan to the Delinquent Syndication Party and shall not be counted
in determining the Individual Outstanding Obligations of any Contributing
Syndication Party, and (x) the Delinquent Syndication Party shall be obligated
to pay to the Administrative Agent, for the account of the Contributing
Syndication

67



--------------------------------------------------------------------------------

 

Parties, interest on the Delinquent Amount at a rate of interest equal to the
rate of interest which Borrower is obligated to pay on the Delinquent Amount
plus 200 basis points (“Delinquency Interest”) until the Delinquent Syndication
Party remits the full Delinquent Amount and remits all Delinquency Interest to
the Administrative Agent, which will distribute such payments to the
Contributing Syndication Parties (pro rata based on the amount of the Delinquent
Amount which each of them (if more than one) advanced) on the same Banking Day
as such payments are received by the Administrative Agent if received no later
than 2:00 P.M. (London time) or the next Banking Day if received by the
Administrative Agent thereafter. In addition, the Contributing Syndication
Parties shall be entitled to share, on the same pro rata basis, and the
Administrative Agent shall pay over to them to the extent received, for
application against Delinquency Interest and the Delinquent Amount, the
Delinquent Syndication Party’s Payment Distribution and any fee distributions or
distributions made under Section 15.11 hereof until the Delinquent Amount and
all Delinquency Interest have been paid in full. For voting purposes the
Administrative Agent shall readjust the Individual Commitments of such
Delinquent Syndication Party and the Contributing Syndication Parties from time
to time first to reflect the advance of the Delinquent Amount by the
Contributing Syndication Parties, and then to reflect the full or partial
reimbursement to the Contributing Syndication Parties of such Delinquent Amount.
As between the Delinquent Syndication Party and the Contributing Syndication
Parties, the Delinquent Syndication Party’s interest in its Advances shall be
deemed to have been partially assigned to the Contributing Syndication Parties
in the amount of the Delinquent Amount and Delinquency Interest owing to the
Contributing Syndication Parties from time to time. For the purposes of
calculating interest owed by a Delinquent Syndication Party, payments received
on other than a Banking Day shall be deemed to have been received on the next
Banking Day, and payments received after 2:00 P.M. (London time) shall be deemed
to have been received on the next Banking Day.
15.5    Agency Appointment. Each of the Syndication Parties hereby designates
and appoints the Administrative Agent to act as agent to service and collect the
Advances and its respective Advances and the Promissory Note, and to take such
action on behalf of such Syndication Party with respect to the Advances and such
Advances and Promissory Note, and to execute such powers and to perform such
duties, as specifically delegated or required herein, as well as to exercise
such powers and to perform such duties as are reasonably incidental thereto, and
to receive and benefit from such fees and indemnifications as are provided for
or set forth herein, until such time as a successor is appointed and qualified
to act as the Administrative Agent. The institution serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Syndication Party as any other Syndication Party and may exercise
the same as though it were not the Administrative Agent, and such Syndication
Party and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business

68



--------------------------------------------------------------------------------

 

with Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.
15.6    Power and Authority of the Administrative Agent. Without limiting the
generality of the power and authority vested in the Administrative Agent
pursuant to Section 15.5 hereof, the power and authority vested in the
Administrative Agent includes, but is not limited to, the following:
15.6.1    Advice. To solicit the advice and assistance of each of the
Syndication Parties concerning the administration of the Advances and the
exercise by the Administrative Agent of its various rights, remedies, powers,
and discretions with respect thereto. As to any matters not expressly provided
for by this Credit Agreement or any other Loan Document, the Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder in accordance with instructions from each of the Syndication
Parties or the Required Lenders, as the case may be, and any action taken or
failure to act pursuant thereto shall be binding on all of the Syndication
Parties and the Administrative Agent. In the absence of a request by the
Required Lenders, the Administrative Agent shall have authority, in its sole
discretion, to take or not to take any action, unless the Loan Documents
specifically require the consent of the Required Lenders, of all of the
Syndication Parties or of other specified Persons.
15.6.2    Documents. To execute, seal, acknowledge, and deliver as the
Administrative Agent, all such instruments as may be appropriate in connection
with the administration of the Advances and the exercise by the Administrative
Agent of its various rights with respect thereto.
15.6.3    Proceedings. To initiate, prosecute, defend, and to participate in,
actions and proceedings in its name as the Administrative Agent for the ratable
benefit of the Syndication Parties.
15.6.4    Retain Professionals. To retain attorneys, accountants, and other
professionals to provide advice and professional services to the Administrative
Agent, with their fees and expenses reimbursable to the Administrative Agent by
Syndication Parties pursuant to Section 15.18 hereof.
15.6.5    Incidental Powers. To exercise powers reasonably incident to the
Administrative Agent’s discharge of its duties enumerated in Section 15.7
hereof.
15.7    Duties of the Administrative Agent. The duties of the Administrative
Agent hereunder shall consist of the following:
15.7.1    Possession of Documents. To safekeep one original of each of the Loan
Documents.

69



--------------------------------------------------------------------------------

 

15.7.2    Distribute Payments. To receive and distribute to the Syndication
Parties payments made by Borrower pursuant to the Loan Documents, as provided in
Article 6 hereof. Unless the Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to any Syndication
Party hereunder that Borrower will not make such payment in full, the
Administrative Agent may assume that Borrower has made such payment in full to
the Administrative Agent on such date and the Administrative Agent in its sole
discretion may, but shall not be obligated to, in reliance upon such assumption,
cause to be distributed to each Syndication Party on such due date an amount
equal to the amount then due such Syndication Party. If and to the extent
Borrower shall not have so made such payment in full to the Administrative
Agent, each Syndication Party shall repay to the Administrative Agent forthwith
on demand such amount distributed to such Syndication Party together with
interest thereon, for each day from the date such amount is distributed to such
Syndication Party until the date such Syndication Party repays such amount to
the Administrative Agent at the customary rate set by the Administrative Agent
for the correction of errors among banks for three (3) Banking Days.
15.7.3    Advance Administration. Subject to the provisions of Section 15.10
hereof, to, on behalf of and for the ratable benefit of all Syndication Parties,
exercise all rights, powers, privileges, and discretion to which the
Administrative Agent is entitled and elects in its sole discretion to administer
the Advances, including, without limitation: (a) monitor all borrowing activity,
Individual Commitment balances, and maturity dates of all Advances; (b) monitor
and report Credit Agreement and covenant compliance, and coordinate required
credit actions by the Syndication Parties; (c) manage the process for future
waivers and amendments if modifications to the Credit Agreement are required;
and (d) administer, record, and process all assignments to be made for the
current and future Syndication Parties (including the preparation of a revised
Schedule 1 to replace the previous Schedule 1).
15.7.4    Determination of Individual Lending Capacity and Individual Pro Rata
Shares. The Administrative Agent shall calculate the respective Individual
Lending Capacity, Individual Pro Rata Share and Applicable Percentage of each
Syndication Party from time to time as it deems necessary or appropriate in its
sole discretion, and such determinations shall be binding on the parties hereto
absent manifest error.
15.7.5    Forwarding of Information. The Administrative Agent shall, within a
reasonable time after receipt thereof, forward to the Syndication Parties
notices and reports and any and all additional information and/or documents
related to this Credit Agreement and/or the other Loan

70



--------------------------------------------------------------------------------

 

Documents provided to the Administrative Agent by Borrower, Guarantor or any
other relevant Person pursuant to Section 11.2 hereof.
15.8    Action Upon Acceleration Event. Each Syndication Party agrees that upon
its learning of any facts which would constitute an Acceleration Event, it shall
promptly notify the Administrative Agent by a writing designated as a notice of
default specifying in detail the nature of such facts and default, and the
Administrative Agent shall promptly send a copy of such notice to all other
Syndication Parties. The Administrative Agent shall be entitled to assume that
no Acceleration Event has occurred or is continuing unless it has received
written notice from Borrower of such fact, or has received written notice of an
Acceleration Event from a Syndication Party. In the event the Administrative
Agent has received written notice of the occurrence of an Acceleration Event as
provided in the preceding sentences, the Administrative Agent may, but is not
required to exercise or refrain from exercising any rights which may be
available under the Loan Documents or at law on account of such occurrence and
shall be entitled to use its discretion with respect to exercising or refraining
from exercising any such rights, unless and until the Administrative Agent has
received specific written instruction from the Required Lenders to refrain from
exercising such rights or to take specific designated action, in which case it
shall follow such instruction; provided that the Administrative Agent shall not
be required to take any action which will subject it to personal liability, or
which is or may be contrary to any provision of the Loan Documents or Applicable
Law. The Administrative Agent shall not be subject to any liability by reason of
its acting or refraining from acting pursuant to any such instruction.
15.8.1    Indemnification as Condition to Action. Except for action expressly
required of the Administrative Agent hereunder, the Administrative Agent shall
in all cases be fully justified in failing or refusing to act hereunder unless
it shall have received further assurances (which may include cash collateral) of
the indemnification obligations of the Syndication Parties under Section 15.19
hereof in respect of any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action.
15.9    [INTENTIONALLY OMITTED]
15.10    Consent Required for Certain Actions. Notwithstanding the fact that
this Credit Agreement may otherwise provide that the Administrative Agent may
act at its discretion, the Administrative Agent may not take any of the
following actions (nor may the Syndication Parties take the action described in
Subsection 15.10.1(a)) with respect to, or under, the Loan Documents without the
prior written consent, given after notification by the Administrative Agent of
its intention to take any such action (or notification by such Syndication
Parties as are proposing the action described in Subsection 15.10.1(a) of their
intention to do so), of:

71



--------------------------------------------------------------------------------

 

15.10.1    Unanimous. Each of the Syndication Parties before:
(a)    Amending the definition of Required Lenders as set forth herein or
amending Subsections 11.18, 14.1(i), 15.10.1, 15.10.2, 15.10.3 or Article 17;
(b)    Agreeing to an extension of the Maturity Date or Availability Period or
an increase in the Commitment or any Syndication Party’s share thereof;
(c)    Agreeing to a reduction in the amount, or to a delay in the due date, of
any payment by Borrower of interest, principal, or fees with respect to the
Facility; provided, however, this restriction shall not apply to a delay in
payment granted by the Administrative Agent in the ordinary course of
administration of the Advances and the exercise of reasonable judgment, so long
as such payment delay does not exceed five (5) days;
(d)    Amending Section 6.5(b), 6.6, 15.13, 15.27 or 15.30 hereof;
(e)    Amending Section 16.6 hereof to permit the Borrower to assign or transfer
its rights or obligations hereunder without the prior written consent of all of
the Syndication Parties; or
(f)    Replacing the Borrower or the Guarantor hereof or amending Section 2.1 or
2.8 hereof to the extent relating to pro rata sharing or releasing the Guarantor
from its obligations under Article 17.
15.10.2    Required Lenders. The Required Lenders before:
(a)    Consenting to any action, amendment, or granting any waiver not covered
in Subsections 15.10.1 or 15.10.3; or
(b)    Agreeing to amend Article 15 of this Credit Agreement (other than
Subsections 15.10.1, 15.10.2, 15.10.3, 15.13 15.27 or 15.30).
15.10.3    Action Without Vote. Notwithstanding any other provisions of this
Section, the Administrative Agent may, without obtaining the consent of the
Syndication Parties, determine (i) whether the conditions to an Advance have
been met, and (ii) the amount of such Advance.
15.10.4    Consent of Administrative Agent. In addition to the consents
described in Subsections 15.10.1 and 15.10.2, no amendment to Article 15 of this
Credit Agreement may be made without the prior written consent of the
Administrative Agent.

72



--------------------------------------------------------------------------------

 

15.10.5    FATCA Deductions. If the Administrative Agent or a Syndication Party
reasonably believes that an amendment or waiver may constitute a "material
modification" for the purposes of FATCA that may result (directly or indirectly)
in a deduction or withholding required to be made in respect of a payment to the
Administrative Agent or such Syndication Party, under any Loan Document and the
Administrative Agent or that Syndication Party (as the case may be) notifies the
Borrower and the Administrative Agent accordingly, that amendment or waiver may
not be effected without the consent of (x) the Administrative Agent and all
Syndication Parties, in case such deduction or withholding may result in respect
of a payment to the Administrative Agent hereunder or (y) that Syndication
Party, in case such deduction or withholding may result in respect of a payment
to such Syndication Party hereunder.
15.11    Distribution of Principal and Interest. The Administrative Agent may,
in its sole discretion, receive and accept all or any payments (including
prepayments) of principal and interest made by Borrower on the Advances in an
account segregated from the Administrative Agent’s other funds and accounts
(“Payment Account”). After the receipt by the Administrative Agent of any
payment representing interest or principal on the Advances (including without
limitation as a result of the enforcement of this Credit Agreement, the
Promissory Note or any other Loan Document), the Administrative Agent shall
remit to each Syndication Party its share of such payment as provided in Article
6 hereof (“Payment Distribution”), no later than 3:00 P.M. (London time) on the
same Banking Day as such payment is received by the Administrative Agent if
received no later than 1:00 P.M. (London time) or the next Banking Day if
received by the Administrative Agent thereafter. Any Syndication Party’s rights
to its Payment Distribution shall be subject to the rights of any Contributing
Syndication Parties to such amounts as set forth in Section 15.4 hereof.
15.12    Distribution of Certain Amounts. The Administrative Agent shall (a)
receive for the benefit of all present and future Syndication Parties, in the
Payment Account (if applicable) and (b) remit to the applicable Syndication
Parties, as indicated, the amounts described below:
15.12.1    Funding Losses. To each Syndication Party its share of the amount of
any Funding Losses paid by Borrower to the Administrative Agent in accordance
with the Funding Loss Notice such Syndication Party provided to the
Administrative Agent, no later than 3:00 P.M. (London time) on the same Banking
Day that payment of such Funding Losses is received by the Administrative Agent,
if received no later than 1:00 P.M. (London time), or the next Banking Day if
received by the Administrative Agent thereafter.
15.12.2    Fees. To each Syndication Party its share of any Commitment Fees paid
by Borrower to the Administrative Agent, no later than

73



--------------------------------------------------------------------------------

 

3:00 P.M. (London time) on the same Banking Day that payment of such fees is
received by the Administrative Agent, if received no later than 1:00 P.M.
(London time), or the next Banking Day if received by the Administrative Agent
thereafter.
15.13    Sharing. The Syndication Parties shall have no interest in any other
loans made to Borrower by any other Syndication Party other than the Advances,
or in any property taken as security for any other loan or loans made to
Borrower by any other Syndication Party, or in any property now or hereinafter
in the possession or control of any other Syndication Party, which may be or
become security for the Advances solely by reason of the provisions of a
security instrument that would cause such security instrument and the property
covered thereby to secure generally all indebtedness owing by Borrower to such
other Syndication Party. Notwithstanding the foregoing, to the extent such other
Syndication Party applies such funds or the proceeds of such property to
reduction of one or more of the Advances, such other Syndication Party shall
share such funds or proceeds with all Syndication Parties according to their
respective Individual Commitments. In the event that any Syndication Party shall
obtain payment, whether partial or full, from any source in respect of one or
more of the Advances other than as provided in this Credit Agreement, including
without limitation payment by reason of the exercise of a right of offset,
banker’s lien, general lien, or counterclaim, such Syndication Party shall
promptly make such adjustments (which may include payment in cash or the
purchase of further Syndication Interests or participations in the Advances) to
the end that such excess payment shall be shared with all other Syndication
Parties in accordance with their respective Individual Commitments.
15.14    Amounts Required to be Returned. If the Administrative Agent, in its
sole discretion, elects to make any payment to a Syndication Party in
anticipation of the receipt of final funds from any Obligor, and such funds are
not received from such Obligor, or if excess funds are paid by the
Administrative Agent to any Syndication Party as the result of a miscalculation
by the Administrative Agent, then such Syndication Party shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent any such
amounts, plus interest thereon (from the day such amounts were transferred by
the Administrative Agent to the Syndication Party to, but not including, the day
such amounts are returned by Syndication Party) at a rate per annum equal to the
customary rate set by the Administrative Agent for the correction of errors
among banks for three (3) Banking Days. If the Administrative Agent is required
at any time to return to any Obligor or a trustee, receiver, liquidator,
custodian, or similar official any portion of the payments made by such Obligor
to the Administrative Agent, whether pursuant to any bankruptcy or insolvency
law or otherwise, then each Syndication Party shall, on demand of the
Administrative Agent, forthwith return to the Administrative Agent any such
payments transferred to such Syndication Party by the Administrative Agent but
without interest or penalty

74



--------------------------------------------------------------------------------

 

(unless the Administrative Agent is required to pay interest or penalty on such
amounts to the person recovering such payments).
15.15    Information to Syndication Parties; Confidentiality. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, nor shall it be liable for the failure to disclose,
any information relating to any Obligor or any of its Consolidated Subsidiaries
that is communicated to or obtained by the Administrative Agent. The Syndication
Parties acknowledge and agree that all information and reports received pursuant
to this Credit Agreement will be received in confidence in connection with their
Syndication Interest, and that such information and reports constitute
confidential information and shall not, without the prior written consent of the
Administrative Agent or such Obligor (which consent will not be unreasonably
withheld, provided that none of the Obligors shall have consent rights upon the
occurrence and during the continuance of an Acceleration Event), be used by the
Syndication Party except in connection with the Advances and their respective
Syndication Interests.
15.16    Reliance; No Other Duties. The Administrative Agent shall not be liable
to Syndication Parties or any other Person for any error in judgment or for any
action taken or not taken by the Administrative Agent or its agents, directors,
officers, employees or representatives (including without limitation any duties
of the Administrative Agent under Section 15.7), except to the extent that a
court of competent jurisdiction renders a final non-appealable judgment that any
of the foregoing resulted from the gross negligence or willful misconduct of the
Administrative Agent. Without limiting the foregoing, the Administrative Agent
may rely on the advice of counsel, accountants or experts and on any written
document or oral statement it believes to be genuine and correct and to have
been signed or sent by the proper Person or Persons. The Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made by any other Person in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance by any other Person of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article 10 or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
15.17    No Trust or Fiduciary Relationship. Neither the execution of this
Credit Agreement, nor the sharing in the Advances, nor the holding of the Loan
Documents in its name by the Administrative Agent, nor the management and
administration of the Advances and Loan Documents by the Administrative Agent
(holding certain payments and proceeds in the Payment Account for the benefit of
the Syndication Parties), nor any other right, duty or obligation of the

75



--------------------------------------------------------------------------------

 

Administrative Agent under or pursuant to this Credit Agreement is intended to
be or create, and none of the foregoing shall be construed to be or create, any
express, implied or constructive trust or fiduciary relationship between the
Administrative Agent and any Syndication Party. Each Syndication Party hereby
agrees and stipulates that the Administrative Agent is not acting as trustee or
fiduciary for such Syndication Party with respect to the Advances, this Credit
Agreement, or any aspect of either, or in any other respect.
15.18    Sharing of Costs and Expenses. To the extent not paid by the Obligors,
each Syndication Party will promptly upon demand reimburse the Administrative
Agent for its proportionate share (based on the ratio of its Individual
Commitment to the Commitment), for all reasonable costs, disbursements, and
expenses incurred by the Administrative Agent on or after the date of this
Credit Agreement for legal, accounting, consulting, and other services rendered
to the Administrative Agent in its role as the Administrative Agent in the
administration of the Advances, interpreting the Loan Documents, and protecting,
enforcing, or otherwise exercising any rights, both before and after default by
Borrower under the Loan Documents, and including, without limitation, all costs
and expenses incurred in connection with any bankruptcy proceedings and the
exercise of any remedies.
15.19    Syndication Parties’ Indemnification of the Administrative Agent. Each
of the Syndication Parties agrees to indemnify the Administrative Agent,
including any Successor Agent, in its capacity as such, and its directors,
officers, employees, agents, professional advisers and representatives
(“Indemnified Agency Parties”) (to the extent not reimbursed by the Obligors,
and without in any way limiting the obligation of the Obligors to do so),
ratably (based on the ratio of its Individual Commitment to the Commitment),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Advances and/or the expiration or termination
of this Credit Agreement) be imposed on, incurred by or asserted against the
Administrative Agent (or any of the Indemnified Agency Parties while acting for
the Administrative Agent or for any Successor Agent) in any way relating to or
arising out of this Credit Agreement or the Loan Documents, or the performance
of the duties of the Administrative Agent hereunder or thereunder or any action
taken or omitted while acting in the capacity of the Administrative Agent under
or in connection with any of the foregoing; provided that the Syndication
Parties shall not be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of an Indemnified Agency Party to the extent that a
court of competent jurisdiction renders a final non-appealable judgment that the
foregoing are the result of the willful misconduct or gross negligence of such
Indemnified Agency Party. In furtherance but not in limitation of the foregoing,
to the extent not indemnified by Borrower, each Syndication

76



--------------------------------------------------------------------------------

 

Party shall indemnify the Administrative Agent for the full amount of any taxes,
levies, imposts, duties, charges, fees, deductions, withholdings or similar
charges imposed by any governmental authority that are attributable to such
Syndication Party and that are payable or paid by the Administrative Agent,
together with all interest, penalties, reasonable costs and expenses arising
therefrom or with respect thereto, as determined by the Administrative Agent in
good faith. The agreements and obligations in this Section shall survive the
payment of the Advances and the expiration or termination of this Credit
Agreement.
15.20    Books and Records. The Administrative Agent shall maintain such books
of account and records relating to the Advances as it reasonably deems
appropriate in its sole discretion, and which shall accurately reflect the
Syndication Interest of each Syndication Party and shall be conclusive and
binding on the Obligors and the Syndication Parties absent manifest error. The
Syndication Parties, or their agents, may inspect such books of account and
records at all reasonable times during the Administrative Agent’s regular
business hours.
15.21    Administrative Agent Fee. The Administrative Agent and any Successor
Agent shall be entitled to such fees as agreed upon between Borrower and the
Administrative Agent for acting as the Administrative Agent.
15.22    The Administrative Agent’s Resignation or Removal. Subject to the
appointment and acceptance of a Successor Agent (as defined below), the
Administrative Agent may resign at any time by notifying each of the Syndication
Parties and Borrower. After the receipt of such notice, the Required Lenders
shall appoint a successor (“Successor Agent”) provided; however, that, if any
Syndication Party determines (and gives notice of such determination to the then
Administrative Agent for distribution to the Syndication Parties), that as a
result of the appointment of any Person as Successor Agent, a deduction or
withholding in respect of any payment hereunder to such Successor Agent or such
Syndication Party would be required to be made, the consent of all Syndication
Parties would be required for the appointment of such Person as Successor Agent.
If (a) no Successor Agent shall have been so appointed which is either (i) a
Syndication Party, or (ii) if not a Syndication Party, which is a Person
approved by Borrower, such approval not to be unreasonably withheld (provided
that Borrower shall have no approval rights upon the occurrence and during the
continuance of an Acceleration Event), or (b) such Successor Agent has not
accepted such appointment, in either case within thirty (30) days after the
retiring Administrative Agent’s giving of such notice of resignation, then the
retiring Administrative Agent may, after consulting with, but without obtaining
the approval of, Borrower, appoint a Successor Agent which shall be a bank or a
trust company organized under the laws of the United States of America or any
state thereof and having a combined capital, surplus and undivided profit of at
least U.S.$250,000,000. If no Successor Agent has been appointed pursuant to the
immediately preceding sentence by the forty-fifth (45th) day after the giving of
such notice of resignation,

77



--------------------------------------------------------------------------------

 

the Administrative Agent’s resignation shall become effective and the Required
Lenders shall thereafter perform all the duties of the Administrative Agent
hereunder and/or under any other Loan Document until such time, if any, as the
Required Lenders appoint a Successor Agent. If, and for so long as, the Person
acting as the Administrative Agent is a Defaulting Syndication Party, such
Person may be removed as the Administrative Agent upon the written demand of the
Required Lenders, which demand shall also appoint a Successor Agent. Upon the
appointment of a Successor Agent hereunder, (a) the term “Administrative Agent”
shall for all purposes of this Credit Agreement thereafter mean such Successor
Agent, and (b) the Successor Agent shall notify the Obligors of its identity and
of the information called for in Subsection 16.4.3 hereof. The fees payable by
Borrower to a Successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such Successor Agent.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, or the removal hereunder of any Administrative Agent, the
provisions of this Credit Agreement shall continue to inure to the benefit of
such Administrative Agent as to any actions taken or omitted to be taken by it
while it was the Administrative Agent under this Credit Agreement.
15.23    FATCA Exempt Party . The Administrative Agent shall resign in
accordance with Section 15.22 (and, to the extent applicable, shall use
reasonable endeavours to appoint a successor Administrative Agent pursuant to
Section 15.22) in the event that the Administrative Agent is not entitled to
receive all payments under the Loan Documents free from withholding or deduction
under FATCA (a "FATCA Exempt Party"). Any successor or replacement
Administrative Agent shall be a FATCA Exempt Party.
15.24    Representations and Warranties of Administrative Agent. The
Administrative Agent makes no express or implied representation or warranty and
assumes no responsibilities with respect to the due authorization, execution, or
delivery of the Loan Documents; the accuracy of any information, statements, or
certificates provided by Borrower; the legality, validity, or enforceability of
the Loan Documents; the filing or recording of any document; the collectibility
of the Advances; the performance by Borrower of any of its obligations under the
Loan Documents; or the financial condition or solvency of Borrower or any other
party obligated with respect to the Advances or the Loan Documents.
15.25    Syndication Parties’ Independent Credit Analysis. Each Syndication
Party acknowledges receipt of true and correct copies of all Loan Documents from
the Administrative Agent. Each Syndication Party agrees and represents that it
has relied upon its independent review (a) of the Loan Documents, and (b) any
information independently acquired by such Syndication Party from the Obligors
or otherwise in making its decision to acquire an interest in the Advances
independently and without reliance on the Administrative Agent. Each Syndication
Party represents and warrants that it has obtained such

78



--------------------------------------------------------------------------------

 

information as it deems necessary (including any information such Syndication
Party independently obtained from the Obligors or others) prior to making its
decision to acquire an interest in the Advances. Each Syndication Party further
agrees and represents that it has made its own independent analysis and
appraisal of and investigation into each Obligor’s authority, business,
operations, financial and other condition, creditworthiness, and ability to
perform its obligations under the Loan Documents and has relied on such review
in making its decision to acquire an interest in the Advances. Each Syndication
Party agrees that it will continue to rely solely upon its independent review of
the facts and circumstances related to the Obligors, and without reliance upon
the Administrative Agent, in making future decisions with respect to all matters
under or in connection with the Loan Documents and the Advances. The
Administrative Agent assumes no responsibility for the financial condition of
the Obligors or for the performance of the Obligors’ obligations under the Loan
Documents. Except as otherwise expressly provided herein, none of the
Administrative Agent or any Syndication Party shall have any duty or
responsibility to furnish to any other Syndication Parties any credit or other
information concerning the Obligors which may come into its possession.
15.26    No Joint Venture or Partnership. Neither the execution of this Credit
Agreement, the sharing in the Advances, nor any agreement to share in payments
or losses arising as a result of this transaction is intended to be or to
create, and the foregoing shall not be construed to be, any partnership, joint
venture or other joint enterprise between the Administrative Agent and any
Syndication Party, nor between or among any of the Syndication Parties.
15.27    Restrictions on Transfer; Participations. (a) Each Syndication Party
may, upon five (5) Banking Days’ notice to the Administrative Agent, sell,
assign, convey or otherwise dispose of (“Transfer”) to any Person, or create or
permit to exist any lien or security interest on all or any part of its
Syndication Interest; provided that: (i) any such Transfer of Advances or
Individual Commitments (except a Transfer to another Syndication Party, an
Affiliate of a Syndication Party or an Approved Fund) must be in a minimum
amount of U.S.$5,000,000, and increments of U.S.$1,000,000 in excess thereof,
unless it Transfers its entire Syndication Interest; (ii) each Syndication Party
must maintain an Individual Commitment of no less than U.S.$5,000,000, unless it
Transfers its entire Syndication Interest; (iii) the transferee must execute an
agreement substantially in the form of Exhibit 15.27 hereto (“Syndication
Acquisition Agreement”) and assume all of the transferor’s obligations hereunder
and execute such documents as the Administrative Agent may reasonably require;
and (iv) the Syndication Party making such Transfer must pay, or cause the
transferee to pay, the Administrative Agent an assignment fee of U.S.$3,500
(provided that the requirement to pay such fee may be waived by the
Administrative Agent in its sole discretion), unless the assignment is to an
Affiliate of such Syndication Party or to another Syndication Party or an
Approved Fund, in which case no assignment fee

79



--------------------------------------------------------------------------------

 

will be required. Any Syndication Party may sell participations in any part of
its interest in the Advances to any Person, and each Syndication Party
understands and agrees that in the event of any such participation: (i) its
obligations hereunder will not change on account of such participation; (ii) the
participant will have no rights under this Credit Agreement, including, without
limitation, voting rights or the right to receive payments or distributions; and
(iii) the Administrative Agent shall continue to deal directly with the
Syndication Party with respect to the Advances (including with respect to voting
rights) as though no participation had been granted and will not be obligated to
deal directly with any participant. Notwithstanding any provision contained
herein to the contrary, (A) any Syndication Party may at any time pledge or
assign all or any portion of its interest in its rights under this Credit
Agreement to secure obligations of such Syndication Party, including any pledge
or assignment to secure obligations to any Federal Reserve Bank or central bank
having jurisdiction over such Syndication Party or to any Farm Credit Bank, or
Transfer its Syndication Interest to an affiliate bank if and to the extent
required under Applicable Law in order to pledge such interest to such central
bank, provided that no pledge or assignment pursuant to this clause (A) shall
release such Syndication Party from its obligations hereunder or substitute any
such pledge or assignee for such Syndication Party as a party hereto, and (B) no
Syndication Party shall be permitted to Transfer, or sell a participation in,
any part of its Syndication Interest to (1) any Obligor or any Obligor’s
Affiliates or Subsidiaries, (2) any Defaulting Syndication Party or any of its
Subsidiaries, (3) any Person, who, upon becoming a Syndication Party hereunder,
would constitute any of the foregoing Persons described in the foregoing clause
(2) or (4) a natural Person.
(b)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Syndication Party hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of Borrower and
the Administrative Agent, the applicable pro rata share of Advances previously
requested but not funded by the Defaulting Syndication Party, to each of which
the applicable assignee and assignor hereby irrevocably consent), to pay and
satisfy in full all payment liabilities then owed by such Defaulting Syndication
Party to the Administrative Agent and each other Syndication Party hereunder
(and interest accrued thereon). Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Syndication Party
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a

80



--------------------------------------------------------------------------------

 

Defaulting Syndication Party for all purposes of this Credit Agreement until
such compliance occurs.
(c)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to paragraph (d) of this Section, from and after the effective date
specified in each Syndication Acquisition Agreement, the assignee thereunder
shall be a party to this Credit Agreement and, to the extent of the interest
assigned by such Syndication Acquisition Agreement, have the rights and
obligations of a Syndication Party under this Credit Agreement, and the
assigning Syndication Party thereunder shall, to the extent of the interest
assigned by such Syndication Acquisition Agreement, be released from its
obligations under this Credit Agreement (and, in the case of an Syndication
Acquisition Agreement covering all of the assigning Syndication Party’s rights
and obligations under this Credit Agreement, such Syndication Party shall cease
to be a party hereto) but shall continue to be entitled to the benefits of
Sections  6.7 and 16.1 and Article 13 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Syndication Party will constitute a waiver or release of any
claim of any party hereunder arising from that Syndication Party’s having been a
Defaulting Syndication Party. Any assignment or transfer by a Syndication Party
of rights or obligations under this Credit Agreement that does not comply with
this paragraph shall be treated for purposes of this Credit Agreement as a sale
by such Syndication Party of a (non-voting) participation in such rights and
obligations in accordance with paragraph (a) of this Section.
(d)    The Administrative Agent, acting solely for this purpose as an agent of
the Obligors, shall maintain at the address listed in Subsection 16.4.3, a copy
of each Syndication Acquisition Agreement delivered to it and a register for the
recordation of the names and addresses of the Syndication Parties, and the
Commitments of, and principal amounts of the Advances owing to, each Syndication
Party pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Obligors, the Administrative Agent and the Syndication Parties shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Syndication Party hereunder for all purposes of this Credit Agreement. The
Register shall be available for inspection by the Obligors and any Syndication
Party, at any reasonable time and from time to time upon reasonable prior
notice.
15.28    Method of Making Payments. Payment and transfer of all amounts owing or
to be paid or remitted hereunder, including, without limitation, payment of the
Advance Payment by Syndication Parties, and distribution of principal or

81



--------------------------------------------------------------------------------

 

interest payments or fees or other amounts by the Administrative Agent, shall be
by wire transfer in accordance with the instructions below:
15.28.1    When funds are to be wired to Crédit Agricole Corporate and
Investment Bank ("CA-CIB"), including in its role as the Administrative Agent,
by Borrower, the following wiring information must be used:
To:
Citibank NA, New York City

SWIFT: CITIUS33
In favor of: Crédit Agricole Corporate and Investment Bank, London branch
SWIFT: CRLYGB2L
Account No.: 362 54 109
Attn: Syndications
15.28.2    When funds are to be wired to CA-CIB, including in its role as the
Administrative Agent, by any Syndication Party, such Syndication Party must use
the wiring information provided in the administrative details form provided to
it by CA-CIB (as it may be changed from time to time by notice to such
Syndication Party).
15.28.3    When funds are to be wired to any Syndication Party, the wiring
information provided on the signature page of this Credit Agreement with respect
to such Syndication Party (as it may be changed from time to time by notice to
the Administrative Agent) must be used.
15.28.4    When funds are to be wired to Borrower by the Administrative Agent or
by any Syndication Party, the funds should be wired to the Borrower's Account.
15.29    Defaulting Syndication Parties.
15.29.1    Syndication Party Default. Notwithstanding anything to the contrary
contained in this Credit Agreement, if any Syndication Party becomes a
Defaulting Syndication Party, then, until such time as such Syndication Party is
no longer a Defaulting Syndication Party, to the extent permitted by Applicable
Law:
(a)    the Individual Commitment of such Defaulting Syndication Party shall not
be included in determining whether the Required Lenders have taken or may take
any action under this Credit Agreement or the Loan Documents (including any
consent to any action, amendment or waiver pursuant to Subsection 15.10.2);
provided that (i) any action, amendment or waiver requiring the consent of all
Syndication Parties pursuant to Subsection 15.10.1 shall require the consent of
such Defaulting Syndication Party and (ii) any amendment of, or consent or
waiver with respect to, this Section 15.29

82



--------------------------------------------------------------------------------

 

shall require the consent of the Required Lenders and each Defaulting
Syndication Party;
(b)    Defaulting Syndication Party Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Syndication Party (whether voluntary or mandatory, at
maturity, pursuant to Article 14 or otherwise) or received by the Administrative
Agent from a Defaulting Syndication Party pursuant to Section 15.36 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting
Syndication Party to the Administrative Agent hereunder; second, as Borrower may
request (so long as no Acceleration Event exists), to the funding of any Advance
in respect of which such Defaulting Syndication Party has failed to fund its
portion thereof as required by this Credit Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
Borrower, to be held in a deposit account and released pro rata in order to
satisfy such Defaulting Syndication Party’s potential future funding obligations
with respect to Advances under this Credit Agreement and; fourth, to the payment
of any amounts owing to the Syndication Parties as a result of any judgment of a
court of competent jurisdiction obtained by any Syndication Party against such
Defaulting Syndication Party as a result of such Defaulting Syndication Party’s
breach of its obligations under this Credit Agreement; sixth, so long as no
Acceleration Event exists, to the payment of any amounts owing to Borrower as a
result of any judgment of a court of competent jurisdiction obtained by Borrower
against such Defaulting Syndication Party as a result of such Defaulting
Syndication Party’s breach of its obligations under this Credit Agreement; and
seventh, to such Defaulting Syndication Party or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Advances in respect of which such Defaulting
Syndication Party has not fully funded its appropriate share, and (y) such
Advances were made at a time when the conditions set forth in Section 10.2 were
satisfied or waived, such payment shall be applied solely to pay the Advances of
all Non-Defaulting Syndication Parties on a pro rata basis prior to being
applied to the payment of any Advances of such Defaulting Syndication Party
until such time as all Advances and funded and unfunded participations are held
by the Syndication Parties pro rata in accordance with their respective
Applicable Percentage. Any payments, prepayments or other amounts paid or
payable to a Defaulting Syndication Party that are applied (or held) to pay
amounts owed by a Defaulting Syndication Party shall be deemed paid to and
redirected by such Defaulting Syndication Party, and each Syndication Party
irrevocably consents hereto.
(c)    Certain Fees. No Defaulting Syndication Party shall be entitled to
receive any Commitment Fee for any period during which that

83



--------------------------------------------------------------------------------

 

Syndication Party is a Defaulting Syndication Party (and Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Syndication Party).
15.29.2    Defaulting Syndication Party Cure. If Borrower and the Administrative
Agent agree in writing that a Syndication Party is no longer a Defaulting
Syndication Party, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Syndication Party will, to the extent applicable,
purchase at par (and reimburse any Syndication Party for its Funding Losses
attributable to such purchase) that portion of outstanding Advances of the other
Syndication Parties or take such other actions as the Administrative Agent may
determine to be necessary to cause the Advances to be held pro rata by the
Syndication Parties in accordance with the Commitments under the applicable
facility, whereupon such Syndication Party will cease to be a Defaulting
Syndication Party; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of Borrower while that
Syndication Party was a Defaulting Syndication Party; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Syndication Party to Syndication Party will
constitute a waiver or release of any claim of any party hereunder arising from
that Syndication Party’s having been a Defaulting Syndication Party.
15.30    Status of Syndication Parties.
(a)    Any Syndication Party that is entitled to an exemption from or reduction
in withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Syndication Party, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Syndication Party is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Subsection 15.30(b)) shall not be required if in the
Syndication Party’s reasonable judgment such completion, execution or submission
would subject such Syndication Party to any material unreimbursed cost or
expense or would

84



--------------------------------------------------------------------------------

 

materially prejudice the legal or commercial position of such Syndication Party.
(b)    Upon the reasonable request by Borrower or the Administrative Agent, each
Syndication Party shall deliver to the Borrower and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with any obligations under
FATCA. Solely for purposes of this clause (b), “FATCA” shall include any
amendments made to FATCA after the date of this Credit Agreement.
(c)    Each Syndication Party agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.
15.31    Replacement of Holdout Lender or Defaulting Syndication Party. (a) If
any action to be taken by the Syndication Parties or the Administrative Agent
hereunder requires the unanimous consent, authorization, or agreement of all
Syndication Parties, and the consent, authorization or agreement of the Required
Lenders has been obtained but a Syndication Party (“Holdout Lender”) fails to
give its consent, authorization, or agreement, or if any Syndication Party shall
become a Defaulting Syndication Party, then the Administrative Agent, upon at
least five (5) Banking Days prior notice to the Holdout Lender or upon one (1)
Banking Day’s prior notice to the Defaulting Syndication Party, may permanently
replace the Holdout Lender or Defaulting Syndication Party with one or more
substitute Syndication Parties (each, a “Replacement Lender”), and the Holdout
Lender or Defaulting Syndication Party shall have no right to refuse to be
replaced hereunder. Such notice to replace the Holdout Lender or Defaulting
Syndication Party shall specify an effective date for such replacement, which
date shall not be later than fifteen (15) Banking Days after the date such
notice is given. Prior to the effective date of such replacement, the Holdout
Lender or Defaulting Syndication Party and each Replacement Lender shall execute
and deliver a Syndication Acquisition Agreement, subject only to the Holdout
Lender or Defaulting Syndication Party being repaid its full share of the
outstanding Bank Debt without any premium, discount, or penalty of any kind
whatsoever. If the Holdout Lender or Defaulting Syndication Party shall refuse
or fail to execute and deliver any such Syndication Acquisition Agreement prior
to the effective date of such replacement, the Holdout Lender or Defaulting
Syndication Party shall be deemed to have executed and delivered such
Syndication Acquisition Agreement.

85



--------------------------------------------------------------------------------

 

The replacement of any Holdout Lender or, to the extent possible, any Defaulting
Syndication Party, shall be made in accordance with the terms of Section 15.27
hereof. Until such time as the Replacement Lenders shall have acquired all of
the Syndication Interest of the Holdout Lender or Defaulting Syndication Party
hereunder and under the other Loan Documents, the Holdout Lender or Defaulting
Syndication Party shall remain obligated to provide the Holdout Lender’s or
Defaulting Syndication Party’s Funding Share of Advances.
(b)    Borrower may terminate the unused amount of the Commitment of any
Syndication Party that is a Defaulting Syndication Party upon not less than one
(1) Banking Day’s prior notice to the Administrative Agent (which shall promptly
notify the Syndication Parties thereof), and in such event the provisions of
Subsection 15.29.1(b) will apply to all amounts thereafter paid by Borrower for
the account of such Defaulting Syndication Party under this Credit Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default or Prepayment Trigger Event shall have
occurred and be continuing, and (ii) such termination shall not be deemed to be
a waiver or release of any claim Borrower, the Administrative Agent or any
Syndication Party may have against such Defaulting Syndication Party.
15.32    Amendments Concerning Agency Function. The Administrative Agent shall
not be bound by any waiver, amendment, supplement or modification of this Credit
Agreement or any other Loan Document which affects its rights, duties or
obligations hereunder or thereunder unless it shall have given its prior written
consent thereto.
15.33    Agent Duties and Liabilities. None of the Joint Lead Arrangers shall,
in their capacity as such, have any powers, duties, responsibilities or
liabilities with respect to this Credit Agreement or the transactions
contemplated herein. Without limiting the foregoing, none of the Joint Lead
Arrangers shall be subject to any fiduciary or other implied duties, or have any
liability to any Person for acting as such. Nothing in this Section shall be
construed to relieve the Joint Lead Arrangers of their duties, responsibilities
and liabilities arising out of their capacity as Syndication Parties.
15.34    The Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Obligor, the Administrative Agent (irrespective of
whether the principal of any Advance shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Obligor) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

86



--------------------------------------------------------------------------------

 

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Advances and all other Bank Debt
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Syndication Parties and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Syndication Parties and the
Administrative Agent and their respective agents and counsel and all other
amounts due to the Syndication Parties and the Administrative Agent under
Article 13 and Section 16.1) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Syndication Party to make such payments to the Administrative Agent and, in
the event that the Administrative Agent shall consent to the making of such
payments directly to the Syndication Parties to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Article 13 and Section 16.1.
15.35    Setoff. If an Event of Default or Prepayment Trigger Event shall have
occurred and be continuing, each Syndication Party and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
such Syndication Party or any such Affiliate, to or for the credit or the
account of any Obligor against any and all of the obligations of any Obligor now
or hereafter existing under this Credit Agreement or any other Loan Document to
such Syndication Party or its Affiliates, irrespective of whether or not such
Syndication Party or Affiliate shall have made any demand under this Credit
Agreement or any other Loan Document and although such obligations of such
Obligor may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Syndication Party different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Syndication Party shall exercise any such right
of setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 15.29 and, pending such payment, shall be segregated by such
Defaulting Syndication Party from its other funds and deemed held in trust for
the benefit of the Administrative Agent and the Syndication Party, and (y) the
Defaulting Syndication Party shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Bank Debt owing to such
Defaulting Syndication Party as to which it

87



--------------------------------------------------------------------------------

 

exercised such right of setoff. The rights of each Syndication Party and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Syndication Party or its Affiliates
may have. Each Syndication Party agrees to notify the relevant Obligor and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
15.36    Further Assurances. The Administrative Agent and each Syndication Party
agree to take whatever steps and execute such documents as may be reasonable and
necessary to implement this Article 15 and to carry out fully the intent
thereof.
ARTICLE 16. MISCELLANEOUS
16.1    Costs and Expenses. To the extent permitted by law, each Obligor agrees
to pay to the Administrative Agent and the Syndication Parties, on demand, all
out-of-pocket costs and expenses (a) incurred by the Administrative Agent
(including, without limitation, the reasonable fees and expenses of counsel
retained by the Administrative Agent, and including fees and expenses incurred
for consulting, appraisal, engineering, inspection, and environmental assessment
services) in connection with the preparation, negotiation, and execution of the
Loan Documents and the transactions contemplated thereby, and processing the
Borrowing Notices; provided that such costs and expenses of the type specified
in this clause (a) exceeding in the aggregate U.S.$215,000 shall be subject to
the prior approval of the Obligors; and (b) incurred by the Administrative Agent
and any Syndication Party (including, without limitation, the reasonable fees
and expenses of counsel retained by the Administrative Agent and the Syndication
Parties) in connection with the enforcement or protection of the Syndication
Parties’ rights under the Loan Documents upon the occurrence of an Event of
Default or upon the commencement of an action by Borrower against the
Administrative Agent or any Syndication Party, including without limitation
collection of the Advance (regardless of whether such enforcement or collection
is by court action or otherwise). The Obligors shall not be obligated to pay the
costs or expenses of any Person whose only interest in the Advance is as a
holder of a participation interest.
16.2    Service of Process and Consent to Jurisdiction. Each Obligor and each
Syndication Party hereby agrees that any action, proceeding or litigation with
respect to this Credit Agreement or any other Loan Document or to enforce any
judgment obtained against such Person for breach of this Credit Agreement or
under the Promissory Note or other Loan Documents may be brought in any New York
State court or (if applicable subject matter jurisdictional requirements are
present) Federal court of the United States of America, in each case sitting in
New York County, New York, and any appellate court from any thereof, as the
Administrative Agent may elect, and each Obligor irrevocably and unconditionally

88



--------------------------------------------------------------------------------

 

agrees that it will not commence any such action, proceeding or litigation
against any Syndication Party or any Related Party of a Syndication Party in any
forum other than in such court; and, by execution and delivery of this Credit
Agreement, each Obligor and each Syndication Party irrevocably submits to such
jurisdiction. With respect to litigation concerning this Credit Agreement or
other Loan Documents (other than the Promissory Note), each Obligor hereby
irrevocably appoints, until six (6) months after the expiration of the Maturity
Date (as it may be extended at anytime), CT Corporation, or such other Person as
it may designate to the Administrative Agent, in each case with offices in New
York, New York and otherwise reasonably acceptable to the Administrative Agent
to serve as the agent of each Obligor to receive for and on its behalf at such
agent’s New York, New York office, service of process, which service may be made
by mailing a copy of any summons or other legal process to such Person in care
of such agent. Each Obligor agrees that it shall maintain a duly appointed agent
in New York, New York for service of summons and other legal process as long as
it remains obligated under this Credit Agreement and shall keep the
Administrative Agent advised in writing of the identity and location of such
agent. The receipt by such agent and/or by any Obligor of such summons or other
legal process in any such litigation shall be deemed personal service and
acceptance by such Obligor for all purposes of such litigation. Each Obligor
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Credit Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court. This clause 16.2 is
for the benefit of the Syndication Parties only and shall not limit the right of
any Syndication Party to bring proceedings against any Obligor in connection
with any Loan Document in any other court of competent jurisdiction (including,
without limitation, the courts of the city of São Paulo, Brazil).
16.3    Jury Waiver. IT IS MUTUALLY AGREED BY AND AMONG THE ADMINISTRATIVE
AGENT, EACH SYNDICATION PARTY, AND BORROWER THAT THEY EACH WAIVE TRIAL BY JURY
IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY ANY OF THEM AGAINST ANY
OTHER PARTY ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH
THIS CREDIT AGREEMENT, THE PROMISSORY NOTE, OR THE OTHER LOAN DOCUMENTS.
16.4    Notices. All notices, requests and demands required or permitted under
the terms of this Credit Agreement shall be in writing and (a) shall be
addressed as set forth below or at such other address as either party shall
designate in writing, (b) shall be deemed to have been given or made: (i) if
delivered personally, immediately upon delivery, (ii) if by telex, telegram or
facsimile transmission,

89



--------------------------------------------------------------------------------

 

immediately upon sending and upon confirmation of receipt, (iii) if by
electronic mail transmission, on the date of such transmission, unless such
transmission has been automatically returned to the sender as undeliverable,
provided that if such notice or other communication is not sent during normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of the next Banking Day for the recipient, (iv) if
by nationally recognized overnight courier service with instructions to deliver
the next Banking Day, one (1) Banking Day after sending, and (v) if by United
States Mail, certified mail, return receipt requested, five (5) days after
mailing.
16.4.1    Borrower:
CHS Agronegocio Industria e Comercio Ltda.
Av. Dr. Cardoso de Melo – 1308 – 5o e 6o andares
CEP 04548-004 – São Paulo – SP
Brasil
FAX: +55 (11) 3704-0720
Attention: Mr. Maurício Arruga/Mrs. Aline Cavalheire
e-mail address: Mauricio.Arruga@chsinc.com/Aline.Cavalheire@chsinc.com


16.4.2    Guarantor:
CHS Inc.
5500 Cenex Drive
Inver Grove Heights, Minnesota 55077
FAX: (651) 355-4554
Attention: Senior Vice President and General Counsel
e-mail address: Lisa.Zell@chsinc.com
with a copy to:

CHS Inc.
5500 Cenex Drive
Inver Grove Heights, Minnesota 55077
FAX: (651) 355-4554
Attention: Executive Vice President and Chief Financial Officer
e-mail address: timothy.skidmore@chsinc.com
16.4.3    Administrative Agent:
Crédit Agricole Corporate and Investment Bank
Broadwalk House
5 Appold Street
London EC2A 2DA
FAX:+44 (0) 207 214 6816, with a copy to +44 (0) 207 214 6683


90



--------------------------------------------------------------------------------

 

Attention: Administrative Agent
e-mail address: sfi_middleofficescflondon@ca-cib.com


16.4.4    Syndication Parties:
See signature pages hereto and to each Syndication Acquisition Agreement.
16.5    Liability of Administrative Agent. The Administrative Agent shall not
have any liabilities or responsibilities to any Obligor or any Subsidiary
thereof on account of the failure of any Syndication Party to perform its
obligations hereunder or to any Syndication Party on account of the failure of
any Obligor or any Subsidiary thereof to perform their respective obligations
hereunder or under any other Loan Document.
16.6    Successors and Assigns. This Credit Agreement shall be binding upon and
inure to the benefit of Borrower, the Administrative Agent, the Syndication
Parties and the Indemnified Parties, and their respective successors and
assigns, except that Borrower may not assign or transfer its rights or
obligations hereunder without the prior written consent of all of the
Syndication Parties.
16.7    Severability. In the event any one or more of the provisions contained
in this Credit Agreement or in any other Loan Document should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
16.8    Entire Agreement. This Credit Agreement (together with all exhibits
hereto, which are incorporated herein by this reference) and the other Loan
Documents represent the entire understanding of the Administrative Agent, each
Syndication Party, and the Obligors with respect to the subject matter hereof
and shall replace and supersede any previous agreements of the parties with
respect to the subject matter hereof.
16.9    Applicable Law. TO THE EXTENT NOT GOVERNED BY FEDERAL LAW, THIS CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. THE PROMISSORY NOTE SHALL BE
GOVERNED BY BRAZILIAN LAW. For any purposes hereof, including, but not limited
to, the enforcement, collection and payment of the Advance in Brazil, in the
sole discretion of the Administrative Agent and the Syndication Parties, the
parties hereto agree that (i) the Advance shall be deemed

91



--------------------------------------------------------------------------------

 

as an enforceable out-of-court debt instrument (título executivo
extra-judicial), pursuant to Section 585, II, of the Brazilian Civil Procedure
Code (Law 5,869/73); (ii) all amounts (including, without limitation, the
principal, interests, expenses and taxes) owed by the Borrower herein shall be
deemed as a net and certain debt (dívida liquida e certa) to the extent that the
Administrative Agent and the Syndication Parties are required to enforce,
collect or defend them before any Brazilian Courts and authorities against the
Borrower. The Borrower further acknowledges and consents that any discussion or
enforcement and collection of the Advance and related amounts in Brazil shall be
made through an expedited enforcement claim (ação de execução) or any other
means elected by the Administrative Agent or the Syndication Parties, at their
sole discretion; and (iii) in accordance with Section 585, § 2th, of the
Brazilian Civil Procedure Code (Law 5,869/73), this Credit Agreement complies
with all the requirements of, and contains all the formalities of, the place
where it has been executed. The Borrower agrees that any evidence of payment of
the principal amount due under this Credit Agreement in the amount set forth
herein, shall constitute valid and sufficient evidence of the validity and
enforceability of this Credit Agreement before any Brazilian Courts, as the case
may be.
16.10    Captions. The captions or headings in this Credit Agreement and any
table of contents hereof are for convenience only and in no way define, limit or
describe the scope or intent of any provision of this Credit Agreement.
16.11    Complete Agreement; Amendments. THIS CREDIT AGREEMENT AND THE
PROMISSORY NOTE ARE INTENDED BY THE PARTIES HERETO TO BE A COMPLETE AND FINAL
EXPRESSION OF THEIR AGREEMENT AND MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY
PRIOR OR CONTEMPORANEOUS ORAL AGREEMENT. THE ADMINISTRATIVE AGENT, EACH
SYNDICATION PARTY, AND THE OBLIGORS ACKNOWLEDGE AND AGREE THAT NO UNWRITTEN ORAL
AGREEMENT EXISTS BETWEEN THEM WITH RESPECT TO THE SUBJECT MATTER OF THIS CREDIT
AGREEMENT. This Credit Agreement may not be modified or amended unless such
modification or amendment is in writing and is signed by the Obligors, the
Administrative Agent and the requisite Syndication Parties necessary to approve
such modification or amendment pursuant to Section 15.10 hereof) (and each such
modification or amendment shall thereupon be binding on the Obligors, the
Administrative Agent, all Syndication Parties and all other parties to this
Credit Agreement). Each Obligor agrees that it shall reimburse the
Administrative Agent for all fees and expenses incurred by the Administrative
Agent in retaining outside legal counsel in connection with any amendment or
modification to this Credit Agreement requested by any Obligor.
16.12    Additional Costs of Maintaining Advance. Each Obligor shall pay to the
Administrative Agent from time to time such amounts as the Administrative Agent
may determine to be necessary to compensate any Syndication Party for any

92



--------------------------------------------------------------------------------

 

increase in costs to such Syndication Party which the Administrative Agent
determines, based on information presented to it by such Syndication Party, are
attributable to such Syndication Party’s making or maintaining an Advance
hereunder or its obligation to make such Advance, or any reduction in any amount
receivable by such Syndication Party under this Credit Agreement in respect to
such Advance or such obligation (such increases in costs and reductions in
amounts receivable being herein called “Additional Costs”), resulting from any
Change in Law which: (a) changes the basis of taxation of any amounts payable to
such Syndication Party under this Credit Agreement in respect of such Advance
(other than taxes imposed on the overall net income of such Syndication Party);
or (b) imposes or modifies any reserve, special deposit, or similar requirements
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, such Syndication Party; or (c) imposes any other condition
affecting this Credit Agreement or the Promissory Note or amounts payable to
such Syndication Party (or any of such extensions of credit or liabilities). The
Administrative Agent will notify the Obligors of any event occurring after the
date of this Credit Agreement which will entitle such Syndication Party to
compensation pursuant to this Section as promptly as practicable after it
obtains knowledge thereof and determines to request such compensation. The
Administrative Agent shall include with such notice, a certificate from such
Syndication Party setting forth in reasonable detail the calculation of the
amount of such compensation. Determinations by the Administrative Agent for
purposes of this Section of the effect of any Change in Law on the costs of such
Syndication Party of making or maintaining an Advance or on amounts receivable
by such Syndication Party in respect of Advances, and of the additional amounts
required to compensate such Syndication Party in respect of any Additional
Costs, shall be conclusive absent manifest error, provided that such
determinations are made on a reasonable basis.
16.13    Capital Requirements. In the event that any Change in Law has the
effect of requiring an increase in the amount of capital required or expected to
be maintained by such Syndication Party or any corporation controlling such
Syndication Party, and such Syndication Party certifies that such increase is
based in any part upon such Syndication Party’s obligations hereunder with
respect to the Facility, and other similar obligations, Obligors shall pay to
such Syndication Party such additional amount as shall be certified by such
Syndication Party to the Administrative Agent and to Obligors to be the net
present value of (a) the amount by which such increase in capital reduces the
rate of return on capital which such Syndication Party could have achieved over
the period remaining until the Maturity Date, but for such introduction or
change, (b) multiplied by such Syndication Party’s Applicable Percentage. The
Administrative Agent will notify Obligor of any event occurring after the date
of this Credit Agreement that will entitle any such Syndication Party to
compensation pursuant to this Section as promptly as practicable after it
obtains knowledge thereof and of such Syndication Party’s determination to
request such compensation. The Administrative Agent

93



--------------------------------------------------------------------------------

 

shall include with such notice, a certificate from such Syndication Party
setting forth in reasonable detail the calculation of the amount of such
compensation. Determinations by any Syndication Party for purposes of this
Section of the effect of any increase in the amount of capital required to be
maintained by any such Syndication Party and of the amount of compensation owed
to any such Syndication Party under this Section shall be conclusive absent
manifest error, provided that such determinations are made on a reasonable
basis.
16.14    Replacement Note. Upon receipt by Borrower of evidence satisfactory to
it of the loss, theft, destruction or mutilation of the Promissory Note, and (in
case of loss, theft or destruction) of the agreement of the Syndication Parties
to indemnify Borrower, and upon surrender and cancellation of the Promissory
Note, if mutilated, then Borrower will deliver in lieu of the original
Promissory Note a new Promissory Note satisfying the requirements of Section
10.1.2 dated as of the Closing Date.
16.15    Direct Website Communications; Electronic Mail Communications.
16.15.1    Delivery.
(a)    Each Obligor hereby agrees that it will provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to this Credit Agreement and any
other Loan Document, including, without limitation, all notices, requests,
financial statements, financial and other reports, certificates and other
information materials, but, subject to the provisions of Subsection 16.15.3
hereof, excluding any such communication that (i) relates to a request for a
new, or a conversion of an existing, borrowing or other extension of credit
(including any election of an interest rate or LIBO Rate Period relating
thereto), (ii) relates to the payment of any principal or other amount due under
this Credit Agreement prior to the scheduled date therefor, (iii) provides
notice of any Acceleration Event under this Credit Agreement, or (iv) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Credit Agreement or any extension of credit hereunder (all such
non-excluded communications collectively, the “Communications”), by transmitting
the Communications in an electronic/soft medium and in a format acceptable to
the Administrative Agent as follows (A) all financial statements to
sfi_middleofficescflondon@ca-cib.com and (B) all other Communications to
sfi_middleofficescflondon@ca-cib.com. In addition, each Obligor agrees to
continue to provide the Communications to the Administrative Agent in the manner
specified in this Credit Agreement but only to the extent requested by the
Administrative Agent. Receipt of the Communications by the Administrative Agent
at the appropriate e-mail address as set forth above shall constitute effective
delivery of the Communications to the Administrative

94



--------------------------------------------------------------------------------

 

Agent for purposes of this Credit Agreement and any other Loan Documents.
Nothing in this Section 16.15 shall prejudice the right of the Administrative
Agent or any Syndication Party to give any notice or other communication
pursuant to this Credit Agreement or any other Loan Document in any other manner
specified in this Credit Agreement or any other Loan Document.
(b)    Each Syndication Party agrees that receipt of e-mail notification that
such Communications have been posted pursuant to Subsection 16.15.2 below at the
e-mail address(es) set forth beneath such Syndication Party’s name on its
signature page hereto or pursuant to the notice provisions of any Syndication
Acquisition Agreement shall constitute effective delivery of the Communications
to such Syndication Party for purposes of this Credit Agreement and any other
Loan Document. Each Syndication Party further agrees to notify the
Administrative Agent in writing (including by electronic communication) promptly
of any change in its e-mail address or any extended disruption in its internet
delivery services.
16.15.2    Posting. (a) Each Obligor further agrees that the Administrative
Agent may make the Communications available to the Syndication Parties by
posting the Communications on “Debt Domain” (“Platform”). The Platform is
secured with a dual firewall and a User ID/Password Authorization System and
through a single user per deal authorization method whereby each user may access
the Platform only on a deal-by-deal basis. Each Obligor acknowledges that the
distribution of Communications through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution.
16.15.3    Additional Communications. The Administrative Agent reserves the
right and each Obligor and each Syndication Party consents and agrees thereto,
to, upon written notice to each Obligor and all Syndication Parties, implement
and require use of a secure system whereby any notices or other communications
required or permitted by this Credit Agreement, but which are not specifically
covered by Subsection 16.15.1 hereof, and including, without limitation,
Borrowing Notices, Funding Notices, and any communication described in clauses
(i) through (iv) of Subsection 16.15.1(a) hereof, shall be sent and received via
electronic mail to the e-mail addresses described in Subsection 16.15.1(b)
hereof.
16.15.4    Disclaimer. The Communications transmitted pursuant to this Section
16.15 and the Platform are provided “as is” and “as available.” The
Administrative Agent does not warrant the accuracy, adequacy or completeness of
the Communications or the Platform and the Administrative Agent expressly
disclaims liability for errors or omissions in the Communications or the
Platform. No warranty of any kind, express, implied or statutory, including
without limitation, any warranty of merchantability,

95



--------------------------------------------------------------------------------

 

fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
in connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to each Obligor, any Syndication Party or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of each Obligor’s or the
Administrative Agent’s transmission of communications or notices through the
Platform.
16.15.5    Termination. The provisions of this Section 16.15 shall automatically
terminate with respect to Crédit Agricole Corporate and Investment Bank on the
date that Crédit Agricole Corporate and Investment Bank ceases to be the
Administrative Agent under this Credit Agreement, provided that such provisions
shall apply to any Successor Agent.
16.16    Accounting Terms. All accounting terms used herein which are not
expressly defined in this Credit Agreement have the meanings respectively given
to them in accordance with GAAP. Except as otherwise specifically provided
herein, (a) all computations made pursuant to this Credit Agreement shall be
made in accordance with GAAP (except as provided otherwise in the definition of
Capital Leases), and (b) all financial statements shall be prepared in
accordance with GAAP. For purposes of determining compliance with the financial
covenants contained in this Credit Agreement, any election by Guarantor to
measure an item of Debt using fair value (as permitted by FASB ASC 825-10-25 -
Fair Value Option (formerly known as FASB 159) or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.
Notwithstanding the foregoing, if any Obligor notifies the Administrative Agent
that, in such Obligor’s reasonable opinion, or if the Administrative Agent
notifies the Obligors that, in the Administrative Agent’s reasonable opinion (or
at the reasonable request of the Required Lenders), as a result of a change in
GAAP after the date hereof, any covenant contained in Sections 11.14, 12.1,
12.3, 12.4, 12.6 or 12.8, or any of the defined terms used therein no longer
apply as intended such that such covenants are materially more or less
restrictive to any Obligor than as at the date of this Credit Agreement, Obligor
shall negotiate in good faith with the Administrative Agent and the Syndication
Parties to make any necessary adjustments to such covenant or defined term to
provide the Syndication Parties with substantially the same protection as such
covenant provided prior to the relevant change in GAAP. Until Obligors and the
Administrative Agent (with the approval of the Required Lenders) so agree to
reset, amend or establish alternative covenants or defined terms, (a) the
covenants contained in Sections 11.14, 12.1, 12.3, 12.4, 12.6 or 12.8, together
with the relevant defined terms, shall continue to apply and compliance
therewith shall be determined on the basis of GAAP in effect at the date of this
Credit Agreement and (b) each set of financial statements delivered to the
Administrative Agent

96



--------------------------------------------------------------------------------

 

pursuant to Section 11.2 after such time shall include detailed reconciliations
reasonably satisfactory to the Required Lenders and the Administrative Agent as
to the effect of such change in GAAP.
16.17    More Restrictive Covenants. If at any time, any Obligor or any
Subsidiary thereof enters into any Material Agreement pursuant to which such
Obligor or such Subsidiary is required to comply with any covenant or provision
that is more restrictive in any respect than the covenants and provisions
contemplated in the Loan Documents, the Obligors shall promptly give notice to
the Administrative Agent and the Syndication Parties and shall, at the request
of the Administrative Agent acting on the instructions of the Required Lenders,
execute and deliver such amendments and/or supplements to the Loan Documents to
evidence the agreement of the Obligors with the Syndication Parties and the
Administrative Agent to comply with such more restrictive covenant or provision.
16.18    Mutual Release. Upon full indefeasible payment and satisfaction of the
Bank Debt and the other obligations contained in this Credit Agreement, the
parties, including Obligors, the Administrative Agent, and each Syndication
Party shall, except as provided in Articles 13 and 17 hereof, thereupon
automatically each be fully, finally, and forever released and discharged from
any further claim, liability, or obligation in connection with the Bank Debt.
16.19    Liberal Construction. This Credit Agreement constitutes a fully
negotiated agreement between commercially sophisticated parties, each assisted
by legal counsel, and shall not be construed and interpreted for or against any
party hereto.
16.20    Counterparts. This Credit Agreement may be executed by the parties
hereto in separate counterparts, each of which, when so executed and delivered,
shall be an original, but all such counterparts shall together constitute one
and the same instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all of the parties
hereto. Copies of documents or signature pages bearing original signatures, and
executed documents or signature pages delivered by a party by telefax,
facsimile, or electronic mail transmission of an Adobe® file format document
(also known as a PDF file) shall, in each such instance, be deemed to be, and
shall constitute and be treated as, an original signed document or counterpart,
as applicable. Any party delivering an executed counterpart of this Credit
Agreement by telefax, facsimile, or electronic mail transmission of an Adobe®
file format document also shall deliver an original executed counterpart of this
Credit Agreement, but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this Credit
Agreement.
16.21    Confidentiality. Each Syndication Party shall maintain the confidential
nature of, and shall not use or disclose, any Obligor’s financial information,
confidential information or trade secrets without first obtaining such

97



--------------------------------------------------------------------------------

 

Obligor’s written consent, except that nothing in this Section shall require any
Syndication Party to obtain such consent after there is an Acceleration Event.
The obligations of the Syndication Parties to obtain such consent shall in no
event apply to: (a) providing information about any Obligor to any financial
institution as contemplated or described in Sections 15.7, 15.15, and 15.27
hereof or to such Syndication Party’s parent holding company or any of such
Syndication Party’s Affiliates, or to any actual or prospective counterparty to
any securitization, swap or derivative transaction relating to any Obligor with
respect to any Advance; (b) any situation in which any Syndication Party is
required by law or required by any Governmental Authority to disclose
information; (c) providing information to counsel to any Syndication Party in
connection with the transactions contemplated by the Loan Documents; (d)
providing information to independent auditors or other professional advisors and
service providers retained by such Syndication Party or its Subsidiaries which
have a duty of confidentiality; (e) disclosure to insurers, rating agencies and
providers of credit protection; (f) where required by rules of any stock
exchange; (g) in connection with court proceedings; (h) any information that is
in or becomes part of the public domain otherwise than through a wrongful act of
such Syndication Party or any of its employees or agents thereof; (i) any
information that is in the possession of any Syndication Party prior to receipt
thereof from any Obligor or any other Person known to such Syndication Party to
be acting on behalf of any Obligor; (j) any information that is independently
developed by any Syndication Party; and (k) any information that is disclosed to
any Syndication Party by a third party that has no obligation of confidentiality
with respect to the information disclosed. A Syndication Party’s confidentiality
requirements continue after it is no longer a Syndication Party under this
Credit Agreement. The obligation of the Syndication Parties under this Section
16.21 shall expire on the date which is one year after the Maturity Date.
Notwithstanding any provision to the contrary in this Credit Agreement, the
Administrative Agent and each Syndication Party (and each employee,
representative, or other agent thereof) may disclose to any and all Persons,
without limitations of any kind, the tax treatment and tax structure of the
transaction described in this Credit Agreement and all materials of any kind
(including opinions or other tax analyses), if any, that are provided to the
Administrative Agent or such Syndication Party relating to such tax treatment
and tax structure. Nothing in the preceding sentence shall be taken as an
indication that such transaction would, but for such sentence, be deemed to be a
“reportable transaction” as defined in Treasury Regulation Section 1.6011-4.
16.22    USA Patriot Act Notice. Each Syndication Party that is subject to the
USA Patriot Act and the Administrative Agent (for itself and not on behalf of
any Syndication Party) hereby notifies each Obligor that pursuant to the
requirements of the USA Patriot Act, it is required to obtain, verify and record
information that identifies each Obligor, which information includes the name
and address of each Obligor and other information that will allow such
Syndication

98



--------------------------------------------------------------------------------

 

Party or the Administrative Agent, as applicable, to identify each Obligor in
accordance with the USA Patriot Act.
16.23    Waiver of Obligor’s Rights Under Farm Credit Act. Each Obligor, having
been represented by legal counsel in connection with this Credit Agreement and,
in particular, in connection with the waiver contained in this Section 16.23,
does hereby voluntarily and knowingly waive, relinquish, and agree not to assert
at any time, any and all rights that such Obligor may have or be afforded under
the sections of the Agricultural Credit Act of 1987 designated as 12 U.S.C.
Sections 2199 through 2202e and the implementing Farm Credit Administration
regulations as set forth in 12 C.F.R Sections 617.7000 through 617.7630,
including those provisions which afford such Obligor certain rights, and/or
impose on any lender to such Obligor certain duties, with respect to the
collection of any amounts owing hereunder or the foreclosure of any liens
securing any such amounts, or which require the Administrative Agent or any
present or future Syndication Party to disclose to such Obligor the nature of
any such rights or duties. This waiver is given by each Obligor pursuant to the
provisions of 12 C.F.R. Section 617.7010(c) to induce the Syndication Parties to
fund and extend to Borrower the credit facilities described herein.
16.24    Terms Generally. Defined terms shall apply equally to both the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”; and the words “asset” and
“property” shall be construed as having the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. All references herein to Articles,
Sections, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Exhibits and Schedules to, this Credit Agreement unless the
context shall otherwise require. Except as otherwise expressly provided herein,
(a) any reference in this Credit Agreement to any Loan Document shall mean such
document as amended, restated, supplemented or otherwise modified from time to
time, in each case, in accordance with the express terms of this Credit
Agreement, and (b) all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time.
16.25    Use of English Language. This Credit Agreement has been negotiated and
executed in the English language. Except as otherwise provided in this Credit
Agreement: (a) all certificates, reports, notices and other documents and
communications given or delivered pursuant to this Credit Agreement and the
other Loan Documents (including any modifications or supplements hereto or
thereto) shall be in the English language or accompanied by a certified English
translation thereof; and (b) in the case of any document originally issued in a

99



--------------------------------------------------------------------------------

 

language other than English (other than the Borrower’s Organizational
Documents), the English language version of any such document shall for purposes
of this Credit Agreement (absent manifest error) control the meaning of the
matters set forth therein.
16.26    No Waiver; Cumulative Remedies; Enforcement. No failure by any
Syndication Party or the Administrative Agent to exercise, and no delay by any
such Person in exercising, any right, remedy, power or privilege hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document, are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
ARTICLE 17. GUARANTY
17.1    Guaranty.
17.1.1    For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Guarantor hereby irrevocably and
unconditionally guarantees to the Administrative Agent, for the benefit of each
Syndication Party, the full and punctual payment and performance of each and all
obligations of the Borrower under this Credit Agreement and the other Loan
Documents, including, but not limited to, the payment of principal, premium,
interest, fees and other amounts thereunder, when the same become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (collectively, the “Guaranteed Obligations”), in each case as a
primary obligor and not merely as surety and with respect to all such
obligations howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due. This
is a Guaranty of payment and not merely of collection.
17.1.2    Each payment made by the Guarantor pursuant to this Guaranty shall (i)
be made in Dollars, (ii) in immediately available funds, (iii) without set-off
or counterclaim and (iv) free and clear of and without deduction or withholding
for or on account of any present and future taxes (other than taxes excluded
under Subsection 6.4.1) and any penalties, interest and other payments on or in
respect thereof.
17.2    Guaranty Unconditional.
The obligations of the Guarantor under this Article 17 shall be unlimited,
unconditional and absolute and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason, including,
without limitation, any claim, defense or setoff,

100



--------------------------------------------------------------------------------

 

counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability or any other obligation or otherwise. Without
limiting the generality of the foregoing, the obligations of the Guarantor shall
not be released, discharged or impaired, limited or otherwise affected by:
17.2.1    any change in the manner, place or terms of payment or performance,
and/or any change or extension of the time of payment or performance of,
extension, renewal, settlement, compromise, waiver or release, or any new
agreements relating to any obligation, any security thereof, or any liability
incurred directly or indirectly in respect thereof, or any rescission of, or
amendment, waiver or other modification or, or any consent to depart from, this
Credit Agreement or any other Loan Document, including any increase in the
Guaranteed Obligations resulting from the extension of additional credit to the
Borrower or otherwise;
17.2.2    any change in the corporate existence, structure or ownership of the
Borrower or any other Person, or any event of the type described in Section
14.1(e) with respect to any Person;
17.2.3    the existence of any claim, set-off or other rights that the Guarantor
may have at any time against the Borrower, the Administrative Agent, any other
Syndication Party or any other Person, whether in connection herewith or with
any unrelated transactions;
17.2.4    any invalidity or unenforceability relating to or against the Borrower
for any reason of any Loan Document, or any provision of Applicable Law
purporting to prohibit the performance by the Borrower of any of its obligations
under the Loan Documents;
17.2.5    any sale, exchange, release, surrender, loss, abandonment, realization
upon any property by whomsoever at any time pledged or mortgaged to secure, or
howsoever securing, all or any of the Guaranteed Obligations, and/or any offset
there against, or failure to perfect, or continue the perfection of, any Lien in
any such property, or delay in the perfection of any such Lien, or any amendment
or waiver of or consent to departure from any other guaranty for all or any of
the Guaranteed Obligations;
17.2.6    the failure by the Administrative Agent or any Syndication Party to
assert any claim or demand or to enforce any right or remedy against the
Borrower or any other Person under the provisions of this Credit Agreement or
any other Financing Document or any other document or instrument executed and
delivered in connection herewith or therewith; and
17.2.7    any other agreements or circumstance of any nature whatsoever that may
or might in any manner or to any extent vary the risk of the Guarantor, or any
other circumstance whatsoever that might constitute a

101



--------------------------------------------------------------------------------

 

defense to, or legal or equitable discharge of, the Guaranty hereunder and/or
the obligations of the Guarantor, or a defense to, or discharge of, any of the
Obligors or any other Person or party hereto or the Guaranteed Obligations or
otherwise in respect of the Advances to the Borrower, in each case pursuant to
this Credit Agreement and/or other Loan Documents.
17.3    Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances.
17.3.1    The obligations of the Guarantor hereunder shall remain in full force
and effect until all of the Guaranteed Obligations shall have been indefinitely
paid in full in cash in Dollars or otherwise performed in full and all of the
Commitments shall have terminated. If at any time any payment made under this
Credit Agreement or any other Loan Document is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, insolvency,
reorganization, receivership, moratorium, recuperação judicial, recuperação
extrajudicial, falência or similar event of the Borrower or any other Person or
otherwise, then the obligations of the Guarantor hereunder with respect to such
payment shall be reinstated at such time as though such payment had been due but
not made at such time.
17.3.2    The Administrative Agent shall not be required to marshal any assets
in favor of the Guarantor, or against or in payment of the Guaranteed
Obligations.
17.3.3    Except as provided in Section 17.5, the Guarantor shall not be
entitled to claim against any present or future security held by the
Administrative Agent from any Person for Guaranteed Obligations in priority to
or equally with any claim of the Administrative Agent, or assert any claim for
any liability of the Borrower to the Guarantor in priority to or equally with
claims of the Administrative Agent for Guaranteed Obligations, and the Guarantor
shall not be entitled to compete with the Administrative Agent with respect to,
or to advance any equal or prior claim to any security held by the
Administrative Agent for Guaranteed Obligations.
17.4    Waiver by the Guarantor.
The Guarantor hereby absolutely, irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law: (a) promptness, diligence, notice of
acceptance, notice of presentment and any other notice of the Guaranty provided
in this Article 17 and notice of any liability to which this Guaranty may apply,
(b) all notices that may be required by Applicable Law or otherwise to preserve
intact any rights of any Syndication Party against the Borrower or the
Guarantor, including any demand, presentment, protest, proof of notice of
non-payment, notice of any failure on the part of the Borrower or the Guarantor
to perform and comply with any covenant, agreement, term, condition or provision
of any agreement and any other notice to any other party that may be liable in
respect of the obligations Guaranteed hereby except any of

102



--------------------------------------------------------------------------------

 

the foregoing as may be expressly required hereunder, (c) any right to the
enforcement, assertion or exercise by any Syndication Party of any right, power,
privilege or remedy conferred upon such Person under the Loan Documents or
otherwise, (d) any requirement that any Syndication Party exhaust any right,
power, privilege or remedy, or mitigate any damages resulting from a default,
under any Loan Document, or proceed to take any action against the Borrower or
any other Person under or in respect of any Loan Document or otherwise, or
protect, secure, perfect or ensure any Lien on any collateral, (e) any other
action, event or precondition to the enforcement hereof or the performance by
the Guarantor of the Guaranteed Obligations and any other formality, (f) all
suretyship defenses and (f) any defense arising by any lack of capacity or
authority or any other defense of any of the Obligors or any notice, demand or
defense by reason of cessation from any cause of Guaranteed Obligations other
than payment and performance in full of the Guaranteed Obligations by the
Obligors and any defense that any other guarantee or security was or was to be
obtained by the Administrative Agent.
17.5    Subrogation.
Upon the Guarantor making payment under this Article 17, the Guarantor shall be
subrogated to the rights of the payee against the Borrower with respect to such
obligation; provided that the Guarantor shall not enforce any payment by way of
subrogation, indemnity, contribution or otherwise, or exercise any other right,
against the Borrower (or otherwise benefit from any payment or other transfer
arising from any such right) so long as any obligations under the Loan Documents
remain unpaid and/or unsatisfied.
17.6    Guaranty of Payment
The Guaranty hereunder is one of payment and performance, not collection, and
the obligations of each of the Guarantor hereunder are independent of the
obligations of the Borrower, and a separate action or actions may be brought and
prosecuted against the Guarantor to enforce the terms and conditions of this
Article 17, irrespective of whether any action is brought against the Borrower
or other Persons or whether the Borrower or other Persons are joined in any such
action or actions. No election to proceed in one form of action or proceedings,
or against any Person, or on any Guaranteed Obligations, shall constitute a
waiver of the Administrative Agent’s or a Syndication Party's right to proceed
in any other form of action or proceeding or against any other Person unless the
Administrative Agent has expressed any such right in writing with the previous
approval of the Required Lenders.
17.7    Indemnity.
As an original and independent obligation under this Credit Agreement, the
Guarantor shall (a) indemnify the Administrative Agent and each of the
Syndication Parties and keep the Administrative Agent and each of the
Syndication Parties indemnified against all costs, losses, expenses and
liabilities of whatever kind resulting from the failure by any party to make due
and punctual payment of any of the Guaranteed Obligations or resulting from any
of the Guaranteed Obligations being or becoming void, voidable, unenforceable or
ineffective against the Borrower (including, but without limitation, all
reasonable legal and other costs, charges and expenses incurred by the
Administrative Agent and each of the Syndication Parties, or any of them in

103



--------------------------------------------------------------------------------

 

connection with preserving or enforcing, or attempting to preserve or enforce,
its rights under this Credit Agreement or any other Loan Document); and (b) pay
on demand the amount of such costs, losses, expenses and liabilities whether or
not the Administrative Agent or any of the Syndication Parties have attempted to
enforce any rights against the Borrower or any other Person or otherwise, except
to the extent that any of the foregoing arises out of the gross negligence,
illegal acts, fraud or willful misconduct of the party being indemnified as
mutually agreed in writing by the party being indemnified and the Guarantor, or
as determined by a final nonappealable judgment of a court of competent
jurisdiction.
17.8    Administrative Agent’s Discretion.
The Administrative Agent may at any time and from time to time (whether prior to
or after the revocation or termination of this Credit Agreement) without the
consent of, or notice to, the Guarantor, and without incurring responsibility to
the Guarantor or impairing or releasing the Guaranteed Obligations, apply any
sums received pursuant to this Article 17 by whomsoever paid or howsoever
realized to any due and unpaid Guaranteed Obligations, in whatever order the
Administrative Agent sees fit.
17.9    Action upon Event of Default.
Upon the occurrence and during the continuance of any Event of Default, the
Administrative Agent may and upon written request of the Required Lenders,
shall, without notice to or demand upon the Borrower or any other Person,
declare any obligation of the Guarantor hereunder immediately due and payable,
and shall be entitled to enforce the obligations of the Guarantor. Upon such
declaration by the Administrative Agent, the Administrative Agent and the
Syndication Parties are hereby authorized at any time and from time to time to
set-off and apply any and all deposits (general or special, time or demand,
provisions or final) at any time held and other indebtedness at any time owing
by the Administrative Agent or the Syndication Parties to or for the credit or
the account of the Guarantor against any and all of the obligations of the
Guarantor now or hereafter existing hereunder, whether or not the Administrative
Agent or the Syndication Parties shall have made any demand hereunder against
the Borrower and although such obligations may be contingent and unmatured. The
rights of the Administrative Agent and the Syndication Parties hereunder are in
addition to other rights and remedies (including other rights of set-off) which
the Administrative Agent and the Syndication Parties may have.
17.10    Bankruptcy, etc.
17.10.1    So long as any Guaranteed Obligations remain outstanding, the
Guarantor shall not, without the prior written consent of Administrative Agent
acting pursuant to the instructions of the Required Lenders, commence or join
with any other Person in commencing any bankruptcy, reorganization or insolvency
case or proceeding of or against the Borrower. The obligations of the Guarantor
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of the Borrower or by any defense

104



--------------------------------------------------------------------------------

 

which the Borrower may have by reason of the order, decree or decision of any
court or administrative body resulting from any such proceeding.
17.10.2    The Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in Subsection 17.10.1 above (or, if interest
on any portion of the Guaranteed Obligations ceases to accrue by operation of
law by reason of the commencement of such case or proceeding, such interest as
would have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of the Guarantor that the Guaranteed
Obligations which are guaranteed by the Guarantor pursuant hereto should be
determined without regard to any rule of law or order which may relieve the
Borrower of any portion of such Guaranteed Obligations. The Guarantor will
permit any trustee in bankruptcy, receiver, debtor-in-possession, assignee for
the benefit of creditors or similar Person to pay the Administrative Agent, or
allow the claim of the Administrative Agent in respect of, any such interest
accruing after the date on which such case or proceeding is commenced.
17.11    Stay of Acceleration.
If acceleration of the time for payment of any amounts payable under the Loan
Documents is stayed due to any event described in Article 17, then all such
amounts otherwise subject to acceleration under this Credit Agreement shall
nonetheless be payable by the Guarantor hereunder immediately upon demand by the
Administrative Agent.
17.12    Limitation of Liability.
Each of the Guarantor, and by its acceptance of the Guaranty set out in this
Article 17, the Administrative Agent and the Syndication Parties, hereby
confirms that it is the intention of all such Persons that this Guaranty and the
obligations of the Guarantor under this Article 17 not constitute a fraudulent
transfer or conveyance for purposes of the Bankruptcy Code, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any other
federal, state or foreign bankruptcy, insolvency, reorganization, receivership,
moratorium, recuperação judicial, recuperação extrajudicial, falência or similar
law to the extent applicable to this Guaranty and the obligations of the
Guarantor hereunder. To effectuate the foregoing intention, the Administrative
Agent, the Syndication Parties and the Guarantor hereby irrevocably agree that
the obligations of the Guarantor under this Article 17 at any time shall be
limited to the maximum amount as will result in the obligations of the Guarantor
under this Guaranty not constituting a fraudulent transfer or conveyance.
17.13    Guarantor Acknowledgment.

105



--------------------------------------------------------------------------------

 

The Guarantor hereby acknowledges that it will benefit directly from the
execution, delivery and performance by the Borrower of each of the Loan
Documents to which it is an intended party and the transactions contemplated
hereby and thereby.


[Signature pages commence on the next page]









106



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Pre-Export Credit Facility as
of the date first above written.
BORROWER:
CHS Agronegocio Industria e Comercio Ltda.
By: /s/ Andre Moreno Uberti_/s/ Dimas A.G. Costa
Name: Andre Moreno Uberti / Dimas A.G. Costa
Title: Director / Director
GUARANTOR:
CHS INC., a cooperative corporation formed under the laws of the State of
Minnesota
By: ___/s/ Timothy N. Skidmore_______________

Name: Timothy Skidmore
Title: Executive Vice President and Chief Financial Officer
ADMINISTRATIVE AGENT:
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK
By: ___/s/ Nathalie Brodin___/s/ Steve Elliot_____

Name: Nathalie Brodin/Steve Elliot
Title: Head of Agency & Middle Office/ Deputy Head of Agency & Middle Office








--------------------------------------------------------------------------------

 

STATE OF MINNESOTA)
):ss:
COUNTY OF DAKOTA )


On the 25th day of September 2013, before me came Timothy N. Skidmore, Executive
Vice President and Chief Financial Officer of CHS Inc., to me known to be the
individual described in, and who executed the foregoing instrument, and
acknowledged to me that he executed the same.




_/s/ Nanci L. Lilja_____________
Notary Public






--------------------------------------------------------------------------------

 

SYNDICATION PARTY:
Crédit Agricole Corporate and Investment Bank
By:___/s/ Gilles Sayer________________________


Name: Gilles Sayer
Title: Managing Director
Global Head of Structured Commodity Finance


By:___/s/ Victoria Garth______________________


Name: Vikki Garth
Title: Director
Contact Name: Vikki Garth

Address: Broadwalk House
5 Appold St, London, EC2A 2DA
Phone No.:(44 20) 7214-7423
Fax No.: (44 2) 7214-6679
E-mail: Victoria.garth@ca-cib.com







--------------------------------------------------------------------------------

 

Bank of America, N.A.,
By: ___/s/Eduardo Schultz___________________
Name: Eduardo Schultz
Title: Managing Director

Contact Name: Quinn Richardson
Title: Senior Vice President
Address: 135 S. LaSalle Street, Suite 760
    Chicago, IL 60603
Phone No.: (312) 992-2160
Fax No.: (312) 992-2650
E-mail: quinn.richardson@baml.com









--------------------------------------------------------------------------------

 

The Bank of Nova Scotia
By:___/s/ Paula Czach________________________




Name: Paula Czach
Title: Managing Director


Contact Name: Izabel Salvucci
Title: Director, Co-Head of Execution – Corporate Banking
Address: Av. Brigadeiro Faria Lima 2277 andar 7 São Paulo 01452 – 000 Brasil
Phone No.: (55 11) 2202 - 8179
Fax No.: (55 11) 2202 8110
E-mail: Izabel.salvucci@br.scotiabank.com
Payment Instructions:
The Bank of Nova Scotia
ABA No.: 026002532
Acct. Name: BNS Global Wholesale
Services, Toronto Ontario
Account No.: 0618330
Reference: CHS Agronegocio Industria e Comercio Ltda. - Loan








--------------------------------------------------------------------------------

 

HSBC Bank USA, N.A.
By:___/s/ Graeme Robertson___________________




Name: Graeme Robertson
Title: Senior Vice President


Contact Name: Graeme Robertson
Title: Senior Vice President
Address: 227 West Monroe Street Suite 1850 Chicago, Illinois 60606
Phone No.: 312-357-3997
Fax No.: 312-357-3999
E-mail: Graeme.d.robertson@us.hsbc.com
Payment Instructions:
HSBC Bank USA
ABA No.: 021001088
Acct. Name: NY Loan Agency
Account No.: 713011777
Reference: CHS






--------------------------------------------------------------------------------

 

Natixis, New York Branch
By:___/s/ Carlos Cezareto_____________________




Name: Carlos Cezareto
Title: Head of Soft Commodities




By:___/s/ Joao Luiz Macedo__________________




Name: Joao Luiz Macedo
Title: Executive Director, CFO/COO
Contact Name: Carlos Cezareto
Title: Executive Director, Head of Soft Commodities South America
Address: Av. Paulista, 283/287 – 12 andar 01311-000 – São Paulo – SP Brazil
Phone No.: (55 11) 3027 - 5928
Fax No.:
E-mail: carlos.cezareto@br.natixis.com







--------------------------------------------------------------------------------

 

Rabobank Curaçao N.V.
By: _/s/ Oswaldo Junquera Franco /s/ Antonius van Nimwegen_




Name: Oswaldo Junquera Franco / Antonius van Nimwegen
Title:


Contact Name: Oswaldo Junqueira
Title:
Address: Avenida das Nações Unidas, 12.995, 7º andar – 04578-000 – São Paulo,
SP, Brasil
Phone No.: (55 11) 5503 - 7208
Fax No.: (55 11) 5503 - 7006
E-mail: oswaldo.junqueira@rabobank.com









--------------------------------------------------------------------------------

 

ABN Amro Bank N.V.
By:_/s/ Nicolau Nardi___/s/ Mauro Rego_________




Name: Nicolau Nardi / Mauro Rego
Title: Diretor Juridico e Compliance / Attorney-in-Fact


Contact Name: Paulo Silva
Title: Senior Vice President
Address: Rua Leopoldo Couto de Magalhães Junior, 700 4° and CEP 04542-000 São
Paulo/SP
Phone No.: (55 11) 3073 - 7424
Fax No.: (55 11) 3073 - 7404
E-mail: Paulo.silva@br.abnamro.com









--------------------------------------------------------------------------------

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.
By:___/s/ Yoshihiro Kubo_____________________




Name: Yoshihiro Kubo
Title: Managing Director, Commodity & Trade Finance


Contact Name: Yoshihiro Kubo
Title: Managing Director, Commodity & Trade Finance
Address: 1251 Avenue of the Americas, 10020 New York, NY USA
Phone No.: 1 (212) 783-5504
Fax No.: (212) 782 - 5871
E-mail: y.kubo@us.mufg.jp









--------------------------------------------------------------------------------

 

Mizuho Bank (USA)
By:___/s/ Donna DeMagistris__________________




Name: Donna DeMagistris
Title: Senior Vice President


Contact Name: Robert Haviken
Title: Vice President
Address: 1251 Avenue of the Americas New York, NY 10020
Phone No.: (212) 282-4954
Fax No.: (212) 282-4488
E-mail: Robert.haviken@mizuhocbus.com









--------------------------------------------------------------------------------

 

Standard Chartered Bank
By:___/s/ Johanna Minaya_____________________




Name: Johanna Minaya
Title: Associate Director
By:___/s/ Robert Reddington__________________




Name: Robert R. Reddington
Title: Credit Documentation Manager
Credit Documentation Unit, WB Legal Americas


Contact Name: Kevin Fox
Title: Manager
Address: Two Gateway Center, 13th Floor, Newark NJ 07102
Phone No.: (201) 706 - 5313
Fax No.: (201) 706 – 6722
E-mail:
Payment Instructions:
Standard Chartered Bank, New York
ABA No.: 026-002-561
Acct. Name: SCB NY Credit Operations
Account No.: 3582-088462-001
Reference: CHS Agronegocio Industria e Comercio










--------------------------------------------------------------------------------

 

Banco Sumitomo Mitsui Brasileiro S/A – Cayman Branch
By:___/s/ Yuji Kurihara_______________________




Name: Yuji Kurihara
Title: Diretor Vice-Presidente
By:___/s/ Roberto Hitoshi Mizuno______________




Name: Roberto Hitoshi Mizuno
Title: Diretor


Contact Name: Gilberto Yamamuro
Title: Co-Head Corporate Banking
Address: Avenida Paulista, 37 – 11th Floor
CEP 01311-902, São Paulo – SP Brazil
Phone No.: (55 11) 3178 - 8070
Fax No.: (55 11) 3178 - 8190
E-mail: gilberto_yamamuro@smbcgroup.com.br











--------------------------------------------------------------------------------

 

Wells Fargo Bank, N.A.
By:___/s/ Matt Jergenson_____________________




Name: Matt Jergenson
Title: Vice President


Contact Name: Matt Jergenson
Title: Vice President
Address: 109 South 7th St., 5th Floor Minneapolis, MN 55402
Phone No.: (612) 667 - 6584
Fax No.: (612) 667 - 5185
E-mail: Matthew.r.jergenson@wellsfargo.com









--------------------------------------------------------------------------------

 

_Minnesota____________)
):ss:
_Hennepin_____________)


On the 24th day of September 2013, before me came _Matthew Richard Jergenson_to
me known to be the individual described in, and who executed the foregoing
instrument, and acknowledged to me that he executed the same.




_/s/ Seth Olaf Aurness_______________
Notary Public






--------------------------------------------------------------------------------

 

BNP Paribas
By:_/s/ Karlien Zumpolle___/s/ Francisco Calmet___




Name: Karlien Zumpolle / Francisco Calmet
Title: Vice President / Director


Contact Name: Alexandre F. F. Toscano
Title: Senior Relationship Manager
Address: Av. Pres. Juscelino Kubitscheck, 510 - 11° andar – 04543-906 – São
Paulo
Phone No.: (55 11) 3841 - 4070
Fax No.:
E-mail: alexandre.toscano@br.bnpparibas.com









--------------------------------------------------------------------------------

 

ING Bank N.V.
By:___/s/ Keith Tremeer______________________




Name: Keith Tremeer
Title: Director, International Trade & Export Finance, Brasil
By:___/s/ Bram Reijnen_______________________




Name: Bram Reijnen
Title: Vice President, International Trade & Export Finance, Brasil
Contact Name: Alcides Santos
Title: Vice President
Address: Av. Pres. Juscelino Kubitscheck, 510, 3rd Floor 04543-000, São Paulo,
Brazil
Phone No.: (55 11) 4504 - 6471
Fax No.: (55 11) 4504 - 6302
E-mail: alcides.santos@americas.ing.com







